Exhibit 10.1

 

[g162671ks01i001.gif]

 

Execution Copy

 

 

 

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of July 25, 2019

by and among

DIAMONDROCK HOSPITALITY LIMITED PARTNERSHIP,

as Borrower,

DIAMONDROCK HOSPITALITY COMPANY,

as Parent,

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR ASSIGNEES UNDER SECTION 13.5.,

as Lenders,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

--------------------------------------------------------------------------------

 

WELLS FARGO SECURITIES, LLC,

BOFA SECURITIES, INC.,

CITIGROUP GLOBAL MARKETS INC.,

U.S. BANK NATIONAL ASSOCIATION,

KEYBANC CAPITAL MARKETS, INC.,

REGIONS CAPITAL MARKETS, A DIVISION OF REGIONS BANK,

PNC CAPITAL MARKETS LLC

and

TD SECURITIES (USA) LLC,

as Joint Lead Arrangers,

WELLS FARGO SECURITIES, LLC,

BOFA SECURITIES, INC.,

CITIGROUP GLOBAL MARKETS INC.

and

U.S. BANK NATIONAL ASSOCIATION,

as Joint Bookrunners,

BANK OF AMERICA, N.A.,

CITIBANK, N.A.,

and

U.S. BANK NATIONAL ASSOCIATION

as Syndication Agents,

and

KEYBANK NATIONAL ASSOCIATION,

REGIONS BANK,

PNC BANK, NATIONAL ASSOCIATION

and

TD BANK, N.A.

 

as Documentation Agents

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

Article I. Definitions

 

1

 

 

 

Section 1.1. Definitions.

 

1

Section 1.2. General; References to Pacific Time.

 

36

Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries.

 

37

Section 1.4. Rates.

 

37

Section 1.5. Divisions.

 

37

 

 

 

Article II. Credit Facility

 

37

 

 

 

Section 2.1. Revolving Loans.

 

37

Section 2.2. Term Loans.

 

38

Section 2.3. Letters of Credit.

 

39

Section 2.4. Swingline Loans.

 

44

Section 2.5. Rates and Payment of Interest on Loans.

 

46

Section 2.6. Number of Interest Periods.

 

47

Section 2.7. Repayment of Loans.

 

47

Section 2.8. Prepayments.

 

48

Section 2.9. Continuation.

 

48

Section 2.10. Conversion.

 

48

Section 2.11. Notes.

 

49

Section 2.12. Voluntary Reductions of the Commitment.

 

49

Section 2.13. Extension of Termination Date.

 

50

Section 2.14. Expiration Date of Letters of Credit Past Revolving Commitment
Termination.

 

50

Section 2.15. Amount Limitations.

 

51

Section 2.16. Increase in Commitments.

 

51

Section 2.17. Funds Transfer Disbursements.

 

52

 

 

 

Article III. Payments, Fees and Other General Provisions

 

52

 

 

 

Section 3.1. Payments.

 

52

Section 3.2. Pro Rata Treatment.

 

53

Section 3.3. Sharing of Payments, Etc.

 

54

Section 3.4. Several Obligations.

 

54

Section 3.5. Fees.

 

54

Section 3.6. Computations.

 

56

Section 3.7. Usury.

 

56

Section 3.8. Statements of Account.

 

56

Section 3.9. Defaulting Lenders.

 

56

Section 3.10. Taxes.

 

60

 

 

 

Article IV. Intentionally Omitted.

 

63

 

 

 

Article V. Yield Protection, Etc.

 

63

 

 

 

Section 5.1. Additional Costs; Capital Adequacy.

 

63

Section 5.2. Suspension of LIBOR Loans.

 

65

Section 5.3. Illegality.

 

66

Section 5.4. Compensation.

 

66

Section 5.5. Treatment of Affected Loans.

 

67

Section 5.6. Change of Lending Office.

 

68

Section 5.7. Assumptions Concerning Funding of LIBOR Loans.

 

68

 

i

--------------------------------------------------------------------------------



 

Section 5.8. Affected Lenders.

 

68

 

 

 

Article VI. Conditions Precedent

 

69

 

 

 

Section 6.1. Initial Conditions Precedent.

 

69

Section 6.2. Conditions Precedent to All Loans and Letters of Credit.

 

71

 

 

 

Article VII. Representations and Warranties

 

71

 

 

 

Section 7.1. Representations and Warranties.

 

71

Section 7.2. Survival of Representations and Warranties, Etc.

 

78

 

 

 

Article VIII. Affirmative Covenants

 

78

 

 

 

Section 8.1. Preservation of Existence and Similar Matters.

 

78

Section 8.2. Compliance with Applicable Law and Material Contracts.

 

78

Section 8.3. Maintenance of Property.

 

79

Section 8.4. Conduct of Business.

 

79

Section 8.5. Insurance.

 

79

Section 8.6. Payment of Taxes and Claims.

 

79

Section 8.7. Inspections.

 

79

Section 8.8. Use of Proceeds; Letters of Credit.

 

80

Section 8.9. Environmental Matters.

 

80

Section 8.10. Books and Records.

 

81

Section 8.11. Further Assurances.

 

81

Section 8.12. REIT Status.

 

81

Section 8.13. Exchange Listing.

 

81

Section 8.14. Additional Guarantors.

 

81

Section 8.15. Release of Guarantors.

 

82

Section 8.16. Compliance with Anti-Corruption Laws; Beneficial Ownership
Regulation, Anti-Money Laundering Laws and Sanctions.

 

83

 

 

 

Article IX. Information

 

83

 

 

 

Section 9.1. Quarterly Financial Statements.

 

83

Section 9.2. Year-End Statements.

 

83

Section 9.3. Compliance Certificate.

 

84

Section 9.4. Other Information.

 

84

Section 9.5. Electronic Delivery of Certain Information.

 

86

Section 9.6. Public/Private Information.

 

87

Section 9.7. USA Patriot Act Notice; Compliance.

 

87

 

 

 

Article X. Negative Covenants

 

87

 

 

 

Section 10.1. Financial Covenants.

 

87

Section 10.2. Restricted Payments.

 

89

Section 10.3. Indebtedness.

 

89

Section 10.4. Intentionally Omitted.

 

89

Section 10.5. Investments Generally.

 

89

Section 10.6. Negative Pledge.

 

90

Section 10.7. Merger, Consolidation, Sales of Assets and Other Arrangements.

 

91

Section 10.8. Fiscal Year.

 

92

Section 10.9. Modifications of Material Contracts.

 

92

Section 10.10. Modifications of Organizational Documents.

 

92

Section 10.11. Transactions with Affiliates.

 

92

Section 10.12. ERISA Exemptions.

 

92

 

ii

--------------------------------------------------------------------------------



 

Section 10.13. Environmental Matters.

 

92

Section 10.14. Derivatives Contracts.

 

93

 

 

 

Article XI. Default

 

93

 

 

 

Section 11.1. Events of Default.

 

93

Section 11.2. Remedies Upon Event of Default.

 

96

Section 11.3. Remedies Upon Default.

 

97

Section 11.4. Marshaling; Payments Set Aside.

 

97

Section 11.5. Allocation of Proceeds.

 

98

Section 11.6. Letter of Credit Collateral Account.

 

99

Section 11.7. Performance by Administrative Agent.

 

100

Section 11.8. Rights Cumulative.

 

100

 

 

 

Article XII. The Administrative Agent

 

101

 

 

 

Section 12.1. Appointment and Authorization.

 

101

Section 12.2. Administrative Agent’s Reliance.

 

102

Section 12.3. Notice of Events of Default.

 

102

Section 12.4. Administrative Agent as Lender.

 

103

Section 12.5. Approvals of Lenders.

 

103

Section 12.6. Lender Credit Decision, Etc.

 

103

Section 12.7. Indemnification of Administrative Agent.

 

104

Section 12.8. Successor Administrative Agent.

 

105

Section 12.9. Titled Agents.

 

106

 

 

 

Article XIII. Miscellaneous

 

106

 

 

 

Section 13.1. Notices.

 

106

Section 13.2. Expenses.

 

108

Section 13.3. Setoff.

 

109

Section 13.4. Litigation; Jurisdiction; Other Matters; Waivers.

 

109

Section 13.5. Successors and Assigns.

 

110

Section 13.6. Amendments and Waivers.

 

114

Section 13.7. Nonliability of Administrative Agent and Lenders.

 

117

Section 13.8. Confidentiality.

 

117

Section 13.9. Indemnification.

 

118

Section 13.10. Termination; Survival.

 

119

Section 13.11. Severability of Provisions.

 

119

Section 13.12. GOVERNING LAW.

 

119

Section 13.13. Counterparts.

 

119

Section 13.14. Obligations with Respect to Loan Parties.

 

120

Section 13.15. Independence of Covenants.

 

120

Section 13.16. Limitation of Liability.

 

120

Section 13.17. Entire Agreement.

 

120

Section 13.18. Construction.

 

121

Section 13.19. Headings.

 

121

Section 13.20. No Novation.

 

121

Section 13.21. New York Mortgages.

 

121

Section 13.22. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

 

123

Section 13.23. Acknowledgement Regarding Any Supported QFCs.

 

124

Section 13.24. New Lenders; Exiting Lenders.

 

124

 

iii

--------------------------------------------------------------------------------



 

SCHEDULE I

 

Commitments

SCHEDULE 1.1.(a)

 

Approved Managers

SCHEDULE 1.1.(b)

 

List of Loan Parties

SCHEDULE 7.1.(b)

 

Ownership Structure

SCHEDULE 7.1.(f)

 

Title to Properties; Occupancy Rates; Liens

SCHEDULE 7.1.(g)

 

Existing Indebtedness; Total Indebtedness

SCHEDULE 7.1.(h)

 

Material Contracts

SCHEDULE 7.1.(i)

 

Litigation

SCHEDULE 7.1.(y)

 

Initial Unencumbered Properties

SCHEDULE 13.1.

 

Address for Notices to Issuing Banks

 

 

 

EXHIBIT A

 

Form of Assignment and Assumption Agreement

EXHIBIT B

 

Form of Guaranty

EXHIBIT C

 

Form of Revolving Note

EXHIBIT D

 

Form of Notice of Borrowing

EXHIBIT E

 

Form of Notice of Continuation

EXHIBIT F

 

Form of Notice of Conversion

EXHIBIT G

 

Form of Notice of Swingline Borrowing

EXHIBIT H

 

Form of Swingline Note

EXHIBIT I

 

Form of Disbursement Instruction Agreement

EXHIBIT J

 

Forms of U.S. Tax Compliance Certificates

EXHIBIT K

 

Form of Compliance Certificate

EXHIBIT L

 

Form of Term Loan Note

 

iv

--------------------------------------------------------------------------------



 

THIS FIFTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
July 25, 2019, by and among DIAMONDROCK HOSPITALITY LIMITED PARTNERSHIP, a
limited partnership formed under the laws of the State of Delaware (the
“Borrower”), DIAMONDROCK HOSPITALITY COMPANY, a corporation formed under the
laws of the State of Maryland (the “Parent”), each of the financial institutions
initially a signatory hereto together with their successors and assignees under
Section 13.5. (collectively, the “Lenders”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent (the “Administrative Agent”), with each of
WELLS FARGO SECURITIES, LLC, BOFA SECURITIES, INC., CITIGROUP GLOBAL MARKETS
INC., U.S. BANK NATIONAL ASSOCIATION, KEYBANC CAPITAL MARKETS INC., REGIONS
CAPITAL MARKETS, A DIVISION OF REGIONS BANK, PNC CAPITAL MARKETS LLC AND TD
SECURITIES (USA) LLC, as Joint Lead Arrangers (collectively, the “Lead
Arrangers”), each of WELLS FARGO SECURITIES, LLC, BOFA SECURITIES, INC.,
CITIGROUP GLOBAL MARKETS INC., and U.S. BANK NATIONAL ASSOCIATION, as Joint
Bookrunners (collectively, the “Bookrunners”), BANK OF AMERICA, N.A., CITIBANK,
N.A., and U.S. BANK NATIONAL ASSOCIATION as Syndication Agents (collectively,
the “Syndication Agents”), and KEYBANK NATIONAL ASSOCIATION, REGIONS BANK, PNC
BANK, NATIONAL ASSOCIATION and TD BANK, N.A., as Documentation Agent (the
“Documentation Agents”).

 

WHEREAS, certain of the Lenders and other financial institutions have made
available to the Borrower a revolving credit facility in the amount of
$300,000,000, including a $30,000,000 letter of credit subfacility and a
$30,000,000 swingline subfacility, on the terms and conditions contained in that
certain Fourth Amended and Restated Credit Agreement dated as of May 3, 2016 (as
amended and in effect immediately prior to the date hereof, the “Existing Credit
Agreement”) by and among the Parent, the Borrower, such Lenders, certain other
financial institutions, the Administrative Agent and the other parties thereto;
and

 

WHEREAS, the Administrative Agent, the Issuing Banks and the Lenders desire to
amend and restate the terms of the Existing Credit Agreement to make available
to the Borrower (i) a revolving credit facility in the initial amount of
$400,000,000, which will include a $40,000,000 letter of credit subfacility and
a $40,000,000 swingline subfacility and (ii) a $350,000,000 term loan facility,
in each case, on the terms and conditions contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
that the Existing Credit Agreement is amended and restated in its entirety as
follows:

 

ARTICLE I. DEFINITIONS

 

Section 1.1.  Definitions.

 

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

 

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

 

“Accommodation Subsidiary” means a Subsidiary (other than the Subsidiary that
owns the applicable Eligible Property) that owns the improvements on an Eligible
Property or the furniture, fixtures and equipment utilized in the operation of
such Eligible Property.

 

“Additional Costs” has the meaning given that term in Section 5.1.(b).

 

--------------------------------------------------------------------------------



 

“Adjusted EBITDA” means, for any given period, (a) the EBITDA of the Parent and
its Subsidiaries determined on a consolidated basis for such period, minus
(b) FF&E Reserves for such period.

 

“Adjusted NOI” means, for any Property and for any period (or if no applicable
period is stated, the period of twelve consecutive fiscal months then ended),
Net Operating Income for such Property for such period minus the greater of
(a) the actual amount of franchise fees paid with respect to such Property
during such period and (b) an imputed franchise fee in the amount of four
percent (4.0%) of the gross revenues for such Property for such period; provided
however, for purposes of this definition, no imputed franchise fee shall be
deducted from Net Operating Income with respect to any Property that is not
subject to a Franchise Agreement.  If a Property has not continuously operated
the immediately preceding period of twelve consecutive months, then the Adjusted
NOI of such Property shall be calculated by annualizing the historical Net
Operating Income of such Property for the most recently ending period for which
it has been in continuous operation, determined on a pro forma basis reasonably
acceptable to the Administrative Agent.  For the avoidance of doubt and only
with respect to continuously operated Properties, Adjusted NOI for the period of
four consecutive fiscal quarters most recently ended for any such Property
acquired by the Borrower or any Subsidiary during such period shall be utilized
regardless of the date such Property was acquired by the Borrower or such
Subsidiary.

 

“Adjusted Total Asset Value” means Total Asset Value determined exclusive of
assets that are owned by Excluded Subsidiaries, Foreign Subsidiaries and
Unconsolidated Affiliates.

 

“Administrative Agent” means Wells Fargo Bank, National Association as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 12.8.

 

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

 

“Affected Lender” has the meaning given that term in Section 5.8.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.

 

“Agreement Date” means the date as of which this Agreement is dated.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977 and the rules and
regulations thereunder and the U.K. Bribery Act 2010 and the rules and
regulations thereunder.

 

“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to a Loan
Party, its Subsidiaries or Affiliates related to terrorism financing or money
laundering, including any applicable provision of the Patriot Act and The
Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

 

2

--------------------------------------------------------------------------------



 

“Applicable Facility Fee” means, at all times after the Investment Grade Rating
Date, the percentage set forth in the table below corresponding to the Level at
which the “Applicable Margins” are determined in accordance with the definition
thereof:

 

Level

 

Facility Fee

 

1

 

0.100

%

2

 

0.125

%

3

 

0.150

%

4

 

0.200

%

5

 

0.250

%

6

 

0.300

%

 

Any change in the applicable Level at which the Applicable Margins are
determined shall result in a corresponding and simultaneous change in the
Applicable Facility Fee. The provisions of this definition shall be subject to
Section 2.5.(c).

 

“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

 

“Applicable Margin” means:

 

(a)           Prior to the Investment Grade Rating Date, the percentage rate set
forth below corresponding to the Leverage Ratio in effect at such time as set
forth in the Compliance Certificate most recently delivered by the Borrower
pursuant to Section 9.3.:

 

Level

 

Leverage Ratio

 

Applicable
Margin for
LIBOR
Revolving
Loans

 

Applicable
Margin for
Base Rate
Revolving
Loans

 

Applicable
Margin for
LIBOR
Term
Loans

 

Applicable
Margin for
Base Rate
Term
Loans

 

1

 

Less than 30%

 

1.40

%

0.40

%

1.35

%

0.35

%

2

 

Greater than or equal to 30.0% but less than 35.0%

 

1.45

%

0.45

%

1.40

%

0.40

%

3

 

Greater than or equal to 35.0% but less than 40.0%

 

1.50

%

0.50

%

1.45

%

0.45

%

4

 

Greater than or equal to 40.0% but less than 45.0%

 

1.55

%

0.55

%

1.50

%

0.50

%

5

 

Greater than or equal to 45.0% but less 50.0%

 

1.70

%

0.70

%

1.65

%

0.65

%

6

 

Greater than or equal to 50.0% but less than 55.0%

 

1.90

%

0.90

%

1.85

%

0.85

%

7

 

Greater than or equal to 55.0%

 

2.05

%

1.05

%

2.00

%

1.00

%

 

3

--------------------------------------------------------------------------------



 

The Applicable Margin shall be determined by the Administrative Agent from time
to time, based on the Leverage Ratio as set forth in the Compliance Certificate
most recently delivered by the Borrower pursuant to Section 9.3.  Any adjustment
to the Applicable Margin shall be effective as of the first day of the calendar
month immediately following the month during which the Borrower delivers to the
Administrative Agent the applicable Compliance Certificate pursuant to
Section 9.3.  If the Borrower fails to deliver a Compliance Certificate pursuant
to Section 9.3., the Applicable Margin shall equal the percentage corresponding
to Level 7 above until the first day of the calendar month immediately following
the month that the required Compliance Certificate is delivered. 
Notwithstanding the foregoing, for the period from the Effective Date through
but excluding the date on which the Administrative Agent first determines the
Applicable Margin for Loans as set forth above, the Applicable Margin shall be
determined based on Level 2.  Thereafter, until the Investment Grade Rating
Date, the Applicable Margin shall be adjusted from time to time as set forth in
this clause (a).

 

(b)           On, and at all times after, the Investment Grade Rating Date, the
applicable rate per annum set forth in the table below corresponding to the
Level in the first column of the table in which the Parent’s or Borrower’s
Credit Rating falls.  During any period that the Parent or Borrower has received
Credit Ratings from both S&P and Moody’s that are not equivalent, then the
Applicable Margins shall be determined based on the higher of such Credit
Ratings.  During any period that the Parent has received a Credit Rating from
only Moody’s or S&P, then the Applicable Margins shall be based upon such Credit
Rating.  During any period after the Investment Grade Rating Date that the
Parent has (A) not received a Credit Rating from any Rating Agency or (B) only
received a Credit Rating from a Rating Agency that is neither S&P nor Moody’s,
then the Applicable Margin shall be determined based on Level 6 in the table
below.  Any change in the Parent’s Credit Rating which would cause it to move to
a different Level shall be effective as of the first day of the first calendar
month immediately following such change.

 

Level

 

Credit Rating

 

Applicable
Margin for
LIBOR
Revolving Loans

 

Applicable
Margin for Base
Rate Revolving
Loans

 

Applicable
Margin for
LIBOR Term
Loans

 

Applicable
Margin for
Base Rate
Term Loans

 

1

 

>A/A2

 

0.775

%

0.000

%

0.850

%

0.000

%

2

 

A-/A3

 

0.825

%

0.000

%

0.900

%

0.000

%

3

 

BBB+/Baa1

 

0.875

%

0.000

%

0.950

%

0.000

%

4

 

BBB/Baa2

 

1.000

%

0.000

%

1.100

%

0.100

%

5

 

BBB-/Baa3

 

1.200

%

0.200

%

1.350

%

0.350

%

6

 

<BBB-/Baa3/Unrated

 

1.550

%

0.550

%

1.750

%

0.750

%

 

(c)           During any Leverage Ratio Surge Period, any Applicable Margin
determined as provided above shall, each time a Leverage Ratio Surge Period
applies, be increased by 0.35%.

 

(d)           The provisions of this definition shall be subject to
Section 2.5.(c).

 

“Approved Accounting Firm” means Deloitte LLP, KPMG LLP, PricewaterhouseCoopers
International Limited, Ernst & Young LLP or such other independent certified
public accountant of recognized national standing reasonably acceptable to the
Administrative Agent.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.

 

4

--------------------------------------------------------------------------------



 

“Approved Manager” means (i) each property management company listed on Schedule
1.1.(a), (ii) any Affiliate thereof and (ii) any other nationally recognized
third-party property management company approved by the Administrative Agent in
writing.

 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.5.), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

 

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the LIBOR Market Index Rate plus 1.00%;
each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or the
LIBOR Market Index Rate (provided that clause (c) shall not be applicable during
any period in which LIBOR is unavailable or unascertainable).

 

“Base Rate Loan” means a Loan (or any portion thereof) bearing interest at a
rate based on the Base Rate.

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to LIBOR for
Dollar denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for Dollar denominated syndicated
credit facilities at such time.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate” the definition of “Interest Period,”
the definition of “LIBOR Market Index Rate,” timing and

 

5

--------------------------------------------------------------------------------



 

frequency of determining rates and making payments of interest and other
administrative matters) that the Administrative Agent decides may be appropriate
to reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
decides that adoption of any portion of such market practice is not
administratively feasible or if the Administrative Agent determines that no
market practice for the administration of the Benchmark Replacement exists, in
such other manner of administration as the Administrative Agent decides is
reasonably necessary in connection with the administration of this Agreement).

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR: (i) in the case of clause (1) or (2) of the definition of
“Benchmark Transition Event,” the later of (a) the date of the public statement
or publication of information referenced therein and (b) the date on which the
administrator of LIBOR permanently or indefinitely ceases to provide LIBOR; or
(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR: (1) a public statement or publication of
information by or on behalf of the administrator of LIBOR announcing that such
administrator has ceased or will cease to provide LIBOR, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide LIBOR; (2) a public
statement or publication of information by the regulatory supervisor for the
administrator of LIBOR, the U.S. Federal Reserve System, an insolvency official
with jurisdiction over the administrator for LIBOR, a resolution authority with
jurisdiction over the administrator for LIBOR or a court or an entity with
similar insolvency or resolution authority over the administrator for LIBOR,
which states that the administrator of LIBOR has ceased or will cease to provide
LIBOR permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide LIBOR; or (3) a public statement or publication of information by the
regulatory supervisor for the administrator of LIBOR announcing that LIBOR is no
longer representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Requisite Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Requisite Lenders) and
the Lenders.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with clause (b) of
Section 5.2. and (y) ending at the time that a Benchmark Replacement has
replaced LIBOR for all purposes hereunder pursuant to clause (b) of Section 5.2.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 CFR § 1010.230.

 

6

--------------------------------------------------------------------------------



 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

 

“Borrower Information” has the meaning given that term in Section 2.5.(c).

 

“Business Day” means (a) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in San Francisco,
California are open to the public for carrying on substantially all of the
Administrative Agent’s business functions, and (b) if such day relates to a
LIBOR Loan, any such day that is also a day on which dealings in Dollars are
carried on in the London interbank market.  Unless specifically referenced in
this Agreement as a Business Day, all references to “days” shall be to calendar
days.

 

“Capitalization Rate” means (a) 7.25% for Properties developed with hotels
categorized as Upscale, Upper Upscale or above Full-Service and located within
(i) the central business districts of Boston, Massachusetts, Chicago, Illinois,
Borough of Manhattan, New York, Washington, D.C., San Francisco, California, San
Diego, California, (ii) Key West, Florida and (iii) Sausalito, California, or
(b) 7.75% for all other Properties. Categorization of hotels shall be as
determined by Smith Travel Research or as otherwise requested by the Borrower
and consented to in writing by the Requisite Lenders.

 

“Capitalized Lease Obligation” means an obligation under a lease that is
required to be capitalized for financial reporting purposes in accordance with
GAAP.  The amount of a Capitalized Lease Obligation is the capitalized amount of
such obligation as would be required to be reflected on a balance sheet of the
applicable Person prepared in accordance with GAAP as of the applicable date.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the applicable Issuing Bank or the
Revolving Lenders, as collateral for Letter of Credit Liabilities or obligations
of Revolving Lenders to fund participations in respect of Letter of Credit
Liabilities, cash or deposit account balances or, if the Administrative Agent
and the applicable Issuing Bank shall agree in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the applicable Issuing Bank.  “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

 

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Co-operation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than

 

7

--------------------------------------------------------------------------------



 

seven days from the date acquired, for securities of the type described in
clause (a) above and entered into only with commercial banks having the
qualifications described in clause (b) above; (d) commercial paper issued by any
Person incorporated under the laws of the United States of America or any State
thereof and rated at least A-2 or the equivalent thereof by S&P or at least P-2
or the equivalent thereof by Moody’s, in each case with maturities of not more
than one year from the date acquired; and (e) investments in money market funds
registered under the Investment Company Act of 1940, as amended, which have net
assets of at least $500,000,000 and at least 85% of whose assets consist of
securities and other obligations of the type described in clauses (a) through
(d) above.

 

“Class” means (a) when used with respect to a Commitment, refers to whether such
Commitment is a Revolving Commitment or Term Loan Commitment, (b) when used with
respect to a Loan, refers to whether such Loan is a Revolving Loan or a Term
Loan and (c) when used with respect to a Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments.

 

“Commitment” means, as to each Lender (other than the Swingline Lender), such
Lender’s Revolving Commitment or such Lender’s Term Loan Commitment, as the
context may require.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended from time to time, and any successor statute.

 

“Compliance Certificate” has the meaning given that term in Section 9.3.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.9.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.10.

 

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. §252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. §47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. §382.2(b).

 

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Base Rate Loan into a LIBOR Loan or (c) the
issuance of a Letter of Credit or the amendment of a Letter of Credit that
extends the maturity, or increases the Stated Amount, of such Letter of Credit.

 

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency,

 

8

--------------------------------------------------------------------------------



 

reorganization, or similar Applicable Laws relating to the relief of debtors in
the United States of America or other applicable jurisdictions from time to time
in effect.

 

“Default” means any of the events specified in Section 11.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

 

“Defaulting Lender” means, subject to Section 3.9.(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s good faith determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including with respect to a Revolving Lender, in respect of its
participation in Letters of Credit or Swingline Loans) within 2 Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent, any
Issuing Bank or the Swingline Lender in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s good faith determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within 3 Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 3.9.(f)) upon delivery of written
notice of such determination to the Borrower, the Issuing Banks, the Swingline
Lender and each Lender.

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“Derivatives Contract” means a “swap agreement” as defined in Section 101 of the
Bankruptcy Code.

 

“Derivatives Support Document” means (a) any Credit Support Annex comprising
part of (and as defined in) any Specified Derivatives Contract, and (b) any
document or agreement, pursuant to which cash, deposit accounts, securities
accounts or similar financial asset collateral are pledged to or made

 

9

--------------------------------------------------------------------------------



 

available for set-off by, a Specified Derivatives Provider, including any
banker’s lien or similar right, securing or supporting Specified Derivatives
Obligation.

 

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the
amount(s) determined as the mark-to-market value(s) for such Derivatives
Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Derivatives
Contracts (which may include the Administrative Agent or any Lender).

 

“Development/Redevelopment Property” means (a) a new Property under construction
or (b) an existing Property which is undergoing an expansion pursuant to which
the total guest rooms for such Property will be increased by 50% or more. Each
Development/Redevelopment Property shall continue to be classified as a
Development/Redevelopment Property hereunder until the achievement of
substantial completion with respect to such Development/Redevelopment Property,
following which such Development/Redevelopment Property shall be classified as a
Seasoned Property.

 

“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit I to be executed and delivered by the Borrower pursuant to
Section 6.1.(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of any state of the United States or the District of Columbia.

 

“Early Opt-in Election” means the occurrence of: (1) (i) a determination by the
Administrative Agent or (ii) a notification by the Requisite Lenders to the
Administrative Agent (with a copy to the Borrower) that the Requisite Lenders
have determined that U.S. dollar-denominated syndicated credit facilities being
executed at such time, or that include language similar to that contained in
Section 5.2.(b) — (e) are being executed or amended, as applicable, to
incorporate or adopt a new benchmark interest rate to replace LIBOR, and
(2) (i) the election by the Administrative Agent or (ii) the election by the
Requisite Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Requisite Lenders of written
notice of such election to the Administrative Agent.

 

“EBITDA” means, with respect to a Person for any period (without duplication): 
(a) net income (loss) of such Person for such period determined on a
consolidated basis (before minority interests), exclusive of the following (but
only to the extent included in determination of such net income (loss)): 
(i) depreciation and amortization expense; (ii) Interest Expense; (iii) income
tax expense; (iv) extraordinary or non-recurring gains and losses; (v) closing
costs expensed which are directly attributable to the acquisition of Property;
(vi) severance costs; and (vii) other non-cash charges including, without
limitation, impairment charges (other than non-cash charges that constitute an
accrual of a reserve for future cash payments) plus (b) such Person’s Ownership
Share of EBITDA of its Unconsolidated Affiliates.  EBITDA shall be adjusted to
remove any impact from (x) non-cash amortization of stock grants to members of
the Parent’s management, (y) straight line rent leveling adjustments required
under GAAP and (z) amortization of intangibles pursuant to FASB ASC 805.

 

10

--------------------------------------------------------------------------------



 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the later of (a) the Agreement Date or (b) the date on
which all of the conditions precedent set forth in Section 6.1. shall have been
fulfilled or waived.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 13.5.(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 13.5.(b)(iii)).

 

“Eligible Property” means a Property which satisfies all of the following
requirements:

 

(a)                                 such Property is either (x) an
Upper-Upscale, Luxury or Upscale (as defined by Smith Travel Research) hotel
located in a major urban market or (y) a destination resort hotel;

 

(b)                                 such Property is open for business to the
public;

 

(c)                                  such Property is (i) branded by one or more
nationally recognized hotel companies or an Affiliate of such a company,
(ii) operated as an independent hotel located in a central business district or
leisure market or (iii) a destination resort hotel;

 

(d)                                 such Property is (i) located in one of the
48 contiguous States of the United States of America, the State of Hawaii, or in
the District of Columbia or (ii) solely with respect to each Frenchman’s Reef
Property, located in the U.S. Virgin Islands;

 

(e)                                  such Property is owned in fee simple or
leased under a Ground Lease entirely by the Borrower or a Guarantor (or, on and
after the Investment Grade Rating Date, a Wholly Owned Subsidiary) other than
any Guarantor (or Wholly Owned Subsidiary) which is an Excluded Subsidiary or
Foreign Subsidiary (provided that so long as, prior to the Investment Grade
Rating Date, it becomes and remains a Guarantor hereunder, each Frenchman’s Reef
Property may be owned by a Subsidiary organized in the U.S. Virgin Islands);

 

(f)                                   neither such Property, nor any interest of
the Borrower or any Subsidiary therein, is subject to any Lien (other than
Permitted Liens (but not Liens of the types described in clauses (f), (g) and
(h) of the definition of Permitted Liens));

 

(g)                                  if such Property is owned or leased by a
Subsidiary (i) none of the Borrower’s direct or indirect ownership interest in
such Subsidiary is subject to any Lien (other than Permitted Liens (but not
Liens of the types described in clauses (f), (g) and (h) of the definition of
Permitted Liens)) or to a Negative Pledge; and (ii) the Borrower directly, or
indirectly through a Subsidiary, has the right to take

 

11

--------------------------------------------------------------------------------



 

the following actions without the need to obtain the consent of any Person:
(x) to sell, transfer or otherwise dispose of such Property and (y) to create a
Lien on such Property as security for Indebtedness of the Borrower or such
Subsidiary, as applicable;

 

(h)                                 such Property is managed by an Approved
Manager;

 

(i)                                     such Property is covered by property
insurance in amounts and upon terms that satisfy criteria set forth in
Section 8.5.;

 

(j)                                    such Property has all material occupancy
and operating permits and licenses required by Applicable Law; and

 

(k)                                 such Property is free of all structural
defects or major architectural deficiencies, title defects, environmental
conditions or other adverse matters except for defects, deficiencies, conditions
or other matters which, individually or collectively, are not material to the
profitable operation of such Property.

 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health (as it pertains to
exposure to Hazardous Materials) or the environment.

 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law relating primarily to the
environment or Hazardous Materials, and any analogous or comparable state or
local laws, regulations or ordinances that concern Hazardous Materials or
protection of the environment.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.

 

“Equity Issuance” means any issuance by a Person of any Equity Interest in such
Person and shall in any event include the issuance of any Equity Interest upon
the conversion or exchange of any

 

12

--------------------------------------------------------------------------------



 

security constituting Indebtedness that is convertible or exchangeable, or is
being converted or exchanged, for Equity Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

 

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (unless the 30 day
notice requirement with respect to such event has been waived); (b) the
withdrawal of a member of the ERISA Group from a Plan subject to Section 4063 of
ERISA during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or a cessation of operations that is treated as such
a withdrawal under Section 4062(e) of ERISA; (c) the incurrence by a member of
the ERISA Group of any liability with respect to the withdrawal or partial
withdrawal from any Multiemployer Plan; (d) the incurrence by any member of the
ERISA Group of any liability under Title IV of ERISA with respect to the
termination of any Plan or Multiemployer Plan; (e) the institution of
proceedings to terminate a Plan or Multiemployer Plan by the PBGC; (f) the
failure by any member of the ERISA Group to make when due required contributions
to a Multiemployer Plan or Plan unless such failure is cured within 30 days or
the filing pursuant to Section 412(c) of the Internal Revenue Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard; (g) any other event or condition that might reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan or Multiemployer Plan or the
imposition of liability under Section 4069 or 4212(c) of ERISA; (h) the receipt
by any member of the ERISA Group of any notice or the  receipt by any
Multiemployer Plan from any member of the ERISA Group of any notice, concerning
the imposition of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent (within the meaning of Section 4245 of
ERISA), or in “critical” or “endangered” status (within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i)  the
imposition of any liability under Title IV of ERISA, other  than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien in favor of the PBGC under Title
IV of ERISA; or (j) a determination that a Plan is, or is reasonably expected to
be, in “at risk” status (within the meaning of Section 430 of the Internal
Revenue Code or Section 303 of ERISA).

 

“ERISA Group” means the Borrower, the Parent and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Borrower or the Parent, are
treated as a single employer under Section 414(b) or (c) of the Internal Revenue
Code.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

 

“Event of Default” means any of the events specified in Section 11.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

 

“Excluded Subsidiary” means any Subsidiary as to which both of the following
apply: (a) such Subsidiary holds title to, or beneficially owns, assets which
are or are intended to become collateral for

 

13

--------------------------------------------------------------------------------



 

any Secured Indebtedness of such Subsidiary, or is a direct or indirect
beneficial owner of a Subsidiary holding title to or beneficially owning such
assets (but having no material assets other than such beneficial ownership
interests); and (b) which (i) is, or is expected to be, prohibited from
Guarantying the Indebtedness of any other Person pursuant to any document,
instrument or agreement evidencing such Secured Indebtedness or (ii) is
prohibited from Guarantying the Indebtedness of any other Person pursuant a
provision of such Subsidiary’s organizational documents which provision was
included in such Subsidiary’s organizational documents as a condition to the
extension of such Secured Indebtedness.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the Guarantee of such Loan Party of, or the grant by such Loan
Party of a Lien to secure, such Swap Obligation (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the liability for or the Guarantee of such Loan Party or the grant of such
Lien becomes effective with respect to such Swap Obligation (such determination
being made after giving effect to any applicable keepwell, support or other
agreement for the benefit of the applicable Loan Party, including under any
applicable provision of the Guaranty).  If a Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such Guarantee or Lien is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 5.8.) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 3.10., amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.10.(g) and
(d) any withholding Taxes imposed under FATCA.

 

“Existing Term Loan” means, that certain Term Loan Agreement dated as of
October 18, 2018, by and among the Borrower, the Parent, the financial
institutions from time to time party thereto, U.S. Bank National Association, as
administrative agent, and the other parties thereto.

 

“Extended Letter of Credit” has the meaning given that term in Section 2.3.(b).

 

“Existing Credit Agreement” has the meaning given such term in the first
“WHEREAS” clause of this Agreement.

 

“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market

 

14

--------------------------------------------------------------------------------



 

transaction, for cash, between a willing seller and a willing buyer, neither of
which is under pressure or compulsion to complete the transaction.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code and any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
on such day, as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate quoted to the Administrative Agent by federal
funds dealers selected by the Administrative Agent on such day on such
transaction as determined by the Administrative Agent.  If the Federal Funds
Rate determined as provided above would be less than zero, the Federal Funds
Rate shall be deemed to be zero.

 

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 

“Fee Letters” means, collectively, (a) that certain fee letter dated as of
June 6, 2019, by and among the Borrower, the Parent, Wells Fargo and Wells Fargo
Securities, LLC, (b) that certain fee letter dated as of May 30, 2019, by and
among the Borrower, the Parent and BofA Securities, Inc., (c) that certain fee
letter dated as of June 6, 2019, by and among the Borrower, the Parent and
Citigroup Global Capital Markets Inc., (d) that certain fee letter dated as of
June 7, 2019, by and among the Borrower, the Parent and U.S. Bank National
Association, (e) that certain fee letter dated as of June 21, 2019, by and among
the Borrower, KeyBank National Association and KeyBank Capital Markets, (f) that
certain fee letter dated as of June 27, 2019, by and among the Borrower, PNC
Bank, National Association and PNC Capital Markets LLC, (g) that certain fee
letter dated as of July 1, 2019, by and among the Borrower and TD Bank, N.A. and
(h) that certain fee letter dated as of July 5, 2019, by and among the Borrower,
Regions Bank and Regions Capital Markets.

 

“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder, under any
other Loan Document or under the Fee Letters.

 

“FF&E Reserves” means, for any period and with respect to a Property, an amount
equal to the greater of (a) 4.0% of total gross revenues for such Property for
such period and (b) the aggregate amount of reserves in respect to furniture,
fixtures and equipment required under any Property Management Agreement or
Franchise Agreement applicable to such Properties for such period.  If the term
FF&E Reserves is used without reference to a specific Property, then the amount
shall be determined on an aggregate basis with respect to all Properties of the
Parent and its Subsidiaries and a proportionate share of all Properties of all
Unconsolidated Affiliates.

 

15

--------------------------------------------------------------------------------



 

“Fixed Charges” means, for any period, the sum of the following (without
duplication): (a) Interest Expense of the Parent and its Subsidiaries determined
on a consolidated basis for such period, (b) all regularly scheduled principal
payments made with respect to Indebtedness of the Parent and its Subsidiaries
during such period, other than any balloon, bullet or similar principal payment
which repays such Indebtedness in full, (c) all Preferred Dividends paid during
such period on Preferred Equity Interests not owned by the Parent or any of its
Subsidiaries and (d) payments in respect of Capitalized Lease Obligations.  The
Parent’s pro rata share of the Fixed Charges of Unconsolidated Affiliates of the
Parent shall be included in determinations of Fixed Charges.

 

“Flood Insurance Laws” means, collectively, (a) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (b) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (c) the National Flood Insurance Reform Act of 1994 as
now or hereafter in effect or any successor statute thereto, (d) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (e) the Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Foreign Subsidiary” means a Subsidiary that is not a Domestic Subsidiary.

 

“Franchise Agreement” means an agreement permitting the use of the applicable
hotel brand name, hotel system trademarks, trade names and any related rights in
connection with the ownership or operation of a Property.

 

“Frenchman’s Reef” means, collectively, all Frenchman’s Reef Properties.

 

“Frenchman’s Reef Property” means each property that will replace what is
currently known as “Frenchman’s Reef & Morning Star Marriott Beach Resort” and
located at 5 Estate Bakkeroe, Charlotte Amelie, St. Thomas 00802, U.S. Virgin
Islands.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to each Issuing Bank, such Defaulting
Lender’s Revolving Commitment Percentage of the outstanding Letter of Credit
Liabilities attributable to such Issuing Bank other than Letter of Credit
Liabilities as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or Cash Collateralized in accordance
with the terms hereof and (b) with respect to the Swingline Lender, such
Defaulting Lender’s Revolving Commitment Percentage of outstanding Swingline
Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Revolving Lenders.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a

 

16

--------------------------------------------------------------------------------



 

significant segment of the accounting profession in the United States of
America, which are applicable to the circumstances as of the date of
determination.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank), or any arbitrator with authority
to bind a party at law.

 

“Ground Lease” means (i) so long as there are no material adverse changes to the
ground lease applicable thereto effected after the Effective Date, United States
Department of the Interior National Park Service Lease Fort Baker at Golden Gate
National Recreation Area dated December 7, 2006 (as amended prior to the
Effective Date) and (ii) a ground lease containing the following terms and
conditions:  (a) a remaining term (exclusive of any unexercised extension
options) of 50 years or more from the Agreement Date; (b) the right of the
lessee to mortgage and encumber its interest in the leased property without the
consent of the lessor, or, if consent is required, such consent has been
obtained or is required to be given upon the satisfaction of conditions
reasonably acceptable to the Administrative Agent; (c) the obligation of the
lessor to give the holder of any mortgage Lien on such leased property written
notice of any defaults on the part of the lessee and agreement of such lessor
that such lease will not be terminated until such holder has had a reasonable
opportunity to cure or complete foreclosures, and fails to do so;
(d) transferability of the lessee’s interest under such lease, including ability
to sublease without lessor consent or, if consent is required, such consent is
required to be given upon the satisfaction of conditions reasonably acceptable
to the Administrative Agent; and (e) such other rights customarily required by
mortgagees making a loan secured by the interest of the holder of the leasehold
estate demised pursuant to a ground lease.

 

“Guaranteed Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Loan Party under
any Specified Derivatives Contract (other than any Excluded Swap Obligation).

 

“Guarantor” means any Person that is a party to the Guaranty as a “Guarantor”
and, in any event, shall include the Parent and each Subsidiary required to
provide a Guaranty pursuant to Section 6.1. or Section 8.14.

 

“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes:  (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by:  (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment

 

17

--------------------------------------------------------------------------------



 

of amounts drawn down by beneficiaries of letters of credit (including Letters
of Credit), or (v) the supplying of funds to or investing in a Person on account
of all or any part of such Person’s obligation under a Guaranty of any
obligation or indemnifying or holding harmless, in any way, such Person against
any part or all of such obligation.  Obligations in respect of customary
performance guaranties and Guaranties constituting Nonrecourse Indebtedness
shall not be deemed to give rise to Indebtedness or otherwise constitute a
Guaranty except as otherwise provided in the definition of “Nonrecourse
Indebtedness”.  As the context requires, “Guaranty” shall also mean the Amended
and Restated Guaranty executed and delivered pursuant to Section 6.1. and
substantially in the form of Exhibit B.

 

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.

 

“Implied Debt Service” means (a) a given principal balance of Indebtedness
multiplied by (b) the greatest of (i) 10% per annum, (ii) the highest per annum
interest rate then applicable to any of the outstanding principal balance of the
Loans and (iii) a mortgage debt constant for a loan calculated using a per annum
interest rate equal to the yield on a 10 year United States Treasury Note at
such time as determined by the Administrative Agent plus 3.50% and amortizing in
full in a 25-year period.

 

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication):  (a) all obligations of
such Person in respect of money borrowed (other than trade debt incurred in the
ordinary course of business which is not more than 180 days past due); (b) all
obligations of such Person, whether or not for money borrowed (other than trade
debt incurred in the ordinary course of business which is not more than 180 days
past due) (i) represented by notes payable, or drafts accepted, in each case
representing extensions of credit, (ii) evidenced by bonds, debentures, notes or
similar instruments, or (iii) constituting purchase money indebtedness,
conditional sales contracts, title retention debt instruments or other similar
instruments, upon which interest charges are customarily paid or that are issued
or assumed as full or partial payment for property or services rendered;
(c) Capitalized Lease Obligations of such Person; (d) all reimbursement
obligations of such Person under any letters of credit or acceptances (whether
or not the same have been presented for payment); (e) all Off-Balance Sheet
Obligations of such Person; (f) all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any
Mandatorily Redeemable Stock issued by such Person or any other Person, valued
at the greater of its voluntary or involuntary liquidation preference plus
accrued and unpaid dividends; (g) all obligations of such Person in respect of
any (i) purchase obligation, repurchase obligation or takeout commitment, in
each case evidenced by a binding agreement and to the extent such obligation is
to acquire Equity Interests of another Person, assets of another Person that
constitute the business or a division or operating unit of such Person, real
estate, bonds, debentures, notes or similar instruments or (ii) forward equity
commitment evidenced by a binding agreement (provided, however that this clause
(g) shall exclude any such obligation to the extent the obligation can be
satisfied by the issuance of Equity Interests (other than Mandatorily Redeemable
Stock)); (h) net obligations under any Derivatives Contract not entered into as
a hedge against Indebtedness existing from time to time, in an amount equal to
the Derivatives Termination Value thereof; (i) all Indebtedness of other Persons
which such Person has Guaranteed or is otherwise

 

18

--------------------------------------------------------------------------------



 

recourse to such Person (except for Guaranties constituting Nonrecourse
Indebtedness); (j) all Indebtedness of another Person secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on property or assets owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Indebtedness or other payment obligation and (k) such Person’s Ownership Share
of the Indebtedness of any Unconsolidated Affiliate of such Person. 
Indebtedness of any Person shall include Indebtedness of any partnership or
joint venture in which such Person is a general partner or joint venturer to the
extent of such Person’s Ownership Share of the ownership of such partnership or
joint venture (except if such Indebtedness, or portion thereof, is recourse
(other than in respect of exceptions referred to in the definition of
Nonrecourse Indebtedness) to such Person, in which case the greater of such
Person’s Ownership Share of such Indebtedness or the amount of such recourse
portion of the Indebtedness, shall be included as Indebtedness of such Person). 
All Loans and Letter of Credit Liabilities shall constitute Indebtedness of the
Borrower.  Notwithstanding the foregoing, (A) in the case of any Nonrecourse
Indebtedness as to which recourse for payment thereof is expressly limited to
the property or asset on which a Lien is granted, such Indebtedness shall be
valued at the lesser of (i) the stated or determinable amount of the
Indebtedness that is so secured or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof subject to confirmation by
the Administrative Agent in its reasonable discretion and (ii) the Fair Market
Value of such property or asset; and (B) in the case of any Indebtedness of
other Persons which such Person has Guaranteed, the amount of such Indebtedness
attributable to such Person shall be equal to the lesser of the stated or
determinable amount of the Indebtedness such Person Guaranteed or, if the amount
of such Indebtedness is not stated or determinable, the maximum reasonably
anticipated liability in respect thereof subject to confirmation by the
Administrative Agent in its reasonable discretion.  The calculation of
Indebtedness shall not include any fair value adjustments to the carrying value
of liabilities to record such Indebtedness at fair value pursuant to electing
the fair value option election under FASB ASC 825-10-25 (formerly known as FAS
159, The Fair Value Option for Financial Assets and Financial Liabilities) or
other FASB standards allowing entities to elect fair value option for financial
liabilities.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.

 

“Intellectual Property” has the meaning given that term in Section 7.1.(t).

 

“Interest Expense” means, with respect to a Person and for any period, and
without duplication (a) all paid, accrued or capitalized interest expense
(including, without limitation, capitalized interest expense (other than
capitalized interest funded from a construction loan interest reserve account
held by another lender and not included in the calculation of cash for balance
sheet reporting purposes) and interest expense attributable to Capitalized Lease
Obligations) of such Person and in any event shall include all letter of credit
fees and all interest expense with respect to any Indebtedness in respect of
which such Person is wholly or partially liable whether pursuant to any
repayment, interest carry, performance guarantee or otherwise, plus (b) to the
extent not already included in the foregoing clause (a), such Person’s Ownership
Share of all paid, accrued or capitalized interest expense for such period of
Unconsolidated Affiliates of such Person.  The term “Interest Expense” shall
exclude all costs and expenses of defeasing any Indebtedness encumbering any
Property following the acquisition thereof.

 

“Interest Period” means with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending on the numerically corresponding day in the first,

 

19

--------------------------------------------------------------------------------



 

third or sixth calendar month thereafter, as the Borrower may select in a Notice
of Borrowing, Notice of Continuation or Notice of Conversion, as the case may
be, except that each Interest Period that commences on the last Business Day of
a calendar month (or on any day for which there is no numerically corresponding
day in the appropriate subsequent calendar month) shall end on the last Business
Day of the appropriate subsequent calendar month.  Notwithstanding the
foregoing: (i) if any Interest Period for a Class of Loans would otherwise end
after the Termination Date for such Class, such Interest Period shall end on
such Termination Date; and (ii) each Interest Period that would otherwise end on
a day which is not a Business Day shall end on the immediately following
Business Day (or, if such immediately following Business Day falls in the next
calendar month, on the immediately preceding Business Day).

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following:  (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person. 
Any binding commitment to make an Investment in any other Person, as well as any
option of another Person to require an Investment in such Person, shall
constitute an Investment.  Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in a Loan Document, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

 

“Investment Grade Rating” means a Credit Rating of BBB- (or equivalent) or
higher from S&P and Baa3 (or equivalent) or higher from Moody’s.

 

“Investment Grade Rating Date” means the date specified by the Borrower in a
written notice to the Administrative Agent after the Parent or the Borrower
obtains an Investment Grade Rating from either Moody’s or S&P.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Banks” means each of Wells Fargo, Bank of America, N.A., Citibank,
N.A., and U.S. Bank National Association in its capacity as an issuer of Letters
of Credit pursuant to Section 2.3.

 

“L/C Commitment Amount” has the meaning given that term in Section 2.3.(a).

 

“L/C Disbursement” has the meaning given to that term in Section 3.9.(b).

 

“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns, and, as
the context requires, includes the Swingline Lender; provided, however, that the
term “Lender” except as otherwise expressly provided herein, shall exclude any
Lender (or its Affiliates) in its capacity as a Specified Derivatives Provider.

 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and

 

20

--------------------------------------------------------------------------------



 

Assumption, or such other office of such Lender as such Lender may notify the
Administrative Agent in writing from time to time.

 

“Letter of Credit” has the meaning given that term in Section 2.3.(a).

 

“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Banks and the Revolving Lenders, and under the sole dominion and control
of the Administrative Agent.

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

 

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit.  For purposes of this Agreement,
(i) a Revolving Lender (other than a Revolving Lender in its capacity as an
Issuing Bank of a Letter of Credit) shall be deemed to hold a Letter of Credit
Liability in an amount equal to its participation interest under Section 2.3. in
such Letter of Credit, and the Revolving Lender that is the Issuing Bank of such
Letter of Credit shall be deemed to hold a Letter of Credit Liability in an
amount equal to its retained interest in such Letter of Credit after giving
effect to the acquisition by the Revolving Lenders (other than the Revolving
Lender then acting as the Issuing Bank of such Letter of Credit) of their
participation interests under such Section and (ii) if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Level” means each numerical level set forth below the column entitled “Level”
in the definition of “Applicable Margin”.

 

“Leverage Ratio” means the ratio, expressed as a percentage, of (i) Net
Indebtedness to (ii) Total Asset Value.

 

“Leverage Ratio Surge Period” has the meaning given to that term in
Section 10.1.(a).

 

“LIBOR” means, subject to implementation of a Benchmark Replacement in
accordance with Section 5.2.(b), with respect to any LIBOR Loan for any Interest
Period, the rate of interest obtained by dividing (i) the rate of interest per
annum determined on the basis of the rate for deposits in Dollars for a period
equal to the applicable Interest Period as published by ICE Benchmark
Administration Limited, a United Kingdom Company, or a comparable or successor
quoting service reasonably approved by the Agent, at approximately 11:00
a.m. (London time) two Business Days prior to the first day of the applicable
Interest Period by (ii) 1 minus the Eurodollar Reserve Percentage. If, for any
reason, the rate referred to in the preceding clause (i) is not so published,
then the rate to be used for such clause (i) shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time) two Business Days prior to the first day of the applicable Interest Period
for a period equal to such Interest Period.  Any change in the maximum rate or
reserves described in the preceding clause (ii) shall result in a change in
LIBOR on the date on which such change in such maximum rate becomes effective.
Notwithstanding the foregoing, (x) in no

 

21

--------------------------------------------------------------------------------



 

event shall LIBOR (including, without limitation, any Benchmark Replacement with
respect thereto) be less than zero and (y) unless otherwise specified in any
amendment to this Agreement entered into in accordance with Section 5.2.(b), in
the event that a Benchmark Replacement with respect to LIBOR is implemented then
all references herein to LIBOR shall be deemed references to such Benchmark
Replacement.

 

“LIBOR Loan” means a Loan (or any portion thereof) (other than a Base Rate Loan)
bearing interest at a rate based on LIBOR.

 

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 10:00 a.m. Central time for such day (rather than 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period as otherwise provided in the definition of “LIBOR”), or if such day is
not a Business Day, the immediately preceding Business Day.  The LIBOR Market
Index Rate shall be determined on a daily basis.

 

“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, charge or lease constituting a Capitalized
Lease Obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom; (b) any arrangement,
express or implied, under which any property of such Person is transferred,
sequestered or otherwise identified for the purpose of subjecting the same to
the payment of Indebtedness or performance of any other obligation in priority
to the payment of the general, unsecured creditors of such Person; (c) the
filing of any financing statement under the Uniform Commercial Code or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the Uniform Commercial
Code or its equivalent as in effect in an applicable jurisdiction or (ii) in
connection with a sale or other disposition of accounts or other assets not
prohibited by this Agreement in a transaction not otherwise constituting or
giving rise to a Lien; and (d) any agreement by such Person to grant, give or
otherwise convey any of the foregoing.

 

“Loan” means a Revolving Loan, a Swingline Loan or a Term Loan.

 

“Loan Document” means this Agreement, each Note, each Letter of Credit Document,
the Guaranty, and each other document or instrument now or hereafter executed
and delivered by a Loan Party in connection with, pursuant to or relating to
this Agreement (excluding the Fee Letters).

 

“Loan Party” means the Borrower, the Parent and each other Guarantor. Schedule
1.1.(b) sets forth the Loan Parties in addition to the Borrower and the Parent
as of the Agreement Date.

 

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests), in each
case on or prior to the date on which all Loans are scheduled to be due and
payable in full.

 

22

--------------------------------------------------------------------------------



 

“Material Acquisition” means any acquisition (whether by direct purchase, merger
or otherwise and whether in one or more related transactions) by the Parent, the
Borrower or any Subsidiary in which the purchase price of the assets acquired
exceeds an amount equal to 10% of Total Asset Value as of the last day of the
most recently ended fiscal quarter prior to the consummation of such acquisition
of the Parent for which financial statements are publicly available.

 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition or results of operations of the Parent
and its Subsidiaries, or the Borrower and its Subsidiaries, in each case, taken
as a whole, (b) the ability of the Borrower or any other Loan Party to perform
its obligations under any Loan Document to which it is a party, (c) the validity
or enforceability of any of the material provisions of the Loan Documents, or
(d) the material rights and remedies of the Lenders and the Administrative Agent
under any of the Loan Documents.

 

“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Parent, the Borrower, or any
other Subsidiary is a party as to which the breach, nonperformance, cancellation
or failure to renew by any party thereto could reasonably be expected to have a
Material Adverse Effect.

 

“Material Subsidiary” means (a) (x) any Subsidiary that owns in fee simple, or
leases pursuant to a ground lease, an Unencumbered Property or (y) any
Subsidiary (other than an Excluded Subsidiary or Foreign Subsidiary) to which
more than 5% of Total Asset Value is attributable on an individual basis or
(b) any Subsidiary that owns any Equity Interest in any Subsidiary in the
foregoing clause (a).

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real property
granting a Lien on such interest in real property as security for the payment of
Indebtedness of such Person or another Person.

 

“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Parent, the Borrower or another Subsidiary is the holder and retains the rights
of collection of all payments thereunder.

 

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA, subject to Title IV of ERISA, to which any
member of the ERISA Group is then making or accruing an obligation to make
contributions or has within the preceding six plan years made contributions,
including for these purposes any Person which ceased to be a member of the ERISA
Group during such six-year period.

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document or Specified
Derivatives Contract) which prohibits or purports to prohibit the creation or
assumption of any Lien on such asset as security for Indebtedness of the Person
owning such asset or any other Person; provided, however, that an agreement that
conditions a Person’s ability to encumber its assets upon the maintenance of one
or more specified ratios that limit such Person’s ability to encumber its assets
but that do not generally prohibit the encumbrance of its assets, or the
encumbrance of specific assets, shall not constitute a Negative Pledge.

 

“Net Indebtedness” means (a) Total Indebtedness minus (b) the amount, if any, by
which the aggregate amount of the Parent’s and its Subsidiaries’ unrestricted
and Lien-free cash and Cash Equivalents exceeds $15,000,000.

 

23

--------------------------------------------------------------------------------



 

“Net Operating Income” or “NOI” means, for any Property and for a given period,
the sum of the following (without duplication and determined on a consistent
basis with prior periods):  (a) gross revenues received in the ordinary course
from such Property minus (b) all expenses paid (excluding interest but including
an appropriate accrual for property taxes and insurance) related to the
ownership, operation or maintenance of such Property, including but not limited
to property taxes, assessments and the like, insurance, utilities, payroll
costs, maintenance, repair and landscaping expenses, marketing expenses, and
general and administrative expenses (including an appropriate allocation for
legal, accounting, advertising, marketing and other expenses incurred in
connection with such Property, but specifically excluding general overhead
expenses of the Borrower or any Subsidiary and any property management fees)
minus (c) the FF&E Reserves for such Property as of the end of such period minus
(d) the greater of (i) the actual property management fee paid during such
period and (ii)  an imputed management fee in the amount of three percent (3.0%)
of the gross revenues for such Property for such period.

 

“New Property” means each Property on which a hotel is located acquired by the
Parent, the Borrower, any Subsidiary or Unconsolidated Affiliate from the date
of acquisition until the Seasoned Date in respect thereof; provided, however,
that, upon the Seasoned Date for any New Property, such New Property shall be
converted to a Seasoned Property and shall cease to be a New Property.

 

“New York Mortgage” has the meaning given that term in Section 13.21.(a).

 

“Non-Defaulting Lender” means a Lender that is not a Defaulting Lender.

 

“Nonrecourse Indebtedness” means, with respect to a Person, (a) Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
exceptions to nonrecourse liability) is contractually limited to specific assets
of such Person encumbered by a Lien securing such Indebtedness, (b) obligations
in respect of guaranties of customary exceptions for fraud, misapplication of
funds, environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar exceptions to nonrecourse liability, provided that,
once any such obligation shall cease to be contingent, then such obligation
shall cease to be Nonrecourse Indebtedness, or (c) if such Person is a Single
Asset Entity, any Indebtedness for borrowed money of such Person.

 

“Note” means a Revolving Note, a Swingline Note or a Term Loan Note.

 

“Notice of Borrowing” means a notice substantially in the form of Exhibit D (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1.(b) or Section 2.2(b), as applicable, evidencing
the Borrower’s request for a borrowing of Loans.

 

“Notice of Continuation” means a notice substantially in the form of Exhibit E
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.9. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.

 

“Notice of Conversion” means a notice substantially in the form of Exhibit F (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.10. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

 

24

--------------------------------------------------------------------------------



 

“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit G (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Swingline Lender pursuant to Section 2.4.(b) evidencing the Borrower’s request
for a Swingline Loan.

 

“Obligations” means, individually and collectively:  (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Administrative Agent, the
Issuing Banks or any Lender of every kind, nature and description, under or in
respect of this Agreement or any of the other Loan Documents or the Fee Letters,
including, without limitation, the Fees and indemnification obligations, whether
direct or indirect, absolute or contingent, due or not due, contractual or
tortious, liquidated or unliquidated, and whether or not evidenced by any
promissory note.  The term “Obligations” does not include any Specified
Derivatives Obligations.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Off-Balance Sheet Obligations” means liabilities and obligations of the Parent,
any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which the Parent would be required to disclose in the
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of the Parent’s report on Form 10-Q or Form 10-K (or their
equivalents) which the Parent is required to file with the Securities and
Exchange Commission (or any Governmental Authority substituted therefor).

 

“Operating Property Value” means, at any date of determination, (a) for each New
Property that Borrower elects (until the Seasoned Date), the purchase price paid
for such Property determined in accordance with GAAP; (b) for each
Development/Redevelopment Property, GAAP book value for such Property as of the
date of determination; or (c) for each (x) Seasoned Property and (y) New
Property that Borrower irrevocably elects, (A) the Adjusted NOI of such Property
for the period of four consecutive fiscal quarters most recently ending divided
by (B) the applicable Capitalization Rate; provided that, with respect to this
clause (c), if the Adjusted NOI for such Property would be less than zero, it
shall be deemed to be zero for purposes of calculating Operating Property
Value.  Notwithstanding the above, the Operating Property Value for Frenchman’s
Reef shall be determined as follows: (i) from the Effective Date through and
including September 30, 2019, as the Adjusted NOI for such Property for the
trailing four fiscal quarters ended September 30, 2017, which was $12,430,000;
(ii) commencing on October 1, 2019 through and including September 30, 2020,
(unless otherwise extended by the Administrative Agent due to delays in
construction or opening of the Property), as the GAAP net book value (including,
for the avoidance of doubt, the value of construction work in progress) for the
most-recent fiscal quarter-end for such Property; and (iii) commencing on
October 1, 2020 (or such later date if the Administrative Agent extends the
application of clause (ii) above in accordance with the parenthetical in such
clause) and thereafter as a Seasoned Property; provided, that solely with
respect to this clause (iii), if Frenchman’s Reef has not continuously operated
during the immediately preceding period of four consecutive fiscal quarters
then, so long as it has continuously operated for a period of at least one
fiscal quarter, Adjusted NOI of such Property shall be calculated by annualizing
the historical Net Operating Income of such Property for the period it has been
continuously operating until the last day of the most recently ending fiscal
quarter.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in

 

25

--------------------------------------------------------------------------------



 

any other transaction pursuant to or enforced any Loan Document, or sold or
assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.8.).

 

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Subsidiary or Unconsolidated Affiliate.

 

“Parent” has the meaning given such term in the introductory paragraph hereof.

 

“Participant” has the meaning given that term in Section 13.5.(d).

 

“Participant Register” has the meaning given that term in Section 13.5.(d).

 

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

“Permitted Liens” means, as to any Person:  (a) Liens securing taxes,
assessments and other charges or levies imposed by any Governmental Authority
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
pursuant to any Environmental Laws) or the claims of materialmen, mechanics,
carriers, warehousemen or landlords for labor, materials, supplies or rentals
incurred in the ordinary course of business, which either (x) are not at the
time required to be paid or discharged under Section 8.6. or (y) relate to
claims against such Person and its Subsidiaries not in excess of $1,000,000 in
the aggregate at any one time; (b) Liens consisting of deposits or pledges made,
in the ordinary course of business, in connection with, or to secure payment of,
obligations under workers’ compensation, unemployment insurance or similar
Applicable Laws; (c) Liens consisting of encumbrances in the nature of zoning
restrictions, easements, and rights or restrictions of record on the use of real
property, which do not materially detract from the value of such property or
impair the intended use thereof in the business of such Person; (d) the rights
of tenants under leases or subleases or licenses not interfering with the
ordinary conduct of business of such Person; (e) Liens in favor of the
Administrative Agent for the benefit of the Lenders; (f) Liens in favor of the
Borrower or a Guarantor securing obligations owing by a Subsidiary to the
Borrower or a Guarantor; (g) Liens (i) in existence as of the Agreement Date and
set forth in Part II of Schedule 7.1.(f) and (ii) in respect of any New York
Mortgage or any mortgage encumbering property located in New York State securing
Indebtedness of the Loan Parties pursuant to provisions in loan documentation
governing such Indebtedness which provisions are substantially similar to
Section 13.20. of this Agreement; (h) Liens arising out of judgments or awards
in respect of the Parent or any of its Subsidiaries not constituting an Event of
Default under Section 11.1.(i); (i) any interest or title of a lessor under any
lease of equipment (not constituting a fixture) entered into by the Borrower or
any Subsidiary in the ordinary course of its business and covering only the
assets so leased; (j) Liens

 

26

--------------------------------------------------------------------------------



 

arising in the ordinary course of business by virtue of any contractual,
statutory or common law provision relating to banker’s liens, rights of set-off
or similar rights and remedies covering deposit or securities accounts
(including funds or other assets credited thereto) and (k) Liens securing the
performance of bids, trade contracts, leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business and not securing any Indebtedness.

 

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

 

“Post-Default Rate” means, in respect of any principal of any Loan or any
Reimbursement Obligation, the rate otherwise applicable plus an additional two
percent (2.0%) per annum and with respect to any other Obligation, a rate per
annum equal to the Base Rate as in effect from time to time plus the Applicable
Margin for Revolving Loans that are Base Rate Loans plus two percent (2.0%).

 

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Parent or a Subsidiary.  Preferred Dividends shall not include dividends
or distributions (a) paid or payable solely in Equity Interests (other than
Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to the Parent or a Subsidiary, or
(c) constituting or resulting in the redemption of Preferred Equity Interests,
other than scheduled redemptions not constituting balloon, bullet or similar
redemptions in full.

 

“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Lender then acting as the Administrative
Agent as its prime rate.  Each change in the Prime Rate shall be effective as of
the opening of business on the day such change in such prime rate occurs.  The
parties hereto acknowledge that the rate announced publicly by the Lender acting
as Administrative Agent as its prime rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks.

 

“Principal Office” means the office of the Administrative Agent located at 600
South 4th Street, 9th Floor, Minneapolis, Minnesota 55415, or any other
subsequent office that the Administrative Agent shall have specified as the
Principal Office by written notice to the Borrower and the Lenders.

 

“Property” means any parcel of real property owned or leased (in whole or in
part) or operated by the Parent, the Borrower, any other Subsidiary or any
Unconsolidated Affiliate of the Parent which is (1) located in a state of the
United States of America or the District of Columbia or (2) is a Frenchman’s
Reef Property.

 

27

--------------------------------------------------------------------------------



 

“Property Management Agreement” means, collectively, all agreements entered into
by a Loan Party pursuant to which such Loan Party engages a Person to advise it
with respect to the management of an Unencumbered Property or to provide
management services with respect to the same.

 

“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (a)(i) the aggregate amount of such Lender’s Revolving Commitments plus
(ii) the aggregate amount of such Lender’s outstanding Term Loans to (b)(i) the
aggregate amount of the Revolving Commitments of all Lenders plus (ii) the
aggregate principal amount of all outstanding Term Loans; provided, however,
that if at the time of determination the Revolving Commitments have been
terminated or reduced to zero, the “Pro Rata Share” of each Lender shall be the
ratio, expressed as a percentage of (A) the sum of the aggregate principal
amount of all outstanding Revolving Loans, Term Loans, Swingline Loans and
Letter of Credit Liabilities owing to such Lender as of such date to (B) the sum
of the aggregate principal amount of all outstanding Revolving Loans, Term
Loans, Swingline Loans and Letter of Credit Liabilities.  If at the time of
determination the Revolving Commitments have been terminated or reduced to zero
and there are no outstanding Loans or Letter of Credit Liabilities, then the Pro
Rata Shares of the Lenders shall be determined as of the most recent date on
which Revolving Commitments were in effect or Loans or Letters of Credit
Liabilities were outstanding.  For purposes of this definition, a Revolving
Lender shall be deemed to hold a Swingline Loan or a Letter of Credit Liability
to the extent such Revolving Lender has acquired a participation therein under
the terms of this Agreement and has not failed to perform its obligations in
respect of such participation.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Plan” means a Benefit Arrangement or Plan that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

 

“Qualified REIT Subsidiary” shall have the meaning given to such term in the
Internal Revenue Code.

 

“Rating Agencies” means S&P and Moody’s.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

“Register” has the meaning given that term in Section 13.5.(c).

 

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital

 

28

--------------------------------------------------------------------------------



 

adequacy or liquidity.  Notwithstanding anything herein to the contrary, (a) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(b) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Regulatory Change”, regardless of the date enacted, adopted or issued.

 

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the applicable Issuing Bank for any
drawing honored by such Issuing Bank under a Letter of Credit issued by such
Issuing Bank.

 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, officers, employees, agents, counsel,
other advisors and representatives of such Person and of such Person’s
Affiliates.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

“Requisite Class Lenders” means, with respect to a Class of Lenders as of any
date of determination, Lenders of such Class (a) with respect to the Revolving
Lenders, having more than 51.0% of the aggregate amount of the Revolving
Commitments of such Class, or (b) if the Revolving Commitments of such
Class have been terminated or reduced to zero and with respect to the Term
Loans, holding more than 51.0% of the principal amount of the aggregate
outstanding Loans of such Class, and in the case of Revolving Lenders,
outstanding Letter of Credit Liabilities and Swingline Loans; provided that
(i) in determining such percentage at any given time, all then existing
Defaulting Lenders of such Class will be disregarded and excluded, and (ii) at
all times when two or more Lenders (excluding Defaulting Lenders) of such
Class are party to this Agreement, the term “Requisite Class Lenders” shall in
no event mean less than two Lenders of such Class.  For purposes of this
definition, a Revolving Lender shall be deemed to hold a Swingline Loan or a
Letter of Credit Liability to the extent such Lender has acquired a
participation therein under the terms of this Agreement and has not failed to
perform its obligations in respect of such participation.

 

“Requisite Lenders” means, as of any date, (a) Lenders having more than 51.0% of
the aggregate amount of the Revolving Commitments and the outstanding Term Loans
of all Lenders, or (b) if the Revolving Commitments have been terminated or
reduced to zero, Lenders holding more than 51.0% of the principal amount of the
aggregate outstanding Loans and Letter of Credit Liabilities; provided that
(i) in determining such percentage at any given time, all then existing
Defaulting Lenders will be disregarded and excluded, and (ii) at all times when
two or more Lenders (excluding Defaulting Lenders) are party to this Agreement,
the term “Requisite Lenders” shall in no event mean less than two Lenders.  For
purposes of this definition, a Revolving Lender shall be deemed to hold a
Swingline Loan or a Letter of Credit Liability to the extent such Lender has
acquired a participation therein under the terms of this Agreement and has not
failed to perform its obligations in respect of such participation.

 

“Responsible Officer” means with respect to the Parent, the Borrower or any
Subsidiary, the chief executive officer, the chief financial officer, chief
operating officer or general counsel of the Parent, the Borrower or such
Subsidiary.

 

29

--------------------------------------------------------------------------------



 

“Restricted Payment” means:  (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent, the Borrower or any
Subsidiary now or hereafter outstanding, except a dividend payable solely in
Equity Interests; (b) any redemption, conversion, exchange, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any Equity Interest of the Parent, the Borrower or any Subsidiary
now or hereafter outstanding; and (c) any payment made to retire, or to obtain
the surrender of, any outstanding warrants, options or other rights to acquire
any Equity Interests of the Parent, the Borrower or any Subsidiary now or
hereafter outstanding.

 

“Revolving Commitment” means, as to each Lender (other than the Swingline
Lender), such Lender’s obligation to make Revolving Loans pursuant to
Section 2.1., to issue (in the case of the Issuing Banks) and to participate (in
the case of the other Revolving Lenders) in Letters of Credit pursuant to
Section 2.3.(i), and to participate in Swingline Loans pursuant to
Section 2.4.(e), in an amount up to, but not exceeding, the amount set forth for
such Lender on Schedule I as such Revolving Lender’s “Revolving Commitment
Amount” or as set forth in the applicable Assignment and Assumption or agreement
executed by a Person becoming a Revolving Lender pursuant to Section 2.16., as
the same may be reduced from time to time pursuant to Section 2.12., increased
from time to time pursuant to Section 2.16., or increased or reduced as
appropriate to reflect any assignments to or by such Revolving Lender effected
in accordance with Section 13.5.

 

“Revolving Commitment Percentage” means, as to each Revolving Lender, the ratio,
expressed as a percentage, of (a) the amount of such Lender’s Revolving
Commitment to (b) the aggregate amount of the Revolving Commitments of all
Lenders; provided, however, that if at the time of determination the Revolving
Commitments have been terminated or been reduced to zero, the “Revolving
Commitment Percentage” of each Revolving Lender shall be the Revolving
Commitment Percentage of such Revolving Lender in effect immediately prior to
such termination or reduction.

 

“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s participation in Letter of Credit Liabilities and
Swingline Loans at such time.

 

“Revolving Lender” means a Lender having a Revolving Commitment, or if the
Revolving Commitments have been terminated or reduced to zero, holding any
Revolving Loans or Letter of Credit Liabilities.

 

“Revolving Loan” means a loan made by a Revolving Lender to the Borrower
pursuant to Section 2.1.(a).

 

“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit C, payable to the order of a Revolving Lender in a principal
amount equal to the amount of such Lender’s Revolving Commitment.

 

“Revolving Termination Date” means July 25, 2023, or such later date to which
the Revolving Termination Date may be extended pursuant to Section 2.13.

 

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (including, as of the Closing Date,
Cuba, Iran, North Korea, Syria and Crimea).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC (including,
without limitation, OFAC’s Specially Designated Nationals and Blocked Persons
List and OFAC’s Consolidated Non-SDN List), the U.S. Department of

 

30

--------------------------------------------------------------------------------



 

State, the United Nations Security Council, the European Union, Her Majesty’s
Treasury of the United Kingdom, or other relevant sanctions authority, (b) any
Person operating, organized or resident in a Sanctioned Country or (c) any
Person owned or controlled by any such Person or Persons described in clauses
(a) and (b), including a Person that is deemed by OFAC to be a Sanctions target
based on the ownership of such legal entity by Sanctioned Person(s).

 

“Sanctions” means any and all economic or financial sanctions, sectoral
sanctions, secondary sanctions, trade embargoes and anti-terrorism laws,
including but not limited to those imposed, administered or enforced from time
to time by the U.S. government (including those administered by OFAC or the U.S.
Department of State), the United Nations Security Council, the European Union,
Her Majesty’s Treasury of the United Kingdom, or other relevant sanctions
authority with jurisdiction over any Lender, the Borrower or any of its
Subsidiaries or Affiliates.

 

“Seasoned Date” means the first day on which an acquired Property on which a
hotel is located has been owned for four (4) full fiscal quarters following the
date of acquisition by the Parent, the Borrower, a Subsidiary or an
Unconsolidated Affiliate.

 

“Seasoned Property” means Property on which a hotel is located that is not a New
Property or a Development/Redevelopment Property.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Indebtedness” means, with respect to any Person, (a) all Indebtedness
of such Person that is secured in any manner by any Lien on any Property plus
(b) such Person’s pro rata share of the Secured Indebtedness of any of such
Person’s Unconsolidated Affiliates; provided that neither any New York Mortgage
nor any mortgage encumbering property located in New York State securing
Indebtedness of the Loan Parties pursuant to provisions in loan documentation
governing such Indebtedness which provisions are substantially similar to
Section 13.21 of this Agreement shall constitute Secured Indebtedness hereunder.

 

“Secured Recourse Indebtedness” means all Indebtedness (including Guaranties of
Secured Indebtedness) that is Secured Indebtedness and is not Nonrecourse
Indebtedness.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

 

“Significant Subsidiary” means any Subsidiary to which more than $30,000,000 of
Total Asset Value is attributable.

 

“Single Asset Entity” means a Person (other than an individual) that (a) only
owns a single Property; (b) is engaged only in the business of owning,
developing and/or leasing such Property; and (c) receives substantially all of
its gross revenues from such Property.  In addition, if the assets of a Person
consist solely of (i) Equity Interests in one or more Single Asset Entities that
directly or indirectly own such single Property and (ii) cash and other assets
of nominal value incidental to such Person’s ownership of the other Single Asset
Entity, such Person shall also be deemed to be a Single Asset Entity for
purposes of this Agreement.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

31

--------------------------------------------------------------------------------



 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that could reasonably be expected to become an actual and
matured liability); (b) such Person is able to pay its debts or other
obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.

 

“Specified Derivatives Contract” means any Derivatives Contract, together with
any Derivatives Support Document relating thereto, that is made or entered into
at any time, or in effect at any time now or hereafter, whether as a result of
an assignment or transfer or otherwise, between the Parent, the Borrower or any
Subsidiary of the Parent and an Specified Derivatives Provider.

 

“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Parent, the Borrower or any
Subsidiaries under or in respect of any Specified Derivatives Contract, whether
direct or indirect, absolute or contingent, due or not due, liquidated or
unliquidated, and whether or not evidenced by any written confirmation.

 

“Specified Derivatives Provider” means any Lender, or any Affiliate of a Lender
that is a party to a Derivatives Contract at the time the Derivatives Contract
is entered into.

 

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business and its successors.

 

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

 

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.4.  in an amount up to, but not exceeding the amount
set forth in the first sentence of Section 2.4.(a), as such amount may be
reduced from time to time in accordance with the terms hereof.

 

“Swingline Lender” means Wells Fargo Bank, National Association, together with
its successors and assigns.

 

“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.4.

 

32

--------------------------------------------------------------------------------



 

“Swingline Maturity Date” means the date which is 7 Business Days prior to the
Revolving Termination Date.

 

“Swingline Note” means the promissory note of the Borrower substantially in the
form of Exhibit H, payable to the order of the Swingline Lender in a principal
amount equal to the amount of the Swingline Commitment as originally in effect
and otherwise duly completed.

 

“Taxable REIT Subsidiary” means any corporation (other than a REIT) in which the
Parent directly or indirectly owns stock and the Parent and such corporation
have jointly elected that such corporation be treated as a taxable REIT
subsidiary of the Parent under and pursuant to Section 856 of the Internal
Revenue Code.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Date” means (a) with respect to the Revolving Loans and the
Revolving Commitments, the Revolving Termination Date and (b) with respect to
the Term Loans, the Term Loan Maturity Date.

 

“Term Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.2.(a) as such loan may be increased pursuant to Section 2.16.

 

“Term Loan Commitment” means, as to each Lender, such Lender’s obligation to
make Term Loans on the Effective Date pursuant to Section 2.2.(a), in an amount
up to, but not exceeding the amount set forth for such Lender on Schedule I as
such Lender’s “Term Loan Commitment Amount”.

 

“Term Loan Lender” means a Lender having a Term Loan Commitment or, if the Term
Loan Commitments have terminated, a Lender holding a Term Loan.

 

“Term Loan Maturity Date” means July 25, 2024.

 

“Term Loan Note” means a promissory note of the Borrower substantially in the
form of Exhibit L, payable to the order of a Term Loan Lender in a principal
amount equal to the amount of such Lender’s Term Loan Commitment or, if issued
after the Effective Date, the amount of such Term Loan Lender’s Term Loans.

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Titled Agents” has the meaning given that term in Section 12.9.

 

“Total Asset Value” means the sum of all of the following of the Parent, the
Borrower and their respective Subsidiaries (without duplication) on a
consolidated basis determined in accordance with GAAP applied on a consistent
basis:  (a) the Operating Property Value of all Properties of the Parent, the
Borrower and their Subsidiaries on which a hotel is located, plus (b) the book
value of Unimproved Land, Mortgage Receivables and other promissory notes, plus
(c) the Borrower’s Ownership Share of the preceding items for its Unconsolidated
Affiliates, plus (d) the contractual purchase price of any real property subject
to a purchase obligation, repurchase obligation or forward commitment which at
such time could be specifically enforced by the seller of such real property,
but only to the extent such

 

33

--------------------------------------------------------------------------------



 

obligations are included in the Indebtedness of the Parent, the Borrower and
their respective Subsidiaries on a consolidated basis, plus (e) in the case of
any real property subject to a purchase obligation, repurchase obligation or
forward commitment which at such time could not be specifically enforced by the
seller of such real property, the aggregate amount of due diligence deposits,
earnest money payments and other similar payments made under the applicable
contract which, at such time, would be subject to forfeiture upon termination of
the contract, but only to the extent such amounts are included in the
Indebtedness of the Parent, the Borrower and their respective Subsidiaries on a
consolidated basis minus (f) to the extent otherwise included in Total Asset
Value any deferred financing costs.  For purposes of determining Total Asset
Value, (i) to the extent the amount of Total Asset Value attributable to
Unimproved Land would exceed 5% of Total Asset Value, such excess shall be
excluded, (ii) to the extent the amount of Total Asset Value attributable to
Mortgage Notes Receivables and other promissory notes would exceed 15% of Total
Asset Value, such excess shall be excluded, (iii) to the extent the amount of
Total Asset Value attributable to Investments in Unconsolidated Affiliates and
other Persons that are not Subsidiaries would exceed 10% of Total Asset Value,
such excess shall be excluded, (iv) to the extent the amount of Total Asset
Value attributable to Development/Redevelopment Properties would exceed 15% of
Total Asset Value, such excess shall be excluded and (v) to the extent the
amount of Total Asset Value attributable to the items described in clauses
(i) through (v) would exceed 35% of Total Asset Value, such excess shall be
excluded.  The percentage of Total Asset Value attributable to a given
Subsidiary shall be equal to the ratio expressed as a percentage of (x) an
amount equal to Total Asset Value calculated solely with respect to assets owned
directly by such Subsidiary to (y) Total Asset Value.  For purposes of
determining Total Asset Value, Adjusted NOI from Properties disposed of by the
Parent, the Borrower or any Subsidiary during the immediately preceding period
of four consecutive fiscal quarters of the Borrower shall be excluded.

 

“Total Indebtedness” means all Indebtedness of the Parent, the Borrower and all
other Subsidiaries of the Parent determined on a consolidated basis, minus, to
the extent otherwise included in such Indebtedness, deferred financing costs.

 

“Type” with respect to any Revolving Loan, refers to whether such Loan or
portion thereof is a LIBOR Loan or a Base Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

 

“Unencumbered Leverage Ratio” means the ratio, expressed as a percentage, of
(i) the aggregate outstanding principal amount of Indebtedness (excluding
Nonrecourse Indebtedness and Indebtedness to the extent owing among the Parent
and/or any of its Subsidiaries but including Secured Recourse Indebtedness and
the aggregate principal amount of all Loans and the aggregate amount of all
Letter of Credit Liabilities) of the Parent and the Ownership Share of all such
Indebtedness of its Subsidiaries to (ii) Unencumbered Property Value.

 

“Unencumbered Leverage Ratio Surge Period” has the meaning given to that term in
Section 10.1.(e).

 

34

--------------------------------------------------------------------------------



 

“Unencumbered Property” means an Eligible Property; provided, that,
notwithstanding anything to the contrary set forth herein, each Frenchman’s Reef
Property may only be included as an Unencumbered Property once the construction
at such Property is complete, such Property has all material occupancy and
operating permits and licenses required by Applicable Law, such Property is open
for business and solely to the extent such Property meets the requirements set
forth in the definition of Eligible Property and is valued as a Seasoned
Property in accordance with the final sentence of the definition of Operating
Property Value.  A Property shall cease to be an Unencumbered Property if at any
time such Property shall cease to be an Eligible Property unless otherwise
agreed by the Requisite Lenders.

 

“Unencumbered Property Value” means, at any time of determination, the aggregate
Operating Property Values of the Unencumbered Properties at such time.  For
purposes of this definition, the Adjusted NOI for any Unencumbered Property
shall be reduced by an amount equal to the greater of (x) the amount by which
the Adjusted NOI of such Unencumbered Property would exceed 30.0% of the
aggregate Adjusted NOI of all Unencumbered Properties and (y) the amount by
which the Adjusted NOI of Unencumbered Properties located in the same
metropolitan statistical area as such Property would exceed 40.0% of the
aggregate Adjusted NOI of all Unencumbered Properties.  In addition, to the
extent that Unencumbered Property Value attributable to (i) Properties leased
under Ground Leases would exceed 33.0% of Unencumbered Property Value, such
excess shall be excluded, and (ii) Frenchman’s Reef would exceed 10% of
Unencumbered Property Value, such excess shall be excluded.  For purposes of
determining Unencumbered Property Value, Adjusted NOI from Properties disposed
of by the Borrower or any Subsidiary during the immediately preceding period of
four consecutive fiscal quarters of the Borrower shall be excluded.

 

“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred and for which no
development is scheduled in the following 12 months.  Unimproved Land shall not
include any undeveloped parcels of a Property that has been developed unless and
until the Borrower intends to develop such parcel.

 

“Unsecured Indebtedness” means with respect to a Person as of any given date,
(a) the aggregate principal amount of (a) all Indebtedness of such Person
outstanding at such date that is not Secured Indebtedness plus (b) all
Nonrecourse Indebtedness which such Person has Guaranteed but only to the extent
of such Guaranty (excluding obligations in respect of Guaranties of customary
exceptions to nonrecourse liability).

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10.(g)(ii)(B)(III).

 

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

 

“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

 

35

--------------------------------------------------------------------------------



 

“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.2.  General; References to Pacific Time.

 

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP; provided that, if at any
time any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Requisite Lenders shall so request, the Administrative Agent, the Lenders and
the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the appropriate Lenders pursuant to Section 13.6.); provided
further that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in
GAAP.  References in this Agreement to “Sections”, “Articles”, “Exhibits” and
“Schedules” are to sections, articles, exhibits and schedules herein and hereto
unless otherwise indicated.  References in this Agreement to any document,
instrument or agreement (a) shall include all exhibits, schedules and other
attachments thereto, (b) shall include all documents, instruments or agreements
issued or executed in replacement thereof, to the extent permitted hereby and
(c) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, supplemented, restated or otherwise modified
from time to time to the extent not prohibited hereby and in effect at any given
time.  Wherever from the context it appears appropriate, each term stated in
either the singular or plural shall include the singular and plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, the feminine and the neuter.  Except as expressly provided otherwise
in any Loan Document, (i) any reference to any law (including, without
limitation, Anti-Corruption Laws, Anti-Money Laundering Laws, the Bankruptcy
Code, the Internal Revenue Code, ERISA, the PATRIOT Act, the UCC or the
Investment Company Act) shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified, extended, restated, replaced or supplemented
from time to time and (ii) any reference to any Person shall be construed to
include such Person’s permitted successors and permitted assigns.  Unless
explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Parent or a Subsidiary of such Subsidiary and a reference to
an “Affiliate” means a reference to an Affiliate of the Parent.  Titles and
captions of Articles, Sections, subsections and clauses in this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.  Unless otherwise indicated, all references to time are references to
Pacific time.  Notwithstanding the first sentence of this Section 1.2., (i) the
calculation of liabilities shall not include any fair value adjustments to the
carrying value of liabilities to record such liabilities at fair value pursuant
to electing the fair value option election under FASB ASC 825-10-25 (formerly
known as FAS 159, The Fair Value Option for Financial Assets and Financial
Liabilities) or other FASB standards allowing entities to elect fair value
option for financial liabilities and (ii) all accounting terms, ratios and
calculations shall be determined without giving effect to Accounting Standards
Codification 842 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) (and related
interpretations) to the extent any lease (or similar arrangement conveying the
right to use) would be required to be treated as a capital lease thereunder
where such lease (or similar

 

36

--------------------------------------------------------------------------------



 

arrangement) would have been treated as an operating lease under GAAP as in
effect immediately prior to the effectiveness of the Accounting Standards
Codification 842, provided that the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made in
accordance with GAAP and made without giving effect to Account Standards
Codification 842.

 

Section 1.3.  Financial Attributes of Non-Wholly Owned Subsidiaries.

 

When determining compliance by the Borrower or the Parent with any financial
covenant contained in any of the Loan Documents, only the Ownership Share of the
Borrower or the Parent, as applicable, of the financial attributes of a
Subsidiary that is not a Wholly Owned Subsidiary shall be included.

 

Section 1.4.  Rates.

 

The Administrative Agent does not warrant or accept responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the rates in the definition of “LIBOR”.

 

Section 1.5.  Divisions.

 

For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its equity interests at such time.

 

ARTICLE II. CREDIT FACILITY

 

Section 2.1.  Revolving Loans.

 

(a)           Making of Revolving Loans.  Subject to the terms and conditions
set forth in this Agreement, including without limitation, Section 2.15., each
Revolving Lender severally and not jointly agrees to make Revolving Loans to the
Borrower in Dollars during the period from and including the Effective Date to
but excluding the Revolving Termination Date, in an aggregate principal amount
at any one time outstanding up to, but not exceeding, such Lender’s Revolving
Commitment.  Each borrowing of Revolving Loans that are to be (i) Base Rate
Loans shall be in an aggregate minimum amount of $500,000 and integral multiples
of $100,000 in excess thereof and (ii) LIBOR Loans shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $100,000 in excess
thereof.  Notwithstanding the immediately preceding two sentences but subject to
Section 2.15., a borrowing of Revolving Loans may be in the aggregate amount of
the unused Revolving Commitments.  Within the foregoing limits and subject to
the terms and conditions of this Agreement, the Borrower may borrow, repay and
reborrow Revolving Loans.

 

(b)           Requests for Revolving Loans. Not later than 9:00 a.m. Pacific
time at least one Business Day prior to a borrowing of Revolving Loans that are
to be Base Rate Loans and not later than 9:00 a.m. Pacific time at least three
Business Days prior to a borrowing of Revolving Loans that are to be LIBOR
Loans, the Borrower shall deliver to the Administrative Agent a Notice of
Borrowing.  Each Notice of Borrowing shall specify the aggregate principal
amount of the Revolving Loans to be borrowed, the date

 

37

--------------------------------------------------------------------------------



 

such Revolving Loans are to be borrowed (which must be a Business Day), a
general description of the use of the proceeds of such Revolving Loans, the Type
of the requested Revolving Loans, and if such Revolving Loans are to be LIBOR
Loans, the initial Interest Period for such Revolving Loans.  Each Notice of
Borrowing shall be irrevocable once given and binding on the Borrower.  Prior to
delivering a Notice of Borrowing, the Borrower may (without specifying whether a
Revolving Loan will be a Base Rate Loan or a LIBOR Loan) request that the
Administrative Agent provide the Borrower with the most recent LIBOR available
to the Administrative Agent.  The Administrative Agent shall provide such quoted
rate to the Borrower on the date of such request or as soon as possible
thereafter.

 

(c)           Funding of Revolving Loans.  Promptly after receipt of a Notice of
Borrowing under the immediately preceding subsection (b), the Administrative
Agent shall notify each Revolving Lender of the proposed borrowing.  Each
Revolving Lender shall deposit an amount equal to the Revolving Loan to be made
by such Revolving Lender to the Borrower with the Administrative Agent at the
Principal Office, in immediately available funds not later than 9:00
a.m. Pacific time on the date of such proposed Revolving Loans.  Subject to
fulfillment of all applicable conditions set forth herein, the Administrative
Agent shall make available to the Borrower in the account specified in the
Disbursement Instruction Agreement, not later than 12:00 noon Pacific time on
the date of the requested borrowing of Revolving Loans, the proceeds of such
amounts received by the Administrative Agent.

 

(d)           Assumptions Regarding Funding by Revolving Lenders.  With respect
to Revolving Loans to be made after the Effective Date, unless the
Administrative Agent shall have been notified by any Revolving Lender that such
Lender will not make available to the Administrative Agent a Revolving Loan to
be made by such Lender in connection with any borrowing, the Administrative
Agent may assume that such Lender will make the proceeds of such Revolving Loan
available to the Administrative Agent in accordance with this Section, and the
Administrative Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the Borrower the amount of such Revolving Loan to
be provided by such Lender.  In such event, if such Lender does not make
available to the Administrative Agent the proceeds of such Revolving Loan, then
such Lender and the Borrower severally agree to pay to the Administrative Agent
on demand the amount of such Revolving Loan with interest thereon, for each day
from and including the date such Revolving Loan is made available to the
Borrower but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (ii) in the
case of a payment to be made by the Borrower, the interest rate applicable to
Base Rate Loans that are Revolving Loans.  If the Borrower and such Lender shall
pay the amount of such interest to the Administrative Agent for the same or
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays to the Administrative Agent the amount of such Revolving Loan,
the amount so paid shall constitute such Lender’s Revolving Loan included in the
borrowing.  Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Revolving Lender that shall have failed to make
available the proceeds of a Revolving Loan to be made by such Lender.

 

Section 2.2.  Term Loans.

 

(a)           Making of Term Loans.  Subject to the terms and conditions set
forth in this Agreement, on the Effective Date, each Term Loan Lender severally
and not jointly agrees to make a Term Loan to the Borrower in Dollars in the
principal amount set forth for such Term Loan Lender on Schedule I as such Term
Loan Lender’s “Term Loan Commitment Amount”.  Upon the funding by each Term Loan
Lender of its Term Loan on the Effective Date, the Term Loan Commitment of such
Term Loan Lender shall terminate whether or not the full amount of the Term Loan
Commitments are funded on such date.

 

38

--------------------------------------------------------------------------------



 

Any portion of a Term Loan that is repaid or prepaid may not be reborrowed. 
Additional Term Loans shall be made in accordance with Section 2.16.

 

(b)           Request for Term Loans.  The Borrower shall deliver to the
Administrative Agent a Notice of Borrowing requesting that the Term Loan Lenders
make Term Loans on the Effective Date. Such Notice of Borrowing shall be
delivered to the Administrative Agent not later than 9:00 a.m. Pacific time at
least 1 Business Day prior to the Effective Date for Term Loans that are to be
Base Rate Loans and not later than 9:00 a.m. Pacific time at least 3 Business
Days prior to the Effective Date for Term Loans that are to be LIBOR Loans. Such
Notice of Borrowing shall specify the aggregate principal amount of the Term
Loans to be borrowed, the Type of the requested Term Loans, and if such Term
Loans are to be LIBOR Loans, the initial Interest Period for such Term Loans.

 

(c)           Funding of Term Loans.  Promptly after receipt of the Notice of
Borrowing under the immediately preceding subsection (b), the Administrative
Agent shall notify each Term Loan Lender of the proposed borrowing.  Each Term
Loan Lender shall deposit an amount equal to the Term Loan to be made by such
Term Loan Lender to the Borrower with the Administrative Agent at the Principal
Office, in immediately available funds not later than 9:00 a.m. Pacific time on
the Effective Date.  Subject to fulfillment of all applicable conditions set
forth herein, the Administrative Agent shall make available to the Borrower in
the account specified in the Disbursement Instruction Agreement, not later than
12:00 p.m. Pacific time on the date of the requested borrowing of Term Loans,
the proceeds of such amounts received by the Administrative Agent.

 

(d)           Assumptions Regarding Funding by Term Loan Lenders.  With respect
to Term Loans to be made on the Effective Date, unless the Administrative Agent
shall have been notified by any Term Loan Lender that such Lender will not make
available to the Administrative Agent a Term Loan to be made by such Lender, the
Administrative Agent may assume that such Lender will make the proceeds of such
Term Loan available to the Administrative Agent in accordance with this Section,
and the Administrative Agent may (but shall not be obligated to), in reliance
upon such assumption, make available to the Borrower the amount of such Term
Loan to be provided by such Lender.  In such event, if such Lender does not make
available to the Administrative Agent the proceeds of such Term Loan, then such
Lender and the Borrower severally agree to pay to the Administrative Agent on
demand the amount of such Term Loan with interest thereon, for each day from and
including the date such Term Loan is made available to the Borrower but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans that are Term
Loan.  If the Borrower and such Lender shall pay the amount of such interest to
the Administrative Agent for the same or overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays to the Administrative Agent
the amount of such Term Loan, the amount so paid shall constitute such Lender’s
Term Loan included in the borrowing.  Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Term Loan Lender
that shall have failed to make available the proceeds of a Term Loan to be made
by such Lender.

 

Section 2.3.  Letters of Credit.

 

(a)           Letters of Credit.  Subject to the terms and conditions of this
Agreement, including without limitation, Section 2.15., each of the Issuing
Banks, on behalf of the Revolving Lenders, agrees to issue for the account of
the Borrower during the period from and including the Effective Date to, but
excluding, the date 30 days prior to the Revolving Termination Date, one or more
standby letters of credit (each a “Letter of Credit”) up to a maximum aggregate
Stated Amount at any one time outstanding not to

 

39

--------------------------------------------------------------------------------



 

exceed $40,000,000, as such amount may be reduced from time to time in
accordance with the terms hereof (the “L/C Commitment Amount”); provided, that
an Issuing Bank shall not be obligated to issue any Letter of Credit if
(w) after giving effect to such issuance, the aggregate Stated Amount of
outstanding Letters of Credit issued by such Issuing Bank would exceed the
lesser of (i) one-third of the L/C Commitment Amount and (ii) the Revolving
Commitment of such Issuing Bank in its capacity as a Revolving Lender, (x) any
order, judgment or decree of any Governmental Authority or arbitrator shall by
its terms purport to enjoin or restrain such Issuing Bank from issuing the
Letter of Credit, or any Applicable Law with respect to such Issuing Bank or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit generally or the Letter of Credit in particular, (y) the beneficiary of
such Letter of Credit is a Sanctioned Person or (z) such issuance would conflict
with, or cause such Issuing Bank or any Revolving Lender to exceed any limits
imposed by, any Applicable Law.

 

(b)           Terms of Letters of Credit.  At the time of issuance, the amount,
form, terms and conditions of each Letter of Credit, and of any drafts or
acceptances thereunder, shall be subject to approval by the applicable Issuing
Bank and the Borrower.  Notwithstanding the foregoing, in no event may (i) the
expiration date of any Letter of Credit extend beyond the date that is 30 days
prior to the Revolving Termination Date, or (ii) any Letter of Credit have an
initial duration in excess of one year; provided, however, a Letter of Credit
may contain a provision providing for the automatic extension of the expiration
date in the absence of a notice of non-renewal from the applicable Issuing Bank
but in no event shall any such provision permit the extension of the expiration
date of such Letter of Credit beyond the date that is thirty (30) days prior to
the Revolving Termination Date; provided, further, that a Letter of Credit (any
such Letter of Credit being referred to as an “Extended Letter of Credit”) may,
as a result of its express terms or as the result of the effect of an automatic
extension provision, have an expiration date of not more than one year beyond
the date that is 30 days prior to the Revolving Termination Date so long as the
Borrower delivers to the Administrative Agent for its benefit and the benefit of
the applicable Issuing Bank and the Revolving Lenders no later than 30 days
prior to the Revolving Termination Date Cash Collateral for such Letter of
Credit for deposit into the Letter of Credit Collateral Account in an amount
equal to the Stated Amount of such Letter of Credit; provided, that the
obligations of the Borrower under this Section in respect of such Extended
Letters of Credit shall survive the termination of this Agreement and shall
remain in effect until no such Extended Letters of Credit remain outstanding. 
If the Borrower fails to provide Cash Collateral with respect to any Extended
Letter of Credit by the date 30 days prior to the Revolving Termination Date,
such failure shall be treated as a drawing under such Extended Letter of Credit
(in an amount equal to the maximum Stated Amount of such Letter of Credit),
which shall be reimbursed (or participations therein funded) by the Revolving
Lenders in accordance with the immediately following subsections (i) and (j),
with the proceeds being utilized to provide Cash Collateral for such Letter of
Credit.  The initial Stated Amount of each Letter of Credit shall be at least
$100,000 (or such lesser amount as may be reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank).

 

(c)           Requests for Issuance of Letters of Credit.  The Borrower shall
give the Issuing Bank selected by the Borrower to issue a Letter of Credit and
the Administrative Agent written notice at least 5 Business Days prior to the
requested date of issuance of a Letter of Credit, such notice to describe in
reasonable detail the proposed terms of such Letter of Credit and the nature of
the transactions or obligations proposed to be supported by such Letter of
Credit, and in any event shall set forth with respect to such Letter of Credit
the proposed (i) initial Stated Amount, (ii) beneficiary, and (iii) expiration
date. The Borrower shall also execute and deliver such customary applications
and agreements for standby letters of credit, and other forms as requested from
time to time by the applicable Issuing Bank.  Provided the Borrower has given
the notice prescribed by the first sentence of this subsection and delivered
such application and agreements referred to in the preceding sentence, subject
to the other terms and conditions

 

40

--------------------------------------------------------------------------------



 

of this Agreement, including the applicable Issuing Banks’s approval of the form
of the requested Letter of Credit pursuant to Section 2.3.(b) and the
satisfaction of any applicable conditions precedent set forth in Article VI, the
applicable Issuing Bank shall issue the requested Letter of Credit on the
requested date of issuance for the benefit of the stipulated beneficiary but in
no event prior to the date 5 Business Days following the date after which such
Issuing Bank has received all of the items required to be delivered to it under
this subsection.  References herein to “issue” and derivations thereof with
respect to Letters of Credit shall also include extensions or modifications of
any outstanding Letters of Credit, unless the context otherwise requires.  Upon
the written request of the Borrower, the Issuing Banks shall deliver to the
Borrower a copy of each Letter of Credit issued by such Issuing Bank within a
reasonable time after the date of issuance thereof.  To the extent any term of a
Letter of Credit Document is inconsistent with a term of any Loan Document, the
term of such Loan Document shall control.

 

(d)           Reimbursement Obligations.  Upon receipt by an Issuing Bank from
the beneficiary of a Letter of Credit issued by such Issuing Bank of any demand
for payment under such Letter of Credit and such Issuing Banks’s determination
that such demand for payment complies with the requirements of such Letter of
Credit, such Issuing Bank shall promptly notify the Borrower and the
Administrative Agent of the amount to be paid by such Issuing Bank as a result
of such demand and the date on which payment is to be made by such Issuing Bank
to such beneficiary in respect of such demand; provided, however, that such
Issuing Banks’s failure to give, or delay in giving, such notice shall not
discharge the Borrower in any respect from the applicable Reimbursement
Obligation.  The Borrower hereby absolutely, unconditionally and irrevocably
agrees to pay and reimburse the Issuing Banks for the amount of each demand for
payment under a Letter of Credit on or prior to the date on which payment is to
be made by the applicable Issuing Bank to the beneficiary thereunder, without
presentment, demand, protest or other formalities of any kind (other than notice
as provided in this subsection).  Upon receipt by an Issuing Bank of any payment
in respect of any Reimbursement Obligation, such Issuing Bank shall promptly pay
to each Revolving Lender that has acquired a participation therein under the
second sentence of the immediately following subsection (i) such Lender’s
Revolving Commitment Percentage of such payment.

 

(e)           Manner of Reimbursement.  Upon its receipt of a notice referred to
in the immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent and the applicable Issuing Bank whether or not the Borrower
intends to borrow hereunder to finance its obligation to reimburse such Issuing
Bank for the amount of the related demand for payment and, if it does, the
Borrower shall submit a timely request for such borrowing as provided in the
applicable provisions of this Agreement.  If the Borrower fails to so advise the
Administrative Agent and the applicable Issuing Bank, or if the Borrower fails
to reimburse such Issuing Bank for a demand for payment under a Letter of Credit
by the date of such payment, the failure of which such Issuing Bank shall
promptly notify the Administrative Agent, then (i) if the applicable conditions
contained in Article VI. would permit the making of Revolving Loans, the
Borrower shall be deemed to have requested a borrowing of Revolving Loans (which
shall be Base Rate Loans) in an amount equal to the unpaid Reimbursement
Obligation and the Administrative Agent shall give each Revolving Lender prompt
notice of the amount of the Revolving Loan to be made available to the
Administrative Agent not later than 10:00 a.m. Pacific time and (ii) if such
conditions would not permit the making of Revolving Loans, the provisions of
subsection (j) of this Section shall apply.  The limitations set forth in the
second sentence of Section 2.1.(a) shall not apply to any borrowing of Base Rate
Loans under this subsection.

 

(f)            Effect of Letters of Credit on Revolving Commitments.  Upon the
issuance by an Issuing Bank of any Letter of Credit and until such Letter of
Credit shall have expired or been cancelled, the Revolving Commitment of each
Revolving Lender shall be deemed to be utilized for all purposes of this
Agreement in an amount equal to the product of (i) such Lender’s Revolving
Commitment Percentage and (ii) the sum of (A) the Stated Amount of such Letter
of Credit plus (B) any related Reimbursement Obligations then outstanding.

 

41

--------------------------------------------------------------------------------



 

(g)           Issuing Banks’ Duties Regarding Letters of Credit; Unconditional
Nature of Reimbursement Obligations.  In examining documents presented in
connection with drawings under Letters of Credit and making payments under such
Letters of Credit against such documents, each Issuing Bank shall only be
required to use the same standard of care as it uses in connection with
examining documents presented in connection with drawings under letters of
credit in which it has not sold participations and making payments under such
letters of credit.  The Borrower assumes all risks of the acts and omissions of,
or misuse of the Letters of Credit by, the respective beneficiaries of such
Letters of Credit.  In furtherance and not in limitation of the foregoing, none
of the Issuing Banks, Administrative Agent or any of the Revolving Lenders shall
be responsible for, and the Borrower’s obligations in respect of Letters of
Credit shall not be affected in any manner by, (i) the form, validity,
sufficiency, accuracy, genuineness or legal effects of any document submitted by
any party in connection with the application for and issuance of or any drawing
honored under any Letter of Credit even if such document should in fact prove to
be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged; (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any Letter of Credit, or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) failure of the
beneficiary of any Letter of Credit to comply fully with conditions required in
order to draw upon such Letter of Credit; (iv) errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable,
facsimile, electronic mail, telecopy or otherwise, whether or not they be in
cipher; (v) errors in interpretation of technical terms; (vi) any loss or delay
in the transmission or otherwise of any document required in order to make a
drawing under any Letter of Credit, or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any Letter of Credit, or of the proceeds of
any drawing under any Letter of Credit; or (viii) any consequences arising from
causes beyond the control of the Issuing Banks, Administrative Agent or the
Revolving Lenders.  None of the above shall affect, impair or prevent the
vesting of any of the applicable Issuing Bank’s or Administrative Agent’s rights
or powers hereunder.  Any action taken or omitted to be taken by an Issuing Bank
under or in connection with any Letter of Credit, if taken or omitted in the
absence of gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final, non-appealable judgment), shall not create
against such Issuing Bank any liability to the Borrower, the Administrative
Agent or any Revolving Lender.  In this connection, the obligation of the
Borrower to reimburse the applicable Issuing Bank for any drawing made under any
Letter of Credit, and to repay any Revolving Loan made pursuant to the second
sentence of the immediately preceding subsection (e), shall be absolute,
unconditional and irrevocable and shall be paid strictly in accordance with the
terms of this Agreement and any other applicable Letter of Credit Document under
all circumstances whatsoever, including without limitation, the following
circumstances: (A) any lack of validity or enforceability of any Letter of
Credit Document or any term or provisions therein; (B) any amendment or waiver
of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which
the Borrower may have at any time against any Issuing Bank, the Administrative
Agent or any Revolving Lender, any beneficiary of a Letter of Credit or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or in the Letter of Credit Documents or any unrelated
transaction; (D) any breach of contract or dispute between the Borrower, any
Issuing Bank, the Administrative Agent, any Revolving Lender or any other
Person; (E) any demand, statement or any other document presented under a Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein or made in connection therewith being untrue or
inaccurate in any respect whatsoever; (F) any non-application or misapplication
by the beneficiary of a Letter of Credit or of the proceeds of any drawing under
such Letter of Credit; (G) payment by an Issuing Bank under any Letter of Credit
issued by such Issuing Bank against presentation of a draft or certificate which
does not strictly comply with the terms of such Letter of Credit; and (H) any
other act, omission to act, delay or circumstance whatsoever that might, but for
the provisions of this Section, constitute a legal or equitable defense to or
discharge of, or provide a right of setoff against, the Borrower’s Reimbursement
Obligations.  Notwithstanding anything to the contrary

 

42

--------------------------------------------------------------------------------



 

contained in this Section or Section 13.9., but not in limitation of the
Borrower’s unconditional obligation to reimburse an Issuing Bank for any drawing
made under a Letter of Credit issued by such Issuing Bank as provided in this
Section and to repay any Revolving Loan made pursuant to the second sentence of
the immediately preceding subsection (e), the Borrower shall have no obligation
to indemnify the Administrative Agent, any Issuing Bank or any Lender in respect
of any liability incurred by the Administrative Agent, such Issuing Bank or such
Lender arising solely out of the gross negligence or willful misconduct of the
Administrative Agent, such Issuing Bank or such Lender in respect of a Letter of
Credit as determined by a court of competent jurisdiction in a final,
non-appealable judgment.  Notwithstanding the above, nothing in this
Section shall affect any rights the Borrower may have with respect to the gross
negligence or willful misconduct of the Administrative Agent, any Issuing Bank
or any Lender with respect to any Letter of Credit.

 

(h)           Amendments, Etc.  The issuance by an Issuing Bank of any
amendment, supplement or other modification to any Letter of Credit issued by
such Issuing Bank shall be subject to the same conditions applicable under this
Agreement to the issuance of new Letters of Credit (including, without
limitation, that the request therefor be made through such Issuing Bank), and no
such amendment, supplement or other modification shall be issued unless either
(i) the respective Letter of Credit affected thereby would have complied with
such conditions had it originally been issued hereunder in such amended,
supplemented or modified form or (ii) the Administrative Agent and appropriate
Revolving Lenders required by Section 13.6. shall have consented thereto.  In
connection with any such amendment, supplement or other modification, the
Borrower shall pay the fees, if any, payable under the last sentence of
Section 3.5.(c).

 

(i)            Revolving Lenders’ Participation in Letters of Credit. 
Immediately upon the issuance by an Issuing Bank of any Letter of Credit each
Revolving Lender shall be deemed to have absolutely, irrevocably and
unconditionally purchased and received from such Issuing Bank, without recourse
or warranty, an undivided interest and participation to the extent of such
Lender’s Revolving Commitment Percentage of the liability of such Issuing Bank
with respect to such Letter of Credit and each Revolving Lender thereby shall
absolutely, unconditionally and irrevocably assume, as primary obligor and not
as surety, and shall be unconditionally obligated to the such Issuing Bank to
pay and discharge when due, such Lender’s Revolving Commitment Percentage of
such Issuing Bank’s liability under such Letter of Credit.  In addition, upon
the making of each payment by a Revolving Lender to the Administrative Agent for
the account of an Issuing Bank in respect of any Letter of Credit issued by such
Issuing Bank pursuant to the immediately following subsection (j), such Lender
shall, automatically and without any further action on the part of such Issuing
Bank, Administrative Agent or such Lender, acquire (i) a participation in an
amount equal to such payment in the Reimbursement Obligation owing to the
applicable Issuing Bank by the Borrower in respect of such Letter of Credit and
(ii) a participation in a percentage equal to such Lender’s Revolving Commitment
Percentage in any interest or other amounts payable by the Borrower in respect
of such Reimbursement Obligation (other than the Fees payable to the applicable
Issuing Bank pursuant to the second and the last sentences of Section 3.5.(c)).

 

(j)            Payment Obligation of Revolving Lenders.  Each Revolving Lender
severally agrees to pay to the Administrative Agent, for the account of the
applicable Issuing Bank, on demand in immediately available funds in Dollars the
amount of such Lender’s Revolving Commitment Percentage of each drawing paid by
such Issuing Bank under each Letter of Credit issued by such Issuing Bank to the
extent such amount is not reimbursed by the Borrower pursuant to the immediately
preceding subsection (d); provided, however, that in respect of any drawing
under any Letter of Credit, the maximum amount that any Revolving Lender shall
be required to fund, whether as a Revolving Loan or as a participation, shall
not exceed such Lender’s Revolving Commitment Percentage of such drawing except
as otherwise provided in Section 3.9.(d).  If the notice referenced in the
second sentence of the immediately preceding subsection (e) is received by a
Lender not later than 9:00 a.m. Pacific time, then such Revolving Lender

 

43

--------------------------------------------------------------------------------



 

shall make such payment available to the Administrative Agent not later than
12:00 p.m. Pacific time on the date of demand therefor; otherwise, such payment
shall be made available to the Administrative Agent not later than 11:00
a.m. Pacific time on the next succeeding Business Day.  Each Revolving Lender’s
obligation to make such payments to the Administrative Agent under this
subsection, and the Administrative Agent’s right to receive the same for the
account of the applicable Issuing Bank, shall be absolute, irrevocable and
unconditional and shall not be affected in any way by any circumstance
whatsoever, including without limitation, (i) the failure of any other Revolving
Lender to make its payment under this subsection, (ii) the financial condition
of the Borrower or any other Loan Party, (iii) the existence of any Default or
Event of Default, including any Event of Default described in
Section 11.1.(f) or (g), (iv) the termination of the Revolving Commitments or
(v) the delivery of Cash Collateral in respect of any Extended Letter of
Credit.  Each such payment to the Administrative Agent for the account of an
Issuing Bank shall be made without any offset, abatement, withholding or
deduction whatsoever.

 

(k)           Information to Revolving Lenders.  Periodically, each Issuing Bank
shall deliver to the Administrative Agent, which shall promptly deliver the same
to each Revolving Lender and the Borrower, a notice describing the aggregate
amount of all Letters of Credit issued by such Issuing Bank and outstanding at
such time.  Upon the request of any Revolving Lender from time to time, each
Issuing Bank shall deliver any other information reasonably requested by such
Revolving Lender with respect to each Letter of Credit issued by such Issuing
Bank and then outstanding.  Other than as set forth in this subsection, the
Issuing Banks shall have no duty to notify the Lenders regarding the issuance or
other matters regarding Letters of Credit issued hereunder.  The failure of any
Issuing Bank to perform its requirements under this subsection shall not relieve
any Revolving Lender from its obligations under the immediately preceding
subsection (j).

 

(l)            Extended Letters of Credit.  Each Revolving Lender confirms that
its obligations under the immediately preceding subsections (i) and (j) shall be
reinstated in full and apply if the delivery of any Cash Collateral in respect
of an Extended Letter of Credit is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise.

 

Section 2.4. Swingline Loans.

 

(a)           Swingline Loans.  Subject to the terms and conditions hereof,
including without limitation Section 2.15, the Swingline Lender agrees to make
Swingline Loans to the Borrower, during the period from the Effective Date to
but excluding the Swingline Maturity Date, in an aggregate principal amount at
any one time outstanding up to, but not exceeding, the lesser (such lesser
amount being referred to as the “Swingline Availability”) of (i) $40,000,000, as
such amount may be reduced from time to time in accordance with the terms hereof
and (ii) the Revolving Commitment of the Swingline Lender in its capacity as a
Revolving Lender minus the aggregate outstanding principal amount of Revolving
Loans of the Swingline Lender in its capacity as a Revolving Lender.  If at any
time the aggregate principal amount of the Swingline Loans outstanding at such
time exceeds the Swingline Availability at such time, the Borrower shall
immediately pay the Administrative Agent for the account of the Swingline Lender
the amount of such excess.  Subject to the terms and conditions of this
Agreement, the Borrower may borrow, repay and reborrow Swingline Loans
hereunder.  The borrowing of a Swingline Loan shall not constitute usage of any
Revolving Lender’s Revolving Commitment for purposes of calculation of the fee
payable under Section 3.5.(b).

 

(b)           Procedure for Borrowing Swingline Loans.  The Borrower shall give
the Administrative Agent and the Swingline Lender notice pursuant to a Notice of
Swingline Borrowing or telephonic notice of each borrowing of a Swingline Loan. 
Each Notice of Swingline Borrowing shall be delivered to the

 

44

--------------------------------------------------------------------------------



 

Swingline Lender no later than 9:00 a.m. Pacific time on the proposed date of
such borrowing.  Any telephonic notice shall include all information to be
specified in a written Notice of Swingline Borrowing and shall be promptly
confirmed in writing by the Borrower pursuant to a Notice of Swingline Borrowing
sent to the Swingline Lender on the same day of the giving of such telephonic
notice.  Not later than 12:00 noon Pacific time on the date of the requested
Swingline Loan and subject to satisfaction of the applicable conditions set
forth in Section 6.2. for such borrowing, the Swingline Lender will make the
proceeds of such Swingline Loan available to the Borrower in Dollars, in
immediately available funds, in the account specified by the Borrower in the
Disbursement Instruction Agreement.

 

(c)           Interest.  Swingline Loans shall bear interest at a per annum rate
equal to the Base Rate as in effect from time to time plus the Applicable Margin
for Base Rate Loans that are Revolving Loans.  Interest on Swingline Loans is
solely for the account of the Swingline Lender (except to the extent a Revolving
Lender acquires a participating interest in a Swingline Loan pursuant to the
immediately following subsection (e)).  All accrued and unpaid interest on
Swingline Loans shall be payable on the dates and in the manner provided in
Section 2.5. with respect to interest on Base Rate Loans (except as the
Swingline Lender and the Borrower may otherwise agree in writing in connection
with any particular Swingline Loan).

 

(d)           Swingline Loan Amounts, Etc.  Each Swingline Loan shall be in the
minimum amount of $500,000 and integral multiples of $100,000 in excess thereof,
or such other minimum amounts agreed to by the Swingline Lender and the
Borrower.  Any voluntary prepayment of a Swingline Loan must be in integral
multiples of $100,000 or the aggregate principal amount of all outstanding
Swingline Loans (or such other minimum amounts upon which the Swingline Lender
and the Borrower may agree) and in connection with any such prepayment, the
Borrower must give the Swingline Lender and the Administrative Agent prior
written notice thereof no later than 9:00 a.m. Pacific time on the day prior to
the date of such prepayment.  The Swingline Loans shall, in addition to this
Agreement, be evidenced by the Swingline Note.

 

(e)           Repayment and Participations of Swingline Loans.  The Borrower
agrees to repay each Swingline Loan within 3 Business Day of demand therefor by
the Swingline Lender and, in any event, within 5 Business Days after the date
such Swingline Loan was made; provided, that the proceeds of a Swingline Loan
may not be used to pay a Swingline Loan.  Notwithstanding the foregoing, the
Borrower shall repay the entire outstanding principal amount of, and all accrued
but unpaid interest on, the Swingline Loans on the Swingline Maturity Date (or
such earlier date as the Swingline Lender and the Borrower may agree in
writing).  In lieu of demanding repayment of any outstanding Swingline Loan from
the Borrower, the Swingline Lender may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), request a
borrowing of Revolving Loans that are Base Rate Loans from the Revolving Lenders
in an amount equal to the principal balance of such Swingline Loan.  The amount
limitations contained in the second sentence of Section 2.1.(a) shall not apply
to any borrowing of such Revolving Loans made pursuant to this subsection.  The
Swingline Lender shall give notice to the Administrative Agent of any such
borrowing of Revolving Loans not later than 9:00 a.m. Pacific time at least one
Business Day prior to the proposed date of such borrowing.  Promptly after
receipt of such notice of borrowing of Revolving Loans from the Swingline Lender
under the immediately preceding sentence, the Administrative Agent shall notify
each Revolving Lender of the proposed borrowing.  Not later than 9:00
a.m. Pacific time on the proposed date of such borrowing, each Revolving Lender
will make available to the Administrative Agent at the Principal Office for the
account of the Swingline Lender, in immediately available funds, the proceeds of
the Revolving Loan to be made by such Lender.  The Administrative Agent shall
pay the proceeds of such Revolving Loans to the Swingline Lender, which shall
apply such proceeds to repay such Swingline Loan.  If the Revolving Lenders are
prohibited from making Revolving Loans required to be made under this subsection
for any reason whatsoever, including without limitation, the existence of any of
the Defaults or Events of Default

 

45

--------------------------------------------------------------------------------



 

described in Sections 11.1.(f) or (g), each Revolving Lender shall purchase from
the Swingline Lender, without recourse or warranty, an undivided interest and
participation to the extent of such Revolving Lender’s Revolving Commitment
Percentage of such Swingline Loan, by directly purchasing a participation in
such Swingline Loan in such amount and paying the proceeds thereof to the
Administrative Agent for the account of the Swingline Lender in Dollars and in
immediately available funds.  A Revolving Lender’s obligation to purchase such a
participation in a Swingline Loan shall be absolute and unconditional and shall
not be affected by any circumstance whatsoever, including without limitation,
(i) any claim of setoff, counterclaim, recoupment, defense or other right which
such Lender or any other Person may have or claim against the Administrative
Agent, the Swingline Lender or any other Person whatsoever, (ii) the existence
of a Default or Event of Default (including without limitation, any of the
Defaults or Events of Default described in Sections 11.1. (f) or (g)), or the
termination of any Revolving Lender’s Revolving Commitment, (iii) the existence
(or alleged existence) of an event or condition which has had or could have a
Material Adverse Effect, (iv) any breach of any Loan Document by the
Administrative Agent, any Lender, the Parent, the Borrower or any other Loan
Party, or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.  If such amount is not in fact made
available to the Swingline Lender by any Revolving Lender, the Swingline Lender
shall be entitled to recover such amount on demand from such Lender, together
with accrued interest thereon for each day from the date of demand thereof, at
the Federal Funds Rate.  If such Lender does not pay such amount forthwith upon
the Swingline Lender’s demand therefor, and until such time as such Lender makes
the required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of such unpaid participation
obligation for all purposes of the Loan Documents (other than those provisions
requiring the other Revolving Lenders to purchase a participation therein). 
Further, such Lender shall be deemed to have assigned any and all payments made
of principal and interest on its Revolving Loans, and any other amounts due it
hereunder, to the Swingline Lender to fund Swingline Loans in the amount of the
participation in Swingline Loans that such Lender failed to purchase pursuant to
this Section until such amount has been purchased (as a result of such
assignment or otherwise)

 

Section 2.5.  Rates and Payment of Interest on Loans.

 

(a)                                 Rates.

 

(i)            The Borrower promises to pay to the Administrative Agent for the
account of each Revolving Lender interest on the unpaid principal amount of each
Revolving Loan made by such Revolving Lender for the period from and including
the date of the making of such Revolving Loan to but excluding the date such
Revolving Loan shall be paid in full, at the following per annum rates:

 

(A)          during such periods as such Revolving Loan is a Base Rate Loan, at
the Base Rate (as in effect from time to time), plus the Applicable Margin for
Revolving Loans that are Base Rate Loans; and

 

(B)          during such periods as such Revolving Loan is a LIBOR Loan, at
LIBOR for such Revolving Loan for the Interest Period therefor, plus the
Applicable Margin for Revolving Loans that are LIBOR Loans.

 

(ii)           The Borrower promises to pay to the Administrative Agent for the
account of each Term Loan Lender interest on the unpaid principal amount of each
Term Loan made by such Term Loan Lender for the period from and including the
date of the making of such Term Loan to but excluding the date such Term Loan
shall be paid in full, at the following per annum rates:

 

46

--------------------------------------------------------------------------------



 

(A)          during such periods as such Term Loan is a Base Rate Loan, at the
Base Rate (as in effect from time to time), plus the Applicable Margin for Term
Loans that are Base Rate Loans; and

 

(B)          during such periods as such Term Loan is a LIBOR Loan, at LIBOR for
such Loan for the Interest Period therefor, plus the Applicable Margin for Term
Loans that are LIBOR Loans.

 

Notwithstanding the foregoing, while an Event of Default exists under
Section 11.1.(a), 11.1.(b), 11.1.(f), or 11.1.(g), or at the direction of the
Requisite Lenders upon the existence of any other Event of Default, the Borrower
shall pay to the Administrative Agent for the account of each Class of Lenders
and the Issuing Banks, as the case may be, interest at the Post-Default Rate on
the outstanding principal amount of any Class of Loans made by such Lender, on
all Reimbursement Obligations and on any other amount payable by the Borrower
hereunder or under the Notes held by such Lender to or for the account of such
Lender (including without limitation, accrued but unpaid interest to the extent
permitted under Applicable Law).

 

(b)           Payment of Interest. All accrued and unpaid interest on the
outstanding principal amount of each Loan shall be payable (i) monthly in
arrears on the first day of each month, commencing with the first full calendar
month occurring after the Effective Date and (ii) on any date on which the
principal balance of such Loan is due and payable in full (whether at maturity,
due to acceleration or otherwise).  Interest payable at the Post-Default Rate
shall be payable from time to time on demand.  All determinations by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding on the Lenders and the Borrower for all purposes, absent manifest error.

 

(c)           Borrower Information Used to Determine Applicable Interest Rates. 
The parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by the Parent or the Borrower (the “Borrower
Information”).  If it is subsequently determined that any such Borrower
Information was incorrect (for whatever reason, including without limitation
because of a subsequent restatement of earnings by the Parent or the Borrower)
at the time it was delivered to the Administrative Agent, and if the applicable
interest rate or fees calculated for any period were lower than they should have
been had the correct information been timely provided, then, such interest rate
and such fees for such period shall be automatically recalculated using correct
Borrower Information.  The Administrative Agent shall promptly notify the
Borrower in writing of any additional interest and fees due because of such
recalculation, and the Borrower shall pay such additional interest or fees due
to the Administrative Agent, for the account of each Lender, within 5 Business
Days of receipt of such written notice.  Any recalculation of interest or fees
required by this provision shall survive the termination of this Agreement, and
this provision shall not in any way limit any of the Administrative Agent’s, any
Issuing Bank’s, or any Lender’s other rights under this Agreement.

 

Section 2.6.  Number of Interest Periods.

 

There may be no more than 7 different Interest Periods for LIBOR Loans
outstanding at the same time.

 

Section 2.7.  Repayment of Loans.

 

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, each Class of Loans on the Termination Date for
such Class of Loans.

 

47

--------------------------------------------------------------------------------



 

Section 2.8.  Prepayments.

 

(a)           Optional.  Subject to Section 5.4., the Borrower may prepay any
Loan at any time without premium or penalty.  The Borrower shall give the
Administrative Agent at least 2 Business Days prior written notice of the
prepayment of any Loan.  Each voluntary partial prepayment of Loans shall be in
an aggregate minimum amount of $100,000 and integral multiples of $100,000 in
excess thereof.

 

(b)           Mandatory. If at any time the aggregate principal amount of all
outstanding Revolving Loans and Swingline Loans, together with the aggregate
amount of all Letter of Credit Liabilities, exceeds the aggregate amount of the
Revolving Commitments, the Borrower shall immediately upon demand pay to the
Administrative Agent for the account of the Revolving Lenders then holding
Revolving Commitments (or if the Revolving Commitments have been terminated,
then holding outstanding Revolving Loans and/or Letter of Credit Liabilities),
the amount of such excess. Amounts paid under this subsection (b) shall be
applied to pay all amounts of principal outstanding on the Revolving Loans and
any Reimbursement Obligations pro rata in accordance with Section 3.2. and if
any Letters of Credit are outstanding at such time, the remainder, if any, shall
be deposited into the Letter of Credit Collateral Account for application to any
Reimbursement Obligations.  If the Borrower is required to pay any outstanding
LIBOR Loans by reason of this subsection prior to the end of the applicable
Interest Period therefor, the Borrower shall pay all amounts due under
Section 5.4.

 

Section 2.9.  Continuation.

 

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan.  Each Continuation of LIBOR Loans of the same Class shall be in
an aggregate minimum amount of $1,000,000 and integral multiples of $100,000 in
excess of that amount, and each new Interest Period selected under this
Section shall commence on the last day of the immediately preceding Interest
Period.  Each selection of a new Interest Period shall be made by the Borrower
giving to the Administrative Agent a Notice of Continuation not later than
9:00 a.m. Pacific time on the third Business Day prior to the date of any such
Continuation.  Such notice by the Borrower of a Continuation shall be by
telecopy, electronic mail or other similar form of communication in the form of
a Notice of Continuation, specifying (a) the proposed date of such Continuation,
(b) the LIBOR Loans, Class and portions thereof subject to such Continuation and
(c) the duration of the selected Interest Period, all of which shall be
specified in such manner as is necessary to comply with all limitations on Loans
outstanding hereunder.  Each Notice of Continuation shall be irrevocable by and
binding on the Borrower once given.  Promptly after receipt of a Notice of
Continuation, the Administrative Agent shall notify each Lender holding Loans
being Continued of the proposed Continuation.  If the Borrower shall fail to
select in a timely manner a new Interest Period for any LIBOR Loan in accordance
with this Section, such Loan will automatically, on the last day of the current
Interest Period therefor, continue as a LIBOR Loan with an Interest Period of
one month; provided, however that if a Default or Event of Default exists, such
Loan will automatically, on the last day of the current Interest Period
therefor, Convert into a Base Rate Loan notwithstanding the first sentence of
Section 2.10. or the Borrower’s failure to comply with any of the terms of such
Section.

 

Section 2.10.  Conversion.

 

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted into a LIBOR Loan if a Default or Event of Default exists.  Each
Conversion of

 

48

--------------------------------------------------------------------------------



 

Base Rate Loans of the same Class into LIBOR Loans of the same Class shall be in
an aggregate minimum amount of $1,000,000 and integral multiples of $100,000 in
excess of that amount.  Each such Notice of Conversion shall be given not later
than 9:00 a.m. Pacific time 3 Business Days prior to the date of any proposed
Conversion.  Promptly after receipt of a Notice of Conversion, the
Administrative Agent shall notify each Lender holding Loans being Converted of
the proposed Conversion.  Subject to the restrictions specified above, each
Notice of Conversion shall be by telecopy, electronic mail or other similar form
of communication in the form of a Notice of Conversion specifying (a) the
requested date of such Conversion, (b) the Type and Class of Loan to be
Converted, (c) the portion of such Type of Loan to be Converted, (d) the Type of
Loan such Loan is to be Converted into and (e) if such Conversion is into a
LIBOR Loan, the requested duration of the Interest Period of such Loan.  Each
Notice of Conversion shall be irrevocable by and binding on the Borrower once
given.

 

Section 2.11.  Notes.

 

(a)           Notes.  Except in the case of a Lender that has notified the
Administrative Agent in writing that it elects not to receive a Note, the Loans
of any Class made by each Lender in such Class shall, in addition to this
Agreement, also be evidenced by a Note of such Class, payable to the order of
such Lender in a principal amount equal to the amount of its Commitment of such
Class as originally in effect and otherwise duly completed.  The Swingline Loans
made by the Swingline Lender to the Borrower shall, in addition to this
Agreement, also be evidenced by a Swingline Note payable to the order of the
Swingline Lender.

 

(b)           Records.  The date, amount, interest rate, Type, Class and
duration of Interest Periods (if applicable) of each Loan made by each Lender to
the Borrower, and each payment made on account of the principal thereof, shall
be evidenced by one or more accounts or records maintained by such Lender or and
by the Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 

(c)           Lost, Stolen, Destroyed or Mutilated Notes.  Upon receipt by the
Borrower of (i) written notice from a Lender that a Note of such Lender has been
lost, stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.

 

Section 2.12.  Voluntary Reductions of the Commitment.

 

The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Revolving Commitments (for which purpose use of the Revolving
Commitments shall be deemed to include the aggregate amount of all Letter of
Credit Liabilities and the aggregate principal amount of all outstanding
Swingline Loans) at any time and from time to time without penalty or premium
upon not less than 5 Business Days prior written notice to the Administrative
Agent of each such termination or reduction, which notice shall specify the
effective date thereof and the amount of any such reduction (which in the case
of any partial reduction of the Revolving Commitments shall not be less than
$10,000,000 and integral multiples of $5,000,000 in excess of that amount in the
aggregate) and shall be irrevocable once given and effective only upon receipt
by the Administrative Agent (“Commitment

 

49

--------------------------------------------------------------------------------



 

Reduction Notice”); provided, however, the Borrower may not reduce the aggregate
amount of the Revolving Commitments below $100,000,000 unless the Borrower is
terminating the Revolving Commitments in full; and provided, further, a notice
of termination of the Revolving Commitments may state that such notice is
conditioned upon the effectiveness of other credit facilities or the receipt of
the proceeds from the issuance of other Indebtedness or the occurrence of some
other identifiable event or condition, in which case such notice may be revoked
by the Borrower (by written notice to the Administrative Agent on or prior to
the specified effective date of termination).  Promptly after receipt of a
Commitment Reduction Notice the Administrative Agent shall notify each Revolving
Lender of the proposed termination or Revolving Commitment reduction.  The
Revolving Commitments, once reduced or terminated pursuant to this Section, may
not be increased or reinstated.  The Borrower shall pay all interest and fees on
the Revolving Loans accrued to the date of such reduction or termination of the
Revolving Commitments to the Administrative Agent for the account of the
Revolving Lenders, including but not limited to any applicable compensation due
to each Lender in accordance with Section 5.4. of this Agreement.

 

Section 2.13.  Extension of Termination Date.

 

(a)           Generally.  The Borrower shall have the right, exercisable two
times, to extend the Revolving Termination Date by six months per each request. 
The Borrower may exercise such right only by executing and delivering to the
Administrative Agent at least 30 days but not more than 120 days prior to the
current Revolving Termination Date, a written request for such extension (an
“Extension Request”).  The Administrative Agent shall notify the Revolving
Lenders if it receives an Extension Request promptly upon receipt thereof and,
subject to satisfaction of the following conditions, the Revolving Termination
Date shall be extended for six months effective upon receipt by the
Administrative Agent of each permitted Extension Request and payment of the fee
referred to in the following clause (y): (x) immediately prior to such extension
and immediately after giving effect thereto, (i) no Default or Event of Default
shall exist and (ii) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party, shall be true and correct in all material respects (or, to the
extent qualified by materiality or Material Adverse Effect, in all respects) on
and as of the date of such extension with the same force and effect as if made
on and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (or, to the extent qualified by materiality or Material Adverse Effect,
in all respects)on and as of such earlier date) and except for changes in
factual circumstances not prohibited under the Loan Documents and (y) the
Borrower shall have paid the Fees payable under Section 3.5.(d).  At any time
prior to the effectiveness of any such extension, upon the Administrative
Agent’s request, the Borrower shall deliver to the Administrative Agent a
certificate executed by a Responsible Officer of the Parent or the Borrower
certifying the matters referred to in the immediately preceding clauses
(x)(i) and (x)(ii).

 

Section 2.14.  Expiration Date of Letters of Credit Past Revolving Commitment
Termination.

 

If on the date the Revolving Commitments are terminated or reduced to zero
(whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise) there are any Letters of Credit outstanding hereunder and the
aggregate Stated Amount of such Letters of Credit exceeds the balance of
available funds on deposit in the Letter of Credit Collateral Account, then the
Borrower shall, on such date, pay to the Administrative Agent, for its benefit
and the benefit of the Revolving Lenders and the Issuing Banks, for deposit into
the Letter of Credit Collateral Account, an amount of money equal to the amount
of such excess.

 

50

--------------------------------------------------------------------------------



 

Section 2.15.  Amount Limitations.

 

Notwithstanding any other term of this Agreement or any other Loan Document, no
Revolving Lender shall be required to make a Revolving Loan, the Swingline
Lender shall not be required to make a Swingline Loan, no Issuing Bank shall be
required to issue a Letter of Credit and no reduction of the Revolving
Commitments pursuant to Section 2.12. shall take effect, if immediately after
the making of such Loan, the issuance of such Letter of Credit or such reduction
in the Revolving Commitments the aggregate principal amount of all outstanding
Revolving Loans and Swingline Loans, together with the aggregate amount of all
Letter of Credit Liabilities, would exceed the aggregate amount of the Revolving
Commitments at such time.

 

Section 2.16.  Increase in Commitments.

 

The Borrower shall have the right (a) during the period from the Effective Date
to but excluding the Revolving Termination Date, to request increases in the
aggregate amount of the Revolving Commitments and (b) during the period from the
Effective Date to but excluding the Term Loan Maturity Date, to request the
making of additional Term Loans, in each case, by providing written notice
thereof to the Administrative Agent, which notice shall specify the Class and
amount of Loans requested and shall be irrevocable once given; provided,
however, that after giving effect to any such Revolving Commitment increases or
additional Term Loans the aggregate amount of the Revolving Commitments and the
aggregate outstanding principal balance of the Term Loans shall not exceed
$1,200,000,000 (less the amount of any reductions of the Revolving Commitments
effected pursuant to Section 2.12 and any prepayments of Term Loans, in each
case, prior to such date).  Additional Term Loans shall be subject to the same
terms and conditions of this Agreement that are applicable to all other Term
Loans.  Each such increase in the Revolving Commitments or additional Term Loans
must be an aggregate minimum amount of $50,000,000 and integral multiples of
$5,000,000 in excess thereof.  The Administrative Agent, in consultation with
and with the consent of the Borrower, shall manage all aspects of the
syndication of such increase in the Revolving Commitments or additional Term
Loans, including decisions as to the selection of the existing Lenders and/or
other banks, financial institutions and other institutional lenders to be
approached with respect to such increase or additional Term Loans and the
allocations of the increase in the Revolving Commitments and/or Term Loans among
such existing Lenders and/or other banks, financial institutions and other
institutional lenders.  No Lender shall be obligated in any way whatsoever to
increase its Commitment, provide a new Commitment or provide Term Loans, and any
new Lender becoming a party to this Agreement in connection with any such
requested increase must be an Eligible Assignee.  If a new Revolving Lender
becomes a party to this Agreement, or if any existing Revolving Lender is
increasing its Revolving Commitment, such Revolving Lender shall on the date it
becomes a Revolving Lender hereunder (or in the case of an existing Revolving
Lender, increases its Revolving Commitment) (and as a condition thereto)
purchase from the other Lenders its Revolving Commitment Percentage (determined
with respect to the Revolving Lenders’ relative Revolving Commitments and after
giving effect to the increase of Revolving Commitments) of any outstanding
Revolving Loans, by making available to the Administrative Agent for the account
of such other Revolving Lenders, in immediately available funds, an amount equal
to the sum of (A) the portion of the outstanding principal amount of such
Revolving Loans to be purchased by such Revolving Lender, plus (B) the aggregate
amount of payments previously made by the other Revolving Lenders under
Section 2.3.(j) that have not been repaid, plus (C) interest accrued and unpaid
to and as of such date on such portion of the outstanding principal amount of
such Revolving Loans.  The Borrower shall pay to the Revolving Lenders amounts
payable, if any, to such Revolving Lenders under Section 5.4. as a result of the
prepayment of any such Revolving Loans.  Effecting the increase of the Revolving
Commitments or the making of additional Term Loans under this Section is subject
to the following conditions precedent:  (x) no Default or Event of Default shall
be in existence on the effective date of such increase, (y) the representations
and warranties made or deemed made by the Borrower or any other Loan Party in

 

51

--------------------------------------------------------------------------------



 

any Loan Document to which such Loan Party is a party shall be true and accurate
in all material respects (or, to the extent qualified by materiality or Material
Adverse Effect, in all respects) on the effective date of such increase except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and accurate in all material respects (or, to the extent qualified by
materiality or Material Adverse Effect, in all respects) on and as of such
earlier date) and except for changes in factual circumstances not prohibited
hereunder, and (z)  the Administrative Agent shall have received each of the
following, in form and substance satisfactory to the Administrative Agent: 
(i) if not previously delivered to the Administrative Agent, copies certified by
the Secretary or Assistant Secretary of (A) all corporate, partnership or other
necessary action taken by the Parent and the Borrower to authorize such increase
or additional Term Loans and (B) all corporate, partnership, member or other
necessary action taken by each Guarantor authorizing the guaranty of such
increase or additional Term Loans; (ii) an opinion of counsel to the Parent, the
Borrower and the Guarantors, and addressed to the Administrative Agent and the
Lenders covering such matters as reasonably requested by the Administrative
Agent, and (iii) new Notes executed by the Borrower, payable to any new Lenders
and replacement Notes executed by the Borrower, payable to any existing Lenders
increasing their Commitments or making additional Term Loans, in the amount of
such Lender’s Commitment or Term Loans, as the case may be, at the time of the
effectiveness of the applicable increase in the aggregate amount of the
Revolving Commitments or the making of the additional Term Loans.  In connection
with any increase in the aggregate amount of the Revolving Commitments or making
of additional Term Loans pursuant to this Section 2.16. any Lender becoming a
party hereto shall (1) execute such documents and agreements as the
Administrative Agent may reasonably request and (2) in the case of any Lender
that is organized under the laws of a jurisdiction outside of the United States
of America, provide to the Administrative Agent, its name, address, tax
identification number and/or such other information as shall be necessary for
the Administrative Agent to comply with “know your customer” and Anti-Money
Laundering Laws, including, without limitation, the Patriot Act.

 

Section 2.17.  Funds Transfer Disbursements.

 

The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an authorized representative of the Borrower to any of
the accounts designated in the Disbursement Instruction Agreement.

 

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

 

Section 3.1.  Payments.

 

(a)           Payments by Borrower.  Except to the extent otherwise provided
herein, all payments of principal, interest, Fees and other amounts to be made
by the Borrower under this Agreement, the Notes or any other Loan Document shall
be made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim (excluding Taxes required to be withheld pursuant to
Section 3.10.), to the Administrative Agent at the Principal Office, not later
than 11:00 a.m. Pacific time on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day).  Subject to Section 11.5., the
Borrower shall, at the time of making each payment under this Agreement or any
other Loan Document, specify to the Administrative Agent the amounts payable by
the Borrower hereunder to which such payment is to be applied.  Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable Lending Office of such Lender.  Each payment
received by the Administrative Agent for the account of an Issuing Bank under
this Agreement shall be

 

52

--------------------------------------------------------------------------------



 

paid to the applicable Issuing Bank by wire transfer of immediately available
funds in accordance with the wiring instructions provided by such Issuing Bank
to the Administrative Agent from time to time, for the account of such Issuing
Bank.  In the event the Administrative Agent fails to pay such amounts to such
Lender or such Issuing Bank, as the case may be, (i) by 5:00 p.m. Pacific time
on the Business Day such funds are received by the Administrative Agent, if such
amounts are received by 11:00 a.m. Pacific time on such date or (ii) by 5:00
p.m. Pacific time on the Business Day following the date such funds are received
by the Administrative Agent, if such amounts are received after 11:00
a.m. Pacific time on any Business Day, the Administrative Agent shall pay
interest on such amount until paid at a rate per annum equal to the Federal
Funds Rate from time to time in effect.  If the due date of any payment under
this Agreement or any other Loan Document would otherwise fall on a day which is
not a Business Day such date shall be extended to the next succeeding Business
Day and interest shall continue to accrue at the rate, if any, applicable to
such payment for the period of such extension.

 

(b)                                 Presumptions Regarding Payments by
Borrower.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or an Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may
(but shall not be obligated to), in reliance upon such assumption, distribute to
the Lenders or the applicable Issuing Bank, as the case may be, the amount due. 
In such event, if the Borrower has not in fact made such payment, then each of
the Lenders or the applicable Issuing Bank, as the case may be, severally agrees
to repay to the Administrative Agent on demand that amount so distributed to
such Lender or such Issuing Banks, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

Section 3.2.  Pro Rata Treatment.

 

Except to the extent otherwise provided herein: (a) each borrowing from the
Revolving Lenders under Section 2.1.(a) and 2.3.(e) shall be made from the
Revolving Lenders, each payment of the Fees under Sections 3.5.(a) (as
applicable), 3.5.(b), the first sentence of 3.5.(c) and 3.5.(d) shall be made
for the account of the Revolving Lenders, and each termination or reduction of
the amount of the Revolving Commitments under Section 2.12. shall be applied to
the respective Revolving Commitments of the Revolving Lenders, pro rata
according to the amounts of their respective Revolving Commitments; (b) the
making of Term Loans shall be made from the Term Loan Lenders pro rata according
to the amounts of their respective Term Loan Commitments, (c) each payment or
prepayment of principal of Loans of a Class shall be made for the account of the
Lenders of such Class pro rata in accordance with the respective unpaid
principal amounts of the Loans of such Class held by them, provided that,
subject to Section 3.9., if immediately prior to giving effect to any such
payment in respect of any Revolving Loans the outstanding principal amount of
the Revolving Loans shall not be held by the Revolving Lenders pro rata in
accordance with their respective Revolving Commitments in effect at the time
such Revolving Loans were made, then such payment shall be applied to the
Revolving Loans in such manner as shall result, as nearly as is practicable, in
the outstanding principal amount of the Revolving Loans being held by the
Lenders pro rata in accordance with their respective Revolving Commitments;
(d) each payment of interest in respect of a Class of Loans shall be made for
the account of the Lenders of such Class, pro rata in accordance with the
amounts of interest on such Class of Loans then due and payable to the
respective Lenders of such Class; (e) the Conversion and Continuation of Loans
of a particular Class and Type (other than Conversions provided for by
Section 5.1.(c) and Section 5.5.) shall be made pro rata among the Lenders of
such Class according to the amounts of their respective Loans of such Class and
the then current Interest Period for each Lender’s portion of each such Loan of
such Type shall be coterminous; (f) the Revolving Lenders’ participation in, and
payment obligations in respect of, Letters of Credit under

 

53

--------------------------------------------------------------------------------



 

Section 2.3., shall be in accordance with their respective Revolving Commitment
Percentages; and (g) the Revolving Lenders’ participation in, and payment
obligations in respect of, Swingline Loans under Section 2.4., shall be in
accordance with their respective Revolving Commitment Percentages.  All payments
of principal, interest, fees and other amounts in respect of the Swingline Loans
shall be for the account of the Swingline Lender only (except to the extent any
Revolving Lender shall have acquired a participating interest in any such
Swingline Loan pursuant to Section 2.4.(e), in which case such payments shall be
pro rata in accordance with such participating interests).

 

Section 3.3.  Sharing of Payments, Etc.

 

If a Lender shall obtain payment of any principal of, or interest on, any of its
Loans of a Class made by it to the Borrower under this Agreement or shall obtain
payment on any other Obligation owing by the Borrower or any other Loan Party
through the exercise of any right of set-off, banker’s lien, counterclaim or
similar right or otherwise or through voluntary prepayments directly to a Lender
or other payments made by the Borrower or any other Loan Party to a Lender
(other than a payment in respect of Specified Derivatives Obligations) not in
accordance with the terms of  this Agreement and such payment should be
distributed to the Lenders of the same Class in accordance with Section 3.2. or
Section 11.5., as applicable, such Lender shall promptly purchase from the other
Lenders of such Class participations in (or, if and to the extent specified by
such Lender, direct interests in) the Loans made by the other Lenders of such
Class or other Obligations owed to such other Lenders in such amounts, and make
such other adjustments from time to time as shall be equitable, to the end that
all the Lenders of such Class shall share the benefit of such payment (net of
any reasonable expenses which may actually be incurred by such Lender in
obtaining or preserving such benefit) in accordance with the requirements of
Section 3.2. or Section 11.5., as applicable.  To such end, all the Lenders of
such Class shall make appropriate adjustments among themselves (by the resale of
participations sold or otherwise) if such payment is rescinded or must otherwise
be restored.  The Borrower agrees that any Lender of such Class so purchasing a
participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders of such Class may exercise all rights of set-off, banker’s
lien, counterclaim or similar rights with respect to such participation as fully
as if such Lender were a direct holder of Loans of such Class in the amount of
such participation.  Nothing contained herein shall require any Lender to
exercise any such right or shall affect the right of any Lender to exercise and
retain the benefits of exercising, any such right with respect to any other
indebtedness or obligation of the Borrower.

 

Section 3.4.  Several Obligations.

 

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

 

Section 3.5.  Fees.

 

(a)                                 Closing Fee.  On the Effective Date, the
Borrower agrees to pay to the Administrative Agent, for its own account or the
account of the Lenders, as applicable, all loan fees as have been agreed to in
writing by the Borrower and the Administrative Agent.

 

(b)                                 Unused Facility Fees and Revolving
Commitment Fees.  During the period from the Effective Date to but excluding the
Revolving Termination Date, the Borrower agrees to pay to the Administrative
Agent for the account of the Revolving Lenders:

 

54

--------------------------------------------------------------------------------



 

(i)                                     at all times prior to the Investment
Grade Rating Date, an unused facility fee equal to the sum of the daily amount
by which the aggregate amount of the Revolving Commitments exceeds the aggregate
outstanding principal balance of Revolving Loans and Letter of Credit
Liabilities set forth in the table below multiplied by the corresponding per
annum rate set forth below:

 

Amount by Which Revolving Commitments Exceed
Revolving Loans and Letter of Credit Liabilities

 

Unused Fee

$0 to and including an amount equal to 50% of the aggregate amount of Revolving
Commitments

 

0.20% per annum

Greater than an amount equal to 50% of the aggregate amount of Revolving
Commitments

 

0.30% per annum

 

(ii)                                  at all times on and after the Investment
Grade Rating Date, a commitment fee equal to the daily aggregate amount of the
Revolving Commitments (whether or not utilized) multiplied by a per annum rate
equal to the Applicable Facility Fee.  The Borrower acknowledges that the fee
payable under this subclause (ii) is a bona fide commitment fee and is intended
as reasonable compensation to the Revolving Lenders for committing to make funds
available to the Borrower as described herein and for no other purposes.

 

All fees in this clause (b) shall be computed on a daily basis and payable
quarterly in arrears on the first day of each January, April, July and
October during the term of this Agreement and on the Revolving Termination Date
or any earlier date of termination of the Revolving Commitments or reduction of
the Revolving Commitments to zero.

 

(c)                                  Letter of Credit Fees.  The Borrower agrees
to pay to the Administrative Agent for the account of each Revolving Lender a
letter of credit fee at a rate per annum equal to the Applicable Margin for
LIBOR Loans that are Revolving Loans times the daily average Stated Amount of
each Letter of Credit for the period from and including the date of issuance of
such Letter of Credit (x) to and including the date such Letter of Credit
expires or is cancelled or terminated or (y) to but excluding the date such
Letter of Credit is drawn in full; provided, however, notwithstanding anything
to the contrary contained herein, while any Event of Default exists, such letter
of credit fees shall accrue at the Post-Default Rate.  In addition to such fees,
the Borrower shall pay to each Issuing Bank, solely for its own account, a
fronting fee in respect of each Letter of Credit issued by such Issuing Bank
equal to twelve and one-half one hundredths of one percent (0.125%) of the
Stated Amount of such Letter of Credit; provided, however, in no event shall the
aggregate amount of such fee in respect of any Letter of Credit be less than
$500.  The fees provided for in this subsection shall be nonrefundable and
payable, in the case of the fee provided for in the first sentence, in arrears
(i) quarterly on the first day of January, April, July and October, (ii) on the
Revolving Termination Date, (iii) on the date the Revolving Commitments are
terminated or reduced to zero and (iv) thereafter from time to time on demand of
the Administrative Agent and in the case of the fee provided for in the second
sentence, at the time of issuance of such Letter of Credit.  The Borrower shall
pay directly to the Issuing Banks from time to time on demand all commissions,
charges, costs and expenses in the amounts customarily charged or incurred by
such Issuing Bank from time to time in like circumstances with respect to the
issuance, amendment, renewal or extension of any Letter of Credit issued by such
Issuing Bank or any other transaction relating thereto.

 

(d)                                 Credit Extension Fee.  If the Revolving
Termination Date is being extended in accordance with Section 2.13., the
Borrower shall pay to the Administrative Agent for the account of each Revolving
Lender a fee for each such extension equal to seventy-five one-thousandths of
one percent

 

55

--------------------------------------------------------------------------------



 

(0.075%) of the amount of such Lender’s Revolving Commitment (whether or not
utilized).  Such fee shall be due and payable in full on the effective date of
such extension.

 

(e)                                  Administrative and Other Fees.  The
Borrower agrees to pay the administrative fees, arrangement fees and other fees
of the Administrative Agent and the Lead Arrangers as provided in the Fee
Letters and as may be otherwise agreed to in writing from time to time by the
Borrower and the Administrative Agent.

 

Section 3.6.  Computations.

 

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.

 

Section 3.7.  Usury.

 

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith.  It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law. 
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.5.(a)(i) and (ii) and, with
respect to Swingline Loans, in Section 2.6.(c).  Notwithstanding the foregoing,
the parties hereto further agree and stipulate that all agency fees, syndication
fees, commitment fees, facility fees, closing fees, letter of credit fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys’ fees and reimbursement for costs and expenses
paid by the Administrative Agent or any Lender to third parties or for damages
incurred by the Administrative Agent or any Lender, in each case in connection
with the transactions contemplated by this Agreement and the other Loan
Documents are charges made to compensate the Administrative Agent or any such
Lender for underwriting or administrative services and costs or losses performed
or incurred, and to be performed or incurred, by the Administrative Agent and
the Lenders in connection with this Agreement and shall under no circumstances
be deemed to be charges for the use of money.  All charges other than charges
for the use of money shall be fully earned and nonrefundable when due.

 

Section 3.8.  Statements of Account.

 

The Administrative Agent will account to the Borrower quarterly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error.  The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.

 

Section 3.9.  Defaulting Lenders.

 

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

 

56

--------------------------------------------------------------------------------



 

(a)                                 Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
Requisite Lenders and in Section 13.5.

 

(b)                                 Defaulting Lender Waterfall.  Any payment of
principal, interest, Fees or other amounts received by the Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article XI. or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 13.3. shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, in the case of a Defaulting
Lender that is a Revolving Lender, to the payment on a pro rata basis of any
amounts owing by such Defaulting Lender to the Issuing Banks or the Swingline
Lender hereunder; third, in the case of a Defaulting Lender that is a Revolving
Lender, to Cash Collateralize the Issuing Banks’ Fronting Exposure with respect
to such Defaulting Lender in accordance with subsection (e) below; fourth, as
the Borrower may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Revolving Loans under this Agreement and (y) in the case of a
Defaulting Lender that is a Revolving Lender, Cash Collateralize the Issuing
Banks’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with subsection (e) below; sixth, to the payment of any amounts owing to the
Lenders, the Issuing Banks or the Swingline Lender as a result of any judgment
of a court of competent jurisdiction obtained by any Lender, any Issuing Bank or
the Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans of any Class or amounts owing by such Defaulting
Lender under Section 2.3.(j) in respect of Letters of Credit (such amounts
“L/C Disbursements”), in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Article VI. were satisfied or waived, such payment shall be applied solely to
pay the Loans of such Class of, and L/C Disbursements owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Disbursements owed to, such Defaulting Lender until such
time as all Loans of such Class and, as applicable, funded and unfunded
participations in Letter of Credit Liabilities and Swingline Loans are held by
the Revolving Lenders pro rata in accordance with their respective Revolving
Commitment Percentages (determined without giving effect to the immediately
following subsection (d)) and all Term Loans are held by the Term Loan Lenders
pro rata as if there had been no Defaulting Lenders that are Term Loan Lenders. 
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this subsection shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(c)                                  Certain Fees.

 

(i)                                     No Defaulting Lender shall be entitled
to receive any Fee payable under Section 3.5.(b) for any period during which
that Lender is a Defaulting Lender (and the Borrower shall not be required to
pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender.

 

57

--------------------------------------------------------------------------------



 

(ii)                                  Each Defaulting Lender that is a Revolving
Lender shall be entitled to receive the Fee payable under Section 3.5.(c) for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Revolving Commitment Percentage of the stated amount of Letters
of Credit for which it has provided Cash Collateral pursuant to the immediately
following subsection (e).

 

(iii)                               With respect to any Fee not required to be
paid to any Defaulting Lender that is a Revolving Lender pursuant to the
immediately preceding clause (ii), the Borrower shall (x) pay to each
Non-Defaulting Lender that is a Revolving Lender that portion of any such Fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letter of Credit Liabilities or Swingline Loans that
has been reallocated to such Non-Defaulting Lender pursuant to the immediately
following subsection (d), (y) pay to each Issuing Bank and the Swingline Lender,
as applicable, the amount of any such Fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Banks’s or Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such Fee.

 

(d)                                 Reallocation of Participations to Reduce
Fronting Exposure.  In the case of a Defaulting Lender that is a Revolving
Lender, all or any part of such Defaulting Lender’s participation in Letter of
Credit Liabilities and Swingline Loans shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Revolving Commitment
Percentages (determined without regard to such Defaulting Lender’s Revolving
Commitment) but only to the extent that such reallocation does not cause the
aggregate Revolving Credit Exposure of any Non-Defaulting Lender that is a
Revolving Lender to exceed such Non-Defaulting Lender’s Revolving Commitment. 
Subject to Section 13.22., no reallocation hereunder shall constitute a waiver
or release of any claim of any party hereunder against a Defaulting Lender
arising from that Revolving Lender having become a Defaulting Lender, including
any claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

 

(e)                                  Cash Collateral, Repayment of Swingline
Loans.

 

(i)                                     If the reallocation described in the
immediately preceding subsection (d) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under law, (x) first, prepay Swingline Loans in an amount
equal to the Swingline Lender’s Fronting Exposure and (y) second, Cash
Collateralize each Issuing Bank’s Fronting Exposure in accordance with the
procedures set forth in this subsection.

 

(ii)                                  At any time that there shall exist a
Defaulting Lender that is a Revolving Lender, within 1 Business Day following
the written request of the Administrative Agent or the applicable Issuing Bank
(with a copy to the Administrative Agent), the Borrower shall Cash Collateralize
such Issuing Bank’s Fronting Exposure with respect to such Defaulting Lender
(determined after giving effect to the immediately preceding subsection (d) and
any Cash Collateral provided by such Defaulting Lender) in an amount not less
than the aggregate Fronting Exposure of such Issuing Bank with respect to
Letters of Credit issued by such Issuing Bank and outstanding at such time.

 

(iii)                               The Borrower, and to the extent provided by
any Defaulting Lender that is a Revolving Lender, such Defaulting Lender, hereby
grant to the Administrative Agent, for the benefit of the applicable Issuing
Bank, and agree to maintain, a first priority security interest in all such Cash
Collateral as security for the obligation of Defaulting Lenders that are
Revolving

 

58

--------------------------------------------------------------------------------



 

Lenders to fund participations in respect of Letter of Credit Liabilities, to be
applied pursuant to the immediately following clause (iv).  If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the applicable
Issuing Bank as herein provided, or that the total amount of such Cash
Collateral is less than the aggregate Fronting Exposure of the applicable
Issuing Bank with respect to Letters of Credit issued by such Issuing Bank and
outstanding at such time, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender that is a
Revolving Lender).

 

(iv)                              Notwithstanding anything to the contrary
contained in this Agreement, Cash Collateral provided under this Section in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letter of
Credit Liabilities (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

 

(v)                                 Cash Collateral (or the appropriate portion
thereof) provided to reduce the Issuing Banks’ Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this subsection following
(x) the elimination of the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Revolving Lender), or
(y) the determination by the Administrative Agent and the applicable Issuing
Bank that there exists excess Cash Collateral; provided that, subject to the
immediately preceding subsection (b), the Person providing Cash Collateral and
the applicable Issuing Bank may (but shall not be obligated to) agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations and provided further that to the extent that such Cash
Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

 

(f)                                   Defaulting Lender Cure.  If the Borrower
and the Administrative Agent, and solely in the case of a Defaulting Lender that
is a Revolving Lender, the Swingline Lender and the Issuing Banks agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause, as applicable, (i) the Revolving Loans and
funded and unfunded participations in Letters of Credit to be held pro rata by
the Revolving Lenders in accordance with their respective Revolving Commitment
Percentages (determined without giving effect to the immediately preceding
subsection (d)) and (ii) the Term Loans to be held by the Term Loan Lenders pro
rata as if there had been no Defaulting Lenders of such Class, whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to Fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

(g)                                  New Swingline Loans/Letters of Credit.  So
long as any Revolving Lender is a Defaulting Lender, (i) the Swingline Lender
shall not be required to fund any Swingline Loans and (ii) no

 

59

--------------------------------------------------------------------------------



 

Issuing Bank shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

 

Section 3.10.  Taxes.

 

(a)                                 Issuing Banks.  For purposes of this
Section, the term “Lender” includes the Issuing Banks and the term “Applicable
Law” includes FATCA.

 

(b)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower or any other Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by Applicable Law.  If any Applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
or other applicable Loan Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)                                  Payment of Other Taxes by the Borrower. 
The Borrower and the other Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

 

(d)                                 Indemnification by the Borrower.  The
Borrower and the other Loan Parties shall jointly and severally indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that the Borrower or another Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower and the other Loan Parties to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 13.5. relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection.  The provisions of this
subsection shall continue to inure to the benefit of an Administrative Agent
following its resignation or removal as Administrative Agent.

 

60

--------------------------------------------------------------------------------



 

(f)                                   Evidence of Payments.  As soon as
practicable after any payment of Taxes by the Borrower or any other Loan Party
to a Governmental Authority pursuant to this Section, the Borrower or such other
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(g)                                  Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in the immediately
following clauses (ii)(A), (ii)(B) and (ii)(D)) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person:

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-9 (or any successor form)
certifying that such Lender is exempt from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(I)                                   in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-8BEN, or W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN or W-8BEN-E, as

 

61

--------------------------------------------------------------------------------



 

applicable,  establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(II)                              an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS
Form W-8ECI;

 

(III)                         in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Internal Revenue Code, (x) a certificate substantially in the form of
Exhibit J-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) an electronic copy (or an original if requested by the
Borrower or the Administrative Agent) of IRS Form W-8BEN or W-8BEN-E, as
applicable; or

 

(IV)                          to the extent a Foreign Lender is not the
beneficial owner, an electronic copy (or an original if requested by the
Borrower or the Administrative Agent) of an executed IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, as applicable, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-2 or
Exhibit J-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-4 on
behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), an electronic copy (or an original if requested by the
Borrower or the Administrative Agent) of any other form prescribed by Applicable
Law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by Applicable Law and at
such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by Applicable Law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative

 

62

--------------------------------------------------------------------------------



 

Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)                                 Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section (including by the payment of additional amounts pursuant to this
Section), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund).  Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this subsection (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this subsection, in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
subsection the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This
subsection shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

(i)                                     Survival.  Each party’s obligations
under this Section shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

ARTICLE IV.  INTENTIONALLY OMITTED.

 

ARTICLE V. YIELD PROTECTION, ETC.

 

Section 5.1.  Additional Costs; Capital Adequacy.

 

(a)                                 Capital Adequacy.  If any Lender determines
that any Regulatory Change affecting such Lender or any lending office of such
Lender or such Lender’s holding company, if any, regarding capital or liquidity
ratios or requirements, has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit or Swingline
Loans held by, such Lender, to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Regulatory Change
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender such additional amount or amounts as
will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

 

63

--------------------------------------------------------------------------------



 

(b)                                 Additional Costs.  In addition to, and not
in limitation of the immediately preceding subsection (a), the Borrower shall
promptly pay to the Administrative Agent for the account of a Lender from time
to time such amounts as such Lender may determine to be necessary to compensate
such Lender for any costs incurred by such Lender that it reasonably determines
are attributable to its making, maintaining, continuing or converting of any
LIBOR Loans or its obligation to make any LIBOR Loans hereunder, any reduction
in any amount receivable by such Lender under this Agreement or any of the other
Loan Documents in respect of any of such LIBOR Loans or such obligation or the
maintenance by such Lender of capital in respect of its LIBOR Loans or its
Commitments (such increases in costs and reductions in amounts receivable being
herein called “Additional Costs”), resulting from any Regulatory Change that: 
(i) changes the basis of taxation of any amounts payable to such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
LIBOR Loans or its Commitments (other than Indemnified Taxes, Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes and Connection
Income Taxes); or (ii) imposes or modifies any reserve, special deposit,
compulsory loan, insurance charge or similar requirements (other than
Regulation D of the Board of Governors of the Federal Reserve System or other
similar reserve requirement applicable to any other category of liabilities or
category of extensions of credit or other assets by reference to which the
interest rate on LIBOR Loans is determined to the extent utilized when
determining LIBOR for such Loans) relating to any extensions of credit or other
assets of, or any deposits with or other liabilities of, or other credit
extended by, or any other acquisition of funds by such Lender (or its parent
corporation), or any commitment of such Lender (including, without limitation,
the Commitments of such Lender hereunder) or (iii) imposes on any Lender or the
London interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or the Loans made by such Lender.

 

(c)                                  Lender’s Suspension of LIBOR Loans. 
Without limiting the effect of the provisions of the immediately preceding
subsections (a) and (b), if by reason of any Regulatory Change, any Lender
either (i) incurs Additional Costs based on or measured by the excess above a
specified level of the amount of a category of deposits or other liabilities of
such Lender that includes deposits by reference to which the interest rate on
LIBOR Loans is determined as provided in  this Agreement or a category of
extensions of credit or other assets of such Lender that includes LIBOR Loans or
(ii) becomes subject to restrictions on the amount of such a category of
liabilities or assets that it may hold, then, if such Lender so elects by notice
to the Borrower (with a copy to the Administrative Agent), the obligation of
such Lender to make or Continue, or to Convert Base Rate Loans into, LIBOR Loans
shall be suspended until such Regulatory Change ceases to be in effect (in which
case the provisions of Section 5.5. shall apply).

 

(d)                                 Additional Costs in Respect of Letters of
Credit.  Without limiting the obligations of the Borrower under the preceding
subsections of this Section (but without duplication), if as a result of any
Regulatory Change or any risk-based capital guideline or other requirement
heretofore or hereafter issued by any Governmental Authority there shall be
imposed, modified or deemed applicable any Tax (other than Indemnified Taxes,
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and Connection Income Taxes), reserve, special deposit, capital adequacy or
similar requirement against or with respect to or measured by reference to
Letters of Credit and the result shall be to increase the cost to an Issuing
Bank of issuing (or any Revolving Lender of purchasing participations in) or
maintaining its obligation hereunder to issue (or purchase participations in)
any Letter of Credit or reduce any amount receivable by any Issuing Bank or any
Revolving Lender hereunder in respect of any Letter of Credit, then, upon demand
by the such Issuing Bank or such Lender, the Borrower shall pay promptly, and in
any event within 3 Business Days of demand, to the applicable Issuing Bank or,
in the case of such Lender, to the Administrative Agent for the account of such
Lender, from time to time as specified by such Issuing Bank or such Lender, such
additional amounts as shall be sufficient to compensate such Issuing Bank or
such Lender for such increased costs or reductions in amount.

 

64

--------------------------------------------------------------------------------



 

(e)                                  Notification and Determination of
Additional Costs.  Each of the Administrative Agent, each Issuing Bank, each
Lender, and each Participant, as the case may be, agrees to notify the Borrower
of any event occurring after the Agreement Date entitling the Administrative
Agent, such Issuing Bank, such Lender or such Participant to compensation under
any of the preceding subsections of this Section as promptly as practicable;
provided, however, that the failure of the Administrative Agent, any Issuing
Bank, any Lender or any Participant to give such notice shall not release the
Borrower from any of its obligations hereunder (and in the case of a Lender, to
the Administrative Agent); provided further that no Lender shall be entitled to
claim any additional cost, reduction in amounts, loss, tax or other additional
amount under this Article V if such Lender fails to provide such notice to the
Borrower within 180 days of the date such Lender becomes aware of the occurrence
of the event giving rise to the additional cost, reduction in amounts, loss, tax
or other additional amount.  The Administrative Agent, each Issuing Bank, each
Lender and each Participant, as the case may be, agrees to furnish to the
Borrower (and in the case of the Issuing Banks, a Lender or a Participant to the
Administrative Agent as well) a certificate setting forth in reasonable detail
the basis and amount of each request for compensation under this Section. 
Determinations by the Administrative Agent, such Issuing Bank, such Lender, or
such Participant, as the case may be, of the effect of any Regulatory Change
shall be conclusive and binding for all purposes, provided that such
determination is made on a reasonable basis and in good faith.

 

Section 5.2.  Suspension of LIBOR Loans.

 

(a)                                 Suspension of LIBOR Loans.  Anything herein
to the contrary notwithstanding and unless and until a Benchmark Rate is
implemented in accordance with clauses (b) — (e) of this Section 5.2., if, on or
prior to the determination of LIBOR for any Interest Period:

 

(i)                                     the Administrative Agent shall determine
(which determination shall be conclusive) that reasonable and adequate means do
not exist for ascertaining LIBOR for such Interest Period;

 

(ii)                                  the Administrative Agent reasonably
determines (which determination shall be conclusive) that quotations of interest
rates for the relevant deposits referred to in the definition of LIBOR are not
being provided in the relevant amounts or for the relevant maturities for
purposes of determining rates of interest for LIBOR Loans as provided herein; or

 

(iii)                               the Administrative Agent reasonably
determines (which determination shall be conclusive) that the relevant rates of
interest referred to in the definition of LIBOR upon the basis of which the rate
of interest for LIBOR Loans for such Interest Period is to be determined are not
likely to adequately cover the cost to any Lender of making or maintaining LIBOR
Loans for such Interest Period;

 

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans
(without limiting the obligation to make Base Rate Loans), Continue LIBOR Loans
or Convert Loans into LIBOR Loans and the Borrower shall, on the last day of
each current Interest Period for each outstanding LIBOR Loan, either prepay such
Loan or Convert such Loan into a Base Rate Loan.

 

(b)                                 Benchmark Replacement.  Notwithstanding
anything to the contrary herein or in any other Loan Document, upon the
occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, the Administrative Agent and the Borrower may amend this Agreement
to replace LIBOR with a Benchmark Replacement. Any such amendment with respect
to a Benchmark Transition Event for any Class will become effective at 5:00
p.m. on the fifth Business Day after the Administrative Agent has

 

65

--------------------------------------------------------------------------------



 

posted such proposed amendment to all Lenders of such Class and the Borrower so
long as the Administrative Agent has not received, by such time, written notice
of objection to such amendment from Lenders comprising the Requisite
Class Lenders for such applicable Class.  Any such amendment with respect to an
Early Opt-in Election will become effective on the date that Lenders comprising
the Requisite Class Lenders for each Class have delivered to the Administrative
Agent written notice that such Requisite Class Lenders accept such amendment. No
replacement of LIBOR with a Benchmark Replacement pursuant to this Section will
occur prior to the applicable Benchmark Transition Start Date.

 

(c)                                  Benchmark Replacement Conforming Changes.  
In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

 

(d) Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (i) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to clauses
(b) — (e) of this Section 5.2. including any determination with respect to a
tenor, rate or adjustment or of the occurrence or non-occurrence of an event,
circumstance or date and any decision to take or refrain from taking any action,
will be conclusive and binding absent manifest error and may be made in its or
their sole discretion and without consent from any other party hereto, except,
in each case, as expressly required pursuant to this Section.

 

(e) Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a LIBOR Loan or a Conversion to or Continuation of LIBOR Loans
to be made, Converted or Continued during any Benchmark Unavailability Period
and, failing that, the Borrower will be deemed to have Converted any such
request into a request for LIBOR Loan or a Conversion to Base Rate Loans. During
any Benchmark Unavailability Period, the component of Base Rate based upon LIBOR
will not be used in any determination of Base Rate.

 

Section 5.3.  Illegality.

 

Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it has become unlawful for such Lender to honor its obligation to make or
maintain LIBOR Loans hereunder, then such Lender shall promptly notify the
Borrower thereof (with a copy of such notice to the Administrative Agent) and
such Lender’s obligation to make or Continue, or to Convert Loans of any other
Type into, LIBOR Loans shall be suspended, in each case, until such time as such
Lender may again make and maintain LIBOR Loans (in which case the provisions of
Section 5.5. shall be applicable (without limiting the obligation to make Base
Rate Loans)).

 

Section 5.4.  Compensation.

 

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall

 

66

--------------------------------------------------------------------------------



 

determine in its reasonable discretion shall be sufficient to compensate such
Lender for any loss, cost or expense (excluding lost profits) attributable to:

 

(a)                                 any payment or prepayment (whether mandatory
or optional) of a LIBOR Loan, or Conversion of a LIBOR Loan, made by such Lender
for any reason (including, without limitation, acceleration) on a date other
than the last day of the Interest Period for such Loan; or

 

(b)                                 any failure by the Borrower for any reason
(including, without limitation, the failure of any of the applicable conditions
precedent specified in Article VI. to be satisfied) to borrow a LIBOR Loan from
such Lender on the date for such borrowing, or to Convert a Base Rate Loan into
a LIBOR Loan or Continue a LIBOR Loan on the requested date of such Conversion
or Continuation.

 

Not in limitation of the foregoing, such compensation shall include, without
limitation, in the case of a LIBOR Loan, an amount equal to the then present
value of (A) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (B) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan  calculating present value by using as a
discount rate LIBOR quoted on such date.  Upon the Borrower’s request, the
Administrative Agent shall provide the Borrower with a statement setting forth
in reasonable detail the basis for requesting such compensation and the method
for determining the amount thereof.  Any such statement shall be conclusive
provided that such determination is made on a reasonable basis and in good
faith.

 

Section 5.5.  Treatment of Affected Loans.

 

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1.(c), Section 5.2. or Section 5.3. then such Lender’s LIBOR Loans
shall be automatically Converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 5.1.(c), Section 5.2., or Section 5.3. on such earlier date
as such Lender or the Administrative Agent, as applicable, may specify to the
Borrower (with a copy to the Administrative Agent, as applicable) and, unless
and until such Lender or the Administrative Agent, as applicable, gives notice
as provided below that the circumstances specified in Section 5.1., Section 5.2.
or Section 5.3. that gave rise to such Conversion no longer exist:

 

(i)                                     to the extent that such Lender’s LIBOR
Loans have been so Converted, all payments and prepayments of principal that
would otherwise be applied to such Lender’s LIBOR Loans shall be applied instead
to its Base Rate Loans; and

 

(ii)                                  all Loans that would otherwise be made or
Continued by such Lender as LIBOR Loans shall be made or Continued instead as
Base Rate Loans, and all Base Rate Loans of such Lender that would otherwise be
Converted into LIBOR Loans shall remain as Base Rate Loans.

 

If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 5.1.(c), 5.2 or 5.3. that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender agrees to do promptly upon such circumstances ceasing to
exist) at a time when LIBOR Loans made by other Lenders are outstanding, then
such Lender’s Base Rate Loans shall be automatically Converted, on the first
day(s) of the next succeeding Interest Period(s) for such outstanding

 

67

--------------------------------------------------------------------------------



 

LIBOR Loans, to the extent necessary so that, after giving effect thereto, all
Loans held by the Lenders holding LIBOR Loans and by such Lender are held pro
rata (as to principal amounts, Types and Interest Periods) in accordance with
their respective Commitments.

 

Section 5.6.  Change of Lending Office.

 

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 5.1. or 5.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

 

Section 5.7.  Assumptions Concerning Funding of LIBOR Loans.

 

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.

 

Section 5.8.  Affected Lenders.

 

If (a) a Lender requests compensation pursuant to Section 3.10. or 5.1., and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 5.1.(b) or 5.3. but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, (c) a Lender does not vote in favor of any amendment, modification or
waiver to this Agreement which, pursuant to Section 13.6.(b), requires the vote
of such Lender, and the Requisite Lenders shall have voted in favor of such
amendment, modification or waiver, or (d) a Lender is a Defaulting Lender, then,
so long as there does not then exist any Default or Event of Default, the
Borrower may demand that such Lender (the “Affected Lender”), and upon such
demand the Affected Lender shall promptly, assign its Commitment to an Eligible
Assignee subject to and in accordance with the provisions of
Section 13.5.(b) for a purchase price equal to (x) the aggregate principal
balance of all Loans then owing to the Affected Lender plus (y) the aggregate
amount of payments previously made by the Affected Lender under
Section 2.3.(j) that have not been repaid, plus (z) any accrued but unpaid
interest thereon and accrued but unpaid fees owing to the Affected Lender, or
any other amount as may be mutually agreed upon by such Affected Lender and
Eligible Assignee.  Each of the Administrative Agent and the Affected Lender
shall reasonably cooperate in effectuating the replacement of such Affected
Lender under this Section, but at no time shall the Administrative Agent, such
Affected Lender, any other Lender nor any Titled Agent be obligated in any way
whatsoever to initiate any such replacement or to assist in finding an Eligible
Assignee.  The exercise by the Borrower of its rights under this Section shall
be at the Borrower’s sole cost and expense and at no cost or expense to the
Administrative Agent, the Affected Lender or any of the other Lenders.  The
terms of this Section shall not in any way limit the Borrower’s obligation to
pay to any Affected Lender compensation owing to such Affected Lender pursuant
to this Agreement (including, without limitation, pursuant to Sections 3.10.,
5.1. or 5.4.) with respect to the periods up to the date of replacement.

 

68

--------------------------------------------------------------------------------



 

ARTICLE VI. CONDITIONS PRECEDENT

 

Section 6.1.  Initial Conditions Precedent.

 

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the satisfaction of the following conditions
precedent:

 

(a)                                 The Administrative Agent shall have received
each of the following, in form and substance satisfactory to the Administrative
Agent:

 

(i)                                     counterparts of this Agreement executed
by each of the parties hereto;

 

(ii)                                  Notes of each Class executed by the
Borrower, payable to each Lender of such Class (other than any Lender that has
requested that it not receive a Note) and complying with the terms of
Section 2.11.(a) and a replacement Swingline Note executed by the Borrower;

 

(iii)                               the Guaranty executed by each of the Parent
and each Material Subsidiary existing as of the Effective Date;

 

(iv)                              the certificate or articles of incorporation
or formation, articles of organization, certificate of limited partnership,
declaration of trust or other comparable organizational instrument (if any) of
each Loan Party certified (x) as of a recent date by the Secretary of State of
the state of formation of such Loan Party and (y) by the Secretary or Assistant
Secretary (or other individual performing similar functions) of such Loan Party
as being a true, correct and complete copy thereof as of the Agreement Date;

 

(v)                                 a certificate of good standing (or
certificate of similar meaning) with respect to each Loan Party issued as of a
recent date by the Secretary of State of the state of formation of each such
Loan Party and certificates of qualification to transact business or other
comparable certificates issued as of a recent date by each Secretary of State
(and any state department of taxation, as applicable) of each state in which
such Loan Party is required to be so qualified and where failure to be so
qualified could reasonably be expected to have a Material Adverse Effect;

 

(vi)                              a certificate of incumbency signed by the
Secretary or Assistant Secretary (or other individual performing similar
functions) of each Loan Party with respect to each of the officers of such Loan
Party authorized to execute and deliver the Loan Documents to which such Loan
Party is a party, and in the case of the Borrower, authorized to execute and
deliver on behalf of the Borrower Notices of Borrowing, Notices of Conversion,
Notices of Continuation, Notices of Swingline Borrowing, and to request issuance
of Letters of Credit;

 

(vii)                           copies certified by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
of (A) the by-laws of such Loan Party, if a corporation, the operating
agreement, if a limited liability company, the partnership agreement, if a
limited or general partnership, or other comparable document in the case of any
other form of legal entity and (B) all corporate, partnership, member or other
necessary action taken by such Loan Party to authorize the execution, delivery
and performance of the Loan Documents to which it is a party;

 

69

--------------------------------------------------------------------------------



 

(viii)                        an opinion of counsel to the Loan Parties (other
than any Accommodation Subsidiary that is not a Material Subsidiary), addressed
to the Administrative Agent and the Lenders and covering such customary matters
as may be required by the Administrative Agent;

 

(ix)                              evidence that the Fees then due and payable
under Section 3.5., together with all other fees, expenses and reimbursement
amounts due and payable to the Administrative Agent, the Lead Arrangers and any
of the Lenders, including without limitation, the fees and expenses of counsel
to the Administrative Agent, have been paid;

 

(x)                                 a Compliance Certificate calculated as of
the Effective Date (giving pro forma effect to the financing evidenced by this
Agreement and the use of the proceeds of the Loans to be funded on the Agreement
Date);

 

(xi)                              [reserved];

 

(xii)                           a Disbursement Instruction Agreement effective
as of the Agreement Date;

 

(xiii)                        evidence of repayment in full of (x) that certain
Term Loan Agreement dated as of May 3, 2016, by and among the Borrower, the
Parent, the financial institutions from time to time party thereto, KeyBank
National Association, as administrative agent, and the other parties thereto, as
amended by that certain First Amendment to Term Loan Credit Agreement dated as
of April 26, 2017 and (y) that certain Term Loan Agreement dated as of April 26,
2017, by and among the Borrower, the Parent, the financial institutions from
time to time party thereto, Regions Bank, as administrative agent, and the other
parties thereto; and

 

(xiv)                       such other documents, agreements and instruments as
the Administrative Agent, or any Lender through the Administrative Agent, may
reasonably request.

 

The provisions of clauses (iv) through (viii) of the immediately preceding
subsection (a) shall not apply to Accommodation Subsidiaries that are not also
Material Subsidiaries.

 

(b)                                 There shall not have occurred or become
known to the Administrative Agent or any of the Lenders any event, condition,
situation or status since the date of the information contained in the financial
and business projections, budgets, pro forma data and forecasts concerning the
Parent, the Borrower and its Subsidiaries delivered to the Administrative Agent
and the Lenders prior to the Agreement Date that has had or could reasonably be
expected to result in a Material Adverse Effect;

 

(c)                                  No litigation, action, suit, investigation
or other arbitral, administrative or judicial proceeding shall be pending or
threatened in writing which could reasonably be expected to (i) result in a
Material Adverse Effect or (ii) restrain or enjoin, impose materially burdensome
conditions on, or otherwise materially and adversely affect, the ability of the
Borrower or any other Loan Party to fulfill its obligations under the Loan
Documents to which it is a party;

 

(d)                                 The Parent, the Borrower and its
Subsidiaries shall have received all approvals, consents and waivers, and shall
have made or given all necessary filings and notices as shall be required to
consummate the transactions contemplated hereby without the occurrence of any
default under, conflict with or violation of (i) any Applicable Law or (ii) any
agreement, document or instrument to which any Loan Party is a party or by which
any of them or their respective properties is bound, except for such approvals,
consents, waivers, filings and notices the receipt, making or giving of which
would not reasonably be likely to (A) have a Material Adverse Effect, or
(B) restrain or enjoin or impose materially

 

70

--------------------------------------------------------------------------------



 

burdensome conditions on, or otherwise materially and adversely affect the
ability of the Borrower or any other Loan Party to fulfill its obligations under
the Loan Documents to which it is a party; and

 

(e)                                  The Borrower and each other Loan Party
shall have provided to the Administrative Agent and the Lenders the
documentation and other information requested by the Administrative Agent in
order to comply with requirements of any Anti-Money Laundering Laws, including,
without limitation, the PATRIOT Act and any applicable “know your customer”
rules and regulations.

 

(f)                                   Each Loan Party or Subsidiary thereof that
qualifies as a “legal entity customer” under the Beneficial Ownership Regulation
shall have delivered to the Administrative Agent, and any Lender requesting the
same, a Beneficial Ownership Certification in relation to such Loan Party or
such Subsidiary, in each case at least five (5) Business Days prior to the
Effective Date.

 

Section 6.2.  Conditions Precedent to All Loans and Letters of Credit.

 

The obligations of (i) Lenders to make any Loans and (ii) the Issuing Banks to
issue Letters of Credit are each subject to the further conditions precedent
that: (a) no Default or Event of Default shall exist as of the date of the
making of such Loan or date of issuance of such Letter of Credit or would exist
immediately after giving effect thereto, and no violation of the limits
described in Section 2.15. would occur after giving effect thereto; (b) the
representations and warranties made or deemed made by the Parent, the Borrower
and each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects (or, to the extent qualified
by materiality or Material Adverse Effect, in all respects) on and as of the
date of the making of such Loan or date of issuance of such Letter of Credit
with the same force and effect as if made on and as of such date except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects (or, to the extent qualified by
materiality or Material Adverse Effect, in all respects) on and as of such
earlier date) and except for changes in factual circumstances not prohibited
under the Loan Documents; and (c) in the case of the borrowing of Revolving
Loans, the Administrative Agent shall have received a timely Notice of
Borrowing, and in the case of a Swingline Loan, the Swingline Lender shall have
received a timely Notice of Swingline Borrowing, and in the case of the issuance
of a Letter of Credit, the Issuing Banks and the Administrative Agent shall have
received a timely request for the issuance of such Letter of Credit.  Each
Credit Event shall constitute a certification by the Borrower to the effect set
forth clauses (a) and (b) in the preceding sentence (both as of the date of the
giving of notice relating to such Credit Event and, unless the Borrower
otherwise notifies the Administrative Agent prior to the date of such Credit
Event, as of the date of the occurrence of such Credit Event).  In addition, the
Borrower shall be deemed to have represented to the Administrative Agent and the
Lenders at the time any Loan is made or any Letter of Credit is issued that all
conditions to the making of such Loan or issuing of such Letter of Credit
contained in this Section (other than the condition set forth in clauses
(d) above) have been satisfied.

 

ARTICLE VII. REPRESENTATIONS AND WARRANTIES

 

Section 7.1.  Representations and Warranties.

 

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of the Issuing Banks, to issue
Letters of Credit, the Parent and the Borrower represent and warrant to the
Administrative Agent, each Issuing Bank and each Lender as follows:

 

(a)                                 Organization; Power; Qualification.  Each of
the Parent, the Borrower, the other Loan Parties and the other Subsidiaries is a
corporation, partnership, limited liability company or other legal entity, duly
organized or formed, validly existing and in good standing under the
jurisdiction of its

 

71

--------------------------------------------------------------------------------



 

incorporation or formation, has the power and authority to own or lease its
respective properties and to carry on its respective business as now being and
hereafter proposed to be conducted and is duly qualified and is in good standing
as a foreign corporation, limited liability company, partnership or other legal
entity, and authorized to do business, in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.

 

(b)                                 Ownership Structure.  As of the Agreement
Date, Part I of Schedule 7.1.(b) is a complete and correct list of all
Subsidiaries of the Parent setting forth for each such Subsidiary, (i) the
jurisdiction of organization of such Subsidiary, (ii) each Person holding any
Equity Interests in such Subsidiary, (iii) the nature of the Equity Interests
held by each such Person, (iv) the percentage of ownership of such Subsidiary
represented by such Equity Interests and (v) whether such Subsidiary is a
Material Subsidiary, a Significant Subsidiary, an Excluded Subsidiary, an
Accommodation Subsidiary or none of the foregoing.  Except as disclosed in such
Schedule, as of the Agreement Date (A) each of the Parent and its Subsidiaries
owns, free and clear of all Liens (other than Permitted Liens), and has the
unencumbered right to vote, all outstanding Equity Interests in each Person
shown to be held by it on such Schedule 7.1.(b), (B) all of the issued and
outstanding capital stock of each such Person organized as a corporation is
validly issued, fully paid and nonassessable and (C) there are no outstanding
subscriptions, options, warrants, commitments, preemptive rights or agreements
of any kind (including, without limitation, any stockholders’ or voting trust
agreements) for the issuance, sale, registration or voting of, or outstanding
securities convertible into, any additional shares of capital stock of any
class, or partnership or other ownership interests of any type in, any such
Person.  As of the Agreement Date, Part II of Schedule 7.1.(b) correctly sets
forth all Unconsolidated Affiliates of the Parent, including the correct legal
name of such Person, the type of legal entity which each such Person is, and all
Equity Interests in such Person held directly or indirectly by the Parent.

 

(c)                                  Authorization of Loan Documents and
Borrowings.  The Borrower has the right and power, and has taken all necessary
action to authorize it, to borrow and obtain other extensions of credit
hereunder.  The Borrower and each other Loan Party has the right and power, and
has taken all necessary action to authorize it, to execute, deliver and perform
each of the Loan Documents and the Fee Letters to which it is a party in
accordance with their respective terms and to consummate the transactions
contemplated hereby and thereby.  The Loan Documents and the Fee Letters to
which any Loan Party is a party have been duly executed and delivered by the
duly authorized officers, agents and/or signatories of such Person and each is a
legal, valid and binding obligation of such Person enforceable against such
Person in accordance with its respective terms, except as the same may be
limited by bankruptcy, insolvency, and other similar laws affecting the rights
of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations (other than the payment of principal)
contained herein or therein and as may be limited by equitable principles
generally.

 

(d)                                 Compliance of Loan Documents with Laws,
Etc.  The execution, delivery and performance of this Agreement, the Notes, the
other Loan Documents to which any Loan Party is a party and of the Fee Letters
in accordance with their respective terms and the borrowings and other
extensions of credit hereunder do not and will not, by the passage of time, the
giving of notice, or both:  (i) require any Governmental Approval or violate any
Applicable Law (including all Environmental Laws) relating to the Borrower or
any other Loan Party; (ii) conflict with, result in a breach of or constitute a
default under the organizational documents of any Loan Party, or any indenture,
agreement or other instrument to which the Borrower or any other Loan Party is a
party or by which it or any of its respective properties may be bound; or
(iii) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by any Loan Party.

 

72

--------------------------------------------------------------------------------



 

(e)                                  Compliance with Law; Governmental
Approvals.  Each of the Borrower, the other Loan Parties and the other
Subsidiaries is in compliance with each Governmental Approval applicable to it
and in compliance with all other Applicable Laws (including, without limitation,
Environmental Laws) relating to it except for noncompliances which, and
Governmental Approvals the failure to possess which, could not, in the
aggregate, reasonably be expected to cause a Default or Event of Default or have
a Material Adverse Effect.

 

(f)                                   Title to Properties; Liens.  As of the
Agreement Date, Part I of Schedule 7.1.(f) is a complete and correct listing of
all real estate assets of the Parent, the Borrower, each other Loan Party and
each other Subsidiary, setting forth, for each such Property, the average
occupancy status of such Property for the period of twelve consecutive calendar
fiscal months ending closest to May 31, 2019.  Each of the Parent, the Borrower,
each other Loan Party and each other Subsidiary has good, marketable and legal
title to, or a valid leasehold interest in, its respective assets (other than
Permitted Liens and Liens on assets of an Excluded Subsidiary securing the
Indebtedness which causes such Subsidiary to be an Excluded Subsidiary).  As of
the Agreement Date, there are no Liens against any assets of the Parent, the
Borrower or any other Subsidiary except for Permitted Liens and Liens on assets
of an Excluded Subsidiary securing the Indebtedness which causes such Subsidiary
to be an Excluded Subsidiary.

 

(g)                                  Existing Indebtedness; Total Indebtedness. 
Schedule 7.1.(g) is, as of the Agreement Date, a complete and correct listing of
all Indebtedness (including all Guarantees) of each of the Parent, the Borrower,
the other Loan Parties and the other Subsidiaries, and if such Indebtedness is
secured by any Lien, a description of all of the property subject to such Lien.

 

(h)                                 Material Contracts.  Excluding Material
Contracts evidencing Indebtedness listed on Schedule 7.1.(g), if any,
Schedule 7.1.(h) is, as of the Agreement Date, a true, correct and complete
listing of all Material Contracts.  No event or condition which with the giving
of notice, the lapse of time, or both, would permit any party to any such
Material Contract to terminate such Material Contract exists.

 

(i)                                     Litigation.  Except as set forth on
Schedule 7.1.(i), there are no actions, suits, investigations or proceedings
pending (nor, to the knowledge of any Responsible Officer of the Parent or the
Borrower, are there any actions, suits or proceedings threatened) against or in
any other way relating adversely to or affecting the Parent, the Borrower, any
other Loan Party, any other Subsidiary or any of their respective property in
any court or before any arbitrator of any kind or before or by any other
Governmental Authority which, (i) could reasonably be expected to have a
Material Adverse Effect or (ii) in any manner draws into question the validity
or enforceability of any Loan Documents or the Fee Letters.

 

(j)                                    Taxes.  Subject to applicable extensions,
all federal, state and other material tax returns of the Parent, the Borrower,
each other Loan Party and each other Subsidiary required by Applicable Law to be
filed have been duly filed, and all federal, state and other material Taxes of
the Parent, the Borrower, each other Loan Party, each other Subsidiary and their
respective properties, income, profits and assets which are due and payable have
been paid, except any such nonpayment which is at the time permitted under
Section 8.6.  As of the Agreement Date, none of the United States income tax
returns of the Parent, the Borrower any other Loan Party or any other Subsidiary
is under audit.  All charges, accruals and reserves on the books of the Parent,
the Borrower, the other Loan Parties and the other Subsidiaries in respect of
any taxes or other governmental charges are in accordance with GAAP.

 

(k)                                 Financial Statements.  The Borrower has
furnished to each Lender copies of (i) the audited consolidated balance sheet of
the Parent and its consolidated Subsidiaries for the fiscal year ended
December 31, 2018, and the related audited consolidated statements of
operations, shareholders’ equity and cash flow for the fiscal year ended on such
date, with the opinion thereon of KPMG LLP, and (ii) the

 

73

--------------------------------------------------------------------------------



 

unaudited consolidated balance sheet of the Parent and its consolidated
Subsidiaries for the fiscal quarter ended March 31, 2019, and the related
unaudited consolidated statements of operations, and cash flow of the Parent and
its consolidated Subsidiaries for the fiscal quarter period ended on such date. 
Such balance sheets and statements (including in each case related schedules and
notes) are complete and correct in all material respects and present fairly, in
accordance with GAAP consistently applied throughout the periods involved, the
consolidated financial position of the Parent and its consolidated Subsidiaries
as at their respective dates and the results of operations and the cash flow for
such periods (subject, as to interim statements, to changes resulting from
normal year-end audit adjustments).  Neither the Parent nor any of its
Subsidiaries has on the Agreement Date any material contingent liabilities,
liabilities, liabilities for taxes, unusual or long-term commitments or
unrealized or forward anticipated losses from any unfavorable commitments that
would be required to be set forth in its financial statements or notes thereto,
except as referred to or reflected or provided for in said financial statements.

 

(l)                                     No Material Adverse Change.  Since
December 31, 2018, there has been no material adverse change in the business,
assets, liabilities, financial condition or results of operations of the Parent
and its Subsidiaries or the Borrower and its Subsidiaries, in each case, taken
as a whole.  Each of the Borrower and the Parent are Solvent, and the other Loan
Parties taken as a whole are Solvent.

 

(m)                             ERISA.

 

(i)                                     Each Benefit Arrangement and Plan is in
compliance with the applicable provisions of ERISA, the Internal Revenue Code
and other Applicable Laws in all material respects.  Except with respect to
Multiemployer Plans, each Qualified Plan (A) has received a favorable
determination from the Internal Revenue Service indicating that such Qualified
Plan is so qualified, or (B) is maintained under a prototype or volume submitter
plan and is entitled to rely upon a favorable opinion or advisory letter issued
by the Internal Revenue Service with respect to such prototype or volume
submitter plan.  To the best knowledge of the Parent and the Borrower, nothing
has occurred which could reasonably be expected to result in the loss of their
reliance on the Qualified Plan’s or Plan’s favorable determination letter,
opinion or advisory letter.

 

(ii)                                  With respect to any Benefit Arrangement
that is a retiree welfare benefit arrangement, all amounts have been accrued on
the applicable ERISA Group’s financial statements in accordance with FASB ASC
715.  The “benefit obligation” of all Plans does not exceed the “fair market
value of plan assets” for such Plans by more than $10,000,000 all as determined
by and with such terms defined in accordance with FASB ASC 715.

 

(iii)                               Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect: (i) no
ERISA Event has occurred or is expected to occur; (ii) there are no pending, or
to the best knowledge of the Parent and the Borrower, threatened, claims,
actions or lawsuits or other action by any Governmental Authority, plan
participant or beneficiary with respect to a Benefit Arrangement; (iii) there
are no violations of the fiduciary responsibility rules with respect to any
Benefit Arrangement or Plan; (iv)  no member of the ERISA Group has engaged in a
non-exempt “prohibited transaction,” as defined in Section 406 of ERISA and
Section 4975 of the Internal Revenue Code, in connection with any Benefit
Arrangement or Plan, that would subject the Parent or Borrower to a tax on
prohibited transactions imposed by Section 502(i) of ERISA or Section 4975 of
the Internal Revenue Code and (v) no assessment or tax has arisen under
Section 4980H of the Internal Revenue Code.

 

(n)                                 Not Plan Assets; No Prohibited
Transactions.  None of the assets of the Parent, the Borrower, any other Loan
Party or any other Subsidiary constitutes “plan assets” within the meaning of

 

74

--------------------------------------------------------------------------------



 

ERISA, the Internal Revenue Code and the respective regulations promulgated
thereunder.  Assuming that no Lender funds any amount payable by it hereunder
with “plan assets,” as that term is defined in 29 C.F.R. 2510.3-101, the
execution, delivery and performance of this Agreement and the other Loan
Documents, and the borrowing and repayment of amounts hereunder, do not and will
not constitute “prohibited transactions” under Section 406 of ERISA or
Section 4975 of the Internal Revenue Code.

 

(o)                                 Absence of Defaults.  None of the Loan
Parties or any of the other Subsidiaries is in default under its certificate or
articles of incorporation or formation, bylaws, partnership agreement or other
similar organizational documents, and no event has occurred, which has not been
remedied, cured or waived, which, in any such case:  (i) constitutes a Default
or an Event of Default; or (ii) constitutes, or which with the passage of time,
the giving of notice, or both, would constitute, a default or event of default
by the Parent, the Borrower, any other Loan Party or any other Subsidiary under
any agreement (other than this Agreement) or judgment, decree or order to which
any such Person is a party or by which any such Person or any of its respective
properties may be bound where such default or event of default could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(p)                                 Environmental Laws.  In the ordinary course
of business each of the Parent, the Borrower, each other Loan Party and each
other Subsidiary reviews the compliance with Environmental Laws of its
respective business, operations and properties.  Each of the Parent, the
Borrower, each other Loan Party and the other Subsidiary: (i) is in compliance
with all Environmental Laws applicable to its business, operations and the
Properties, (ii) has obtained all Governmental Approvals which are required
under Environmental Laws, and each such Governmental Approval is in full force
and effect, and (iii) is in compliance with all terms and conditions of such
Governmental Approvals, where with respect to each of the immediately preceding
clauses (i) through (iii) the failure to obtain or to comply with could
reasonably be expected to have a Material Adverse Effect.  Except for any of the
following matters that could not reasonably be expected to have a Material
Adverse Effect, no Loan Party has any knowledge of, or has received written
notice of, any past, present, or pending releases, events, conditions,
circumstances, activities, practices, incidents, facts, occurrences, actions, or
plans that, with respect to any Loan Party or any other Subsidiary, their
respective businesses, operations or with respect to the Properties, may: 
(i) cause or contribute to an actual or alleged violation of or noncompliance
with Environmental Laws, (ii) cause or contribute to any other potential
common-law or legal claim or other liability, or (iii) cause any of the
Properties to become subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law or require the filing or recording
of any notice, approval or disclosure document under any Environmental Law and,
with respect to the immediately preceding clauses (i) through (iii) is based on
or related to the on-site or off-site manufacture, generation, processing,
distribution, use, treatment, storage, disposal, transport, removal, clean up or
handling, or the emission, discharge, release or threatened release of any
Hazardous Material, or any other requirement under Environmental Law.  There is
no civil, criminal, or administrative action, suit, demand, claim, hearing,
written notice, or demand letter, mandate, order, lien, request, investigation,
or proceeding pending or, to the Parent’s or Borrower’s knowledge, threatened in
writing, against the Parent, the Borrower, any other Loan Party or any other
Subsidiary relating in any way to Environmental Laws which reasonably could be
expected to have a Material Adverse Effect.  To the Parent’s or Borrower’s
knowledge, none of the Properties of the Parent, the Borrower, any other Loan
Party or any other Subsidiary is listed on or proposed for listing on the
National Priority List promulgated pursuant to the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 and its implementing
regulations, or any state or local priority list promulgated pursuant to any
analogous state or local law.  To Parent’s or Borrower’s knowledge, no Hazardous
Materials generated at or transported from any such Properties is or has been
transported to, or disposed of at, any location that is listed or proposed for
listing on the National Priority List or any analogous state or local priority
list, or any other location that is or has been the subject of a clean-up,
removal or remedial action pursuant to any Environmental Law, except to the
extent

 

75

--------------------------------------------------------------------------------



 

that such transportation or disposal could not reasonably be expected to result
in a Material Adverse Effect.

 

(q)                                 Investment Company.  None of the Parent, the
Borrower, any other Loan Party or any other Subsidiary is (i) an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, or (ii) subject to any other
Applicable Law which purports to regulate or restrict its ability to borrow
money or obtain other extensions of credit or to consummate the transactions
contemplated by this Agreement or to perform its obligations under any Loan
Document to which it is a party.

 

(r)                                    Margin Stock.  None of the Parent, the
Borrower, any other Loan Party or any other Subsidiary is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose, whether immediate, incidental or ultimate, of buying or carrying
“margin stock” within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System.

 

(s)                                   Affiliate Transactions.  Except as
permitted by Section 10.11., none of the Parent, the Borrower, any other Loan
Party or any other Subsidiary is a party to or bound by any agreement or
arrangement with any Affiliate.

 

(t)                                    Intellectual Property.  Each of the Loan
Parties and each other Subsidiary owns or has the right to use, under valid
license agreements or otherwise, all material registered patents, licenses,
franchises, registered trademarks, trademark rights, service marks, service mark
rights, trade names, trade name rights, trade secrets and copyrights
(collectively, “Intellectual Property”) necessary to the conduct of its
businesses as now conducted and as contemplated by the Loan Documents, without,
to the knowledge of the Loan Parties, conflict in any material respect with any
registered patent, license, franchise, registered trademark, trademark right,
service mark, service mark right, trade secret, trade name, copyright, or other
proprietary right of any other Person.  The Parent, the Borrower and each other
Subsidiary have taken all such steps as they deem reasonably necessary to
protect their respective rights under and with respect to such Intellectual
Property.

 

(u)                                 Business.  As of the Agreement Date, the
Parent, the Borrower, the other Loan Parties and the other Subsidiaries are
engaged in the business of developing, construction, acquiring, owning and
operating hotel properties, together with other business activities incidental
thereto.

 

(v)                                 Broker’s Fees.  No broker’s or finder’s fee,
commission or similar compensation will be payable with respect to the
transactions contemplated hereby.  No other similar fees or commissions will be
payable by any Loan Party for any other services rendered to the Parent, the
Borrower, any other Loan Party or any other Subsidiary ancillary to the
transactions contemplated hereby.

 

(w)                               Accuracy and Completeness of Information.  All
written information, reports and data (other than financial projections and
other forward looking statements) furnished to the Administrative Agent or any
Lender by, on behalf of, or at the direction of, the Parent, the Borrower, any
other Loan Party or any other Subsidiary were, at the time the same were so
furnished, and when taken as a whole, complete and correct in all material
respects, to the extent necessary to give the recipient a true and accurate
knowledge of the subject matter, or, in the case of financial statements,
present fairly in all material respects, in accordance with GAAP consistently
applied throughout the periods involved in each case, the financial position of
the Persons involved as at the date thereof and the results of operations for
such periods (subject, as to interim statements, to changes resulting from
normal year end audit adjustments and absence of full footnote disclosure).  All
financial projections and other forward looking statements prepared by or on
behalf of the Parent, the Borrower, any other Loan Party or any other Subsidiary
that have been or may hereafter be made available to the Administrative Agent or
any Lender

 

76

--------------------------------------------------------------------------------



 

were or will be prepared in good faith based on assumptions believed by the
Borrower to be reasonable at the time such projections or statements are made or
delivered but with it being understood that such projections and statement are
not a guarantee of future performance.  As of the Effective Date, no fact is
known to any Loan Party which has had, or may reasonably be expected in the
future to have (so far as any Loan Party can reasonably foresee), a Material
Adverse Effect which has not been set forth in the financial statements referred
to in Section 7.1.(k) or in such information, reports or data or otherwise
disclosed in writing to the Administrative Agent and the Lenders. As of the
Effective Date, all of the information included in the Beneficial Ownership
Certification, if applicable, is true and correct.

 

(x)                                 REIT Status.  The Parent has elected to be
treated as a REIT under the Internal Revenue Code, the Parent is qualified as a
REIT and each of its Subsidiaries that is a corporation is a Qualified REIT
Subsidiary or Taxable REIT Subsidiary, except where a Subsidiary’s failure to so
qualify could not reasonably be expected to have an adverse effect on the
Parent’s qualification as a REIT.

 

(y)                                 Unencumbered Properties.  Each of the
Properties included in calculations of the Unencumbered Property Value satisfies
all of the requirements contained in the definition of “Eligible Property”
(except to the extent such requirements were waived by Requisite Lenders).  Each
of the Eligible Properties included in the calculation of Unencumbered Property
Value as of the Effective Date are listed on Schedule 7.1.(y).

 

(z)                                  Anti-Corruption Laws and Sanctions;
Anti-Terrorism Laws.

 

(i)                                     None of (A) the Parent, the Borrower,
any Subsidiary, any of their respective directors, officers, or, to the
knowledge of the Parent, the Borrower or such Subsidiary, any of their
respective employees or Affiliates, or (B) to the knowledge of the Parent or the
Borrower, any agent or representative of the Parent, the Borrower or any
Subsidiary that will act in any capacity in connection with or benefit from any
Loan or Letter of Credit, (I) is a Sanctioned Person or currently the subject or
target of any Sanctions, (II) is controlled by or is acting on behalf of a
Sanctioned Person, (III) has its assets located in a Sanctioned Country, (IV) is
under administrative, civil or criminal investigation for an alleged violation
of, or received notice from or made a voluntary disclosure to any governmental
entity regarding a possible violation of, Anti-Corruption Laws, Anti-Money
Laundering Laws or Sanctions by a governmental authority that enforces Sanctions
or any Anti-Corruption Laws or Anti-Money Laundering Laws, or (V) directly or
indirectly derives revenues from investments in, or transactions with,
Sanctioned Persons.

 

(ii)                                  Each of the Parent, the Borrower and their
respective Subsidiaries has implemented and maintains in effect policies and
procedures reasonably designed to promote and achieve compliance by the Parent,
the Borrower and their respective Subsidiaries and their respective directors,
officers, employees, agents and Affiliates with applicable Anti-Corruption Laws,
Anti-Money Laundering Laws and Sanctions.

 

(iii)                               Each of the Parent, the Borrower and its
Subsidiaries, each director, officer, and to the knowledge of the Parent and the
Borrower, employee, agent and Affiliate of the Parent, the Borrower and each
such Subsidiary, is in compliance with applicable Anti-Corruption Laws,
Anti-Money Laundering Laws and Sanctions in all material respects.

 

(iv)                              No proceeds of any Loan or Letter of Credit
have been used, directly or  (to the knowledge of the Borrower) indirectly, by
the Borrower, any of its Subsidiaries or any of its or their respective
directors, officers, employees and agents in violation of Section 8.8.(b).

 

77

--------------------------------------------------------------------------------



 

Section 7.2.  Survival of Representations and Warranties, Etc.

 

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any other Subsidiary
to the Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of any Loan Party prior to the Agreement Date and
delivered to the Administrative Agent or any Lender in connection with the
underwriting or closing the transactions contemplated hereby) shall constitute
representations and warranties made by the Parent and the Borrower to the
Administrative Agent and the Lenders under this Agreement.  All representations
and warranties made under this Agreement and the other Loan Documents shall be
deemed to be made at and as of the Agreement Date, the Effective Date, the date
on which any extension of the Termination Date is effectuated pursuant to
Section 2.13. and at and as of the date of the occurrence of each Credit Event,
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date) and except for changes in factual circumstances not prohibited
under the Loan Documents.  All such representations and warranties shall survive
the effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loans and the issuance of the Letters of Credit.

 

ARTICLE VIII. AFFIRMATIVE COVENANTS

 

For so long as this Agreement is in effect, unless the appropriate Lenders shall
otherwise consent in the manner provided for in Section 13.6., the Parent and
the Borrower shall comply with the following covenants:

 

Section 8.1.  Preservation of Existence and Similar Matters.

 

Except as otherwise permitted under Section 10.7., the Parent and the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
preserve and maintain its respective existence, rights, franchises, licenses and
privileges in the jurisdiction of its incorporation or formation and qualify and
remain qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization and where the failure to be so authorized and
qualified could reasonably be expected to have a Material Adverse Effect;
provided, however, that nothing in this Section 8.1. will prohibit the Parent or
any other Loan Party or any of their Subsidiaries from engaging in any
transactions permitted under this Agreement, including Section 10.7., and
neither the Parent nor any other Loan Party or any of their Subsidiaries shall
be required to preserve any such right, franchise or existence if the board of
directors of the Parent or the Borrower shall determine that the preservation
thereof is no longer desirable in the conduct of the business of the Parent, the
Borrower and their Subsidiaries taken as a whole and that the loss thereof is
not adverse in any material respect to the Lenders.

 

Section 8.2.  Compliance with Applicable Law and Material Contracts.

 

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, comply with (a) all Applicable Laws, including the
obtaining of all Governmental Approvals, the failure with which to comply could
reasonably be expected to have a Material Adverse Effect, and (b) all terms and
conditions of all Material Contracts to which it is a party, the failure with
which to comply could give any other party thereto the right to terminate such
Material Contract.

 

78

--------------------------------------------------------------------------------



 

Section 8.3.  Maintenance of Property.

 

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, (a) protect and preserve all of its respective material
properties, including, but not limited to, all Intellectual Property (to the
extent reasonably necessary in connection with operations), and maintain in good
repair, working order and condition all tangible properties, ordinary wear and
tear and insured casualty losses excepted, and (b) make or cause to be made all
repairs, renewals, replacements and additions to such properties necessary or
appropriate in the Borrower’s good faith and reasonable judgment, so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times.

 

Section 8.4.  Conduct of Business.

 

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary taken as a whole to, carry on the business as described in
Section 7.1.(u) and not enter into any line of business not otherwise engaged in
by such Person as of the Agreement Date.

 

Section 8.5.  Insurance.

 

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, maintain insurance (on a replacement cost basis) with financially
sound and reputable insurance companies against such risks (including, without
limitation, acts of terrorism) and in such amounts as is customarily maintained
by prudent Persons engaged in similar businesses and in similar locations or as
may be required by Applicable Law.  At the time financial statements are
furnished pursuant to Section 9.2. and from time to time upon the request of the
Administrative Agent, the Borrower shall deliver to the Administrative Agent a
detailed list, together with copies of all policies of the insurance then in
effect, stating the names of the insurance companies, the amounts and rates of
the insurance, the dates of the expiration thereof and the properties and risks
covered thereby.

 

Section 8.6.  Payment of Taxes and Claims.

 

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, pay and discharge before delinquent (a) all federal
and state income taxes and all other material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) all lawful claims of materialmen,
mechanics, carriers, warehousemen and landlords for labor, materials, supplies
and rentals which, if unpaid, might become a Lien on any properties of such
Person (other than any such claim that constitutes a Permitted Lien under clause
(a)(y) of the definition of “Permitted Liens”); provided, however, that this
Section shall not require the payment or discharge of any such tax, assessment,
charge, levy or claim (i) which is being contested in good faith by appropriate
proceedings which operate to suspend the collection thereof and for which
adequate reserves have been established on the books of such Person in
accordance with GAAP or (ii) to the extent covered by title insurance.

 

Section 8.7.  Inspections.

 

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, permit the representatives or agents of any Lender or
the Administrative Agent, from time to time after reasonable prior notice and in
a manner that does not unreasonably disrupt the normal business operations of
the Parent, the Borrower or such Subsidiary, in each case so long as no Event of
Default shall be in existence, as often as may be reasonably requested, but only
during normal business

 

79

--------------------------------------------------------------------------------



 

hours, as the case may be, to:  (a) visit and inspect all properties of the
Parent, the Borrower or such Subsidiary to the extent any such right to visit or
inspect is within the control of such Person; provided that such visit and
inspection shall not include the extraction of soil or other sample testing
related to Environmental Law or Hazardous Materials, unless a Default or Event
of Default exists; (b) inspect and make extracts from their respective books and
records, including but not limited to management letters prepared by independent
accountants; and (c) discuss with its officers and employees, and its
independent accountants, its business, properties, condition (financial or
otherwise), results of operations and performance.  If requested by the
Administrative Agent, the Parent and the Borrower shall execute an authorization
letter addressed to their accountants authorizing the Administrative Agent or
any Lender to discuss the financial affairs of the Parent, the Borrower, any
other Loan Party or any other Subsidiary with their accountants. The Parent may
designate a representative to accompany any Lender or Administrative Agent in
connection with such visits, inspections and discussion unless a Default or
Event of Default exists.  The Borrower shall be obligated to reimburse the
Administrative Agent and the Lenders for their reasonable costs and expenses
incurred in connection with the exercise of their rights under this Section only
if such exercise occurs while an Event of Default exists.

 

Section 8.8.  Use of Proceeds; Letters of Credit.

 

(a)                                 The Borrower will use the proceeds of the
Loans only (i) on the Effective Date, to refinance existing Indebtedness of the
Borrower and its Subsidiaries and to pay fees and expenses relating to this
Agreement and such refinancings and (ii) thereafter for the general working
capital and other general corporate purposes of the Borrower and its
Subsidiaries, including without limitation, to finance acquisitions otherwise
not prohibited under this Agreement, to finance capital expenditures and the
repayment of Indebtedness of the Borrower and its Subsidiaries and for
short-term bridge advances and the payment of fees and expenses related to this
Agreement.  The Borrower shall only use Letters of Credit for the same purposes
for which it may use the proceeds of Loans.  The Borrower shall not, and shall
not permit any other Loan Party or any other Subsidiary to, use any part of such
proceeds to purchase or carry, or to reduce or retire or refinance any credit
incurred to purchase or carry, any margin stock (within the meaning of
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System) or to extend credit to others for the purpose of purchasing or carrying
any such margin stock.

 

(b)                                 The Borrower will not request any Loan or
Letter of Credit, and the Borrower shall not use, and shall ensure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Loan or Letter of Credit, directly or
to Borrower’s knowledge indirectly, (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws or
Anti-Money Laundering Laws, (ii) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, or (iii) in any manner that would result
in the violation of any Sanctions applicable to any party hereto.

 

Section 8.9.  Environmental Matters.

 

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, comply with all Environmental Laws, the failure with
which to comply could reasonably be expected to have a Material Adverse Effect. 
If the Parent, the Borrower, or any other Subsidiary shall (a) receive written
notice that any violation of any Environmental Law may have been committed by
such Person, (b) receive written notice that any administrative or judicial
complaint or order has been filed or is about to be filed against the Parent,
the Borrower or any other Subsidiary alleging violations of any Environmental
Law or requiring any such Person to take any action in connection with the
release of Hazardous Materials or (c) receive any written notice from a
Governmental Authority or private party

 

80

--------------------------------------------------------------------------------



 

alleging that any such Person may be liable or responsible for costs associated
with a response to or cleanup of a release of Hazardous Materials or any damages
caused thereby, and the matters referred to in such notices, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
the Borrower shall provide the Administrative Agent with a copy of such notice
promptly, and in any event within 10 Business Days, after the receipt thereof. 
The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, promptly take all actions necessary to prevent the
imposition of any material Liens on any of their respective properties arising
out of or related to any Environmental Laws (other than a Lien (i) which is
being contested in good faith by appropriate proceedings which operate to
suspend the enforcement thereof and for which adequate reserves have been
established on the books of the Parent, the Borrower or such Subsidiary, as
applicable, in accordance with GAAP, (ii) which has been bonded-off in a manner
reasonably acceptable to the Administrative Agent, (iii) consisting of
restrictions on the use of real property, which restrictions do not materially
detract from the value of such property or impair the intended use thereof in
the business of the Parent, the Borrower and its other Subsidiaries or
(iv) which could not reasonably be expected to have a Material Adverse Effect). 
Nothing in this Section shall impose any obligation or liability whatsoever on
the Administrative Agent or any Lender.

 

Section 8.10.  Books and Records.

 

The Parent and the Borrower shall, and shall cause each Subsidiary to, maintain
books and records pertaining to its respective business operations in such
detail, form and scope as is consistent with good business practice and in
accordance with GAAP.

 

Section 8.11.  Further Assurances.

 

The Parent and the Borrower shall, at their cost and expense and upon request of
the Administrative Agent, execute and deliver or cause to be executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates consistent with the existing terms and conditions of the Loan
Documents, and do and cause to be done such further acts that may be reasonably
necessary or advisable in the reasonable opinion of the Administrative Agent to
carry out more effectively the provisions and purposes of this Agreement and the
other Loan Documents.

 

Section 8.12.  REIT Status.

 

The Parent shall at all times maintain its status as a REIT and election to be
treated as a REIT under the Internal Revenue Code.

 

Section 8.13.  Exchange Listing.

 

The Parent shall maintain at least one class of common Equity Interest of the
Parent having trading privileges on the New York Stock Exchange or the American
Stock Exchange or which is subject to price quotations on the over-the-counter
market as reported by the National Association of Securities Dealers Automated
Quotation System.

 

Section 8.14.  Additional Guarantors.

 

(a)                                 Prior to the Investment Grade Rating Date
and within 30 days of any Person becoming a Material Subsidiary or an
Accommodation Subsidiary after the Effective Date, the Borrower shall deliver to
the Administrative Agent each of the following items, each in form and substance
satisfactory to the Administrative Agent: (i) an Accession Agreement executed by
such Subsidiary and (ii) the items with respect to such Subsidiary that would
have been delivered under Sections 6.1.(a)(iv) through (viii), 6.1.(e)

 

81

--------------------------------------------------------------------------------



 

and 6.1.(f) if such Subsidiary had been a Guarantor on the Effective Date;
provided, however, promptly (and in any event within 30 days) upon any Excluded
Subsidiary that is a Material Subsidiary ceasing to be subject to the
restriction which prevented it from delivering an Accession Agreement pursuant
to this Section, such Subsidiary shall comply with the provisions of this
Section.

 

(b)                                 On and at all times after the Investment
Grade Rating Date, the Borrower shall cause any Subsidiary that is not already a
Guarantor and to which any of the following conditions applies to become a
Guarantor by delivering to the Administrative Agent each of the following items,
each in form and substance satisfactory to the Administrative Agent: (i) an
Accession Agreement executed by such Subsidiary and (ii) the items with respect
to such Subsidiary that would have been delivered under
Sections 6.1.(a)(iv) through (viii), 6.1.(e) and 6.1.(f) if such Subsidiary had
been a Guarantor on the Effective Date:

 

(i)                                     such Subsidiary Guarantees, or otherwise
becomes obligated in respect of, any Indebtedness of the Parent, the Borrower or
any other Subsidiary of the Parent or the Borrower; or

 

(ii)                                  (A) such Subsidiary owns an Unencumbered
Property (including, for the avoidance of doubt, any Accommodation Subsidiary)
and (B) such Subsidiary, or any other Subsidiary that directly or indirectly
owns any Equity Interests in such Subsidiary, has incurred, acquired or suffered
to exist any Indebtedness.

 

(c)                                  The Borrower may, at its option, cause any
Subsidiary that is not already a Guarantor to become a Guarantor by delivering
to the Administrative Agent (i) an Accession Agreement executed by such
Subsidiary and (ii) the items with respect to such Subsidiary that would have
been delivered under Sections 6.1.(a)(iv) through (viii), 6.1.(e) and 6.1.(f) if
such Subsidiary had been a Guarantor on the Effective Date.

 

Section 8.15.  Release of Guarantors.

 

The Borrower may request in writing that the Administrative Agent release, and
upon receipt of such request the Administrative Agent shall release (subject to
the terms of the Guaranty), a Guarantor (other than the Parent) from the
Guaranty so long as: (i) either (A) the Investment Grade Rating Date has
occurred or (B) prior to an Investment Grade Rating Date, such Guarantor has
ceased to be, or simultaneously with its release from the Guaranty will cease to
be, a Material Subsidiary; (ii) such Guarantor is not otherwise required to be a
party to the Guaranty under: (A) prior to the Investment Grade Rating Date,
Section 8.14.(a) or (B) on or after the Investment Grade Rating Date,
Section 8.14.(b); (iii) no Default or Event of Default shall then be in
existence or would occur as a result of such release, including without
limitation, a Default or Event of Default resulting from a violation of any of
the covenants contained in Section 10.1.; (iv) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party, shall be true and correct on and
as of the date of such release with the same force and effect as if made on and
as of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and accurate on and as of such earlier date)
and except for changes in factual circumstances not prohibited under the Loan
Documents; and (v) the Administrative Agent shall have received such written
request at least 10 Business Days (or such shorter period as may be acceptable
to the Administrative Agent) prior to the requested date of release.  Delivery
by the Borrower to the Administrative Agent of any such request shall constitute
a representation by the Borrower that the matters set forth in the preceding
sentence (both as of the date of the giving of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request.  The Administrative Agent agrees to furnish to the Borrower, at the

 

82

--------------------------------------------------------------------------------



 

Borrower’s request and at the Borrower’s sole cost and expense, any release,
termination, or other agreement or document evidencing the foregoing release as
may be reasonably requested by the Borrower.

 

Section 8.16.  Compliance with Anti-Corruption Laws; Beneficial Ownership
Regulation, Anti-Money Laundering Laws and Sanctions.

 

The Parent and the Borrower will (a) maintain in effect and enforce policies and
procedures reasonably designed to promote and achieve compliance by the Parent,
the Borrower, their respective Subsidiaries and their respective directors,
officers, employees and agents with applicable Anti-Corruption Laws, Anti-Money
Laundering Laws and Sanctions, (b) notify the Administrative Agent and each
Lender that previously received a Beneficial Ownership Certification, if any, of
any change in the information provided in the Beneficial Ownership Certification
that would result in a change to the list of beneficial owners identified
therein and (c) promptly upon the reasonable request of the Administrative Agent
or any Lender, provide the Administrative Agent or such Lender, as the case may
be, any information or documentation requested by it for purposes of complying
with the Beneficial Ownership Regulation.

 

ARTICLE IX. INFORMATION

 

For so long as this Agreement is in effect, unless the appropriate Lenders shall
otherwise consent in the manner set forth in Section 13.6., the Borrower shall
furnish to the Administrative Agent for distribution to each of the Lenders:

 

Section 9.1.  Quarterly Financial Statements.

 

As soon as available and in any event within 5 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 45 days after the end of each of the first, second and third fiscal
quarters of the Parent) commencing with the fiscal quarter ending June 30, 2019,
the unaudited consolidated balance sheet of the Parent and its Subsidiaries as
at the end of such period and the related unaudited consolidated statements of
income and cash flows of the Parent and its Subsidiaries for such period,
setting forth in each case in comparative form the figures as of the end of and
for the corresponding periods of the previous fiscal year, all of which shall be
certified by the chief financial officer or chief accounting officer of the
Parent, in his or her opinion, to present fairly, in accordance with GAAP and in
all material respects, the consolidated financial position of the Parent and its
Subsidiaries as at the date thereof and the results of operations for such
period (subject to normal year-end audit adjustments); provided, however, the
Parent shall not be required to deliver an item required under this Section if
such item is contained in a Form 10-Q filed by the Parent with the Securities
and Exchange Commission (or any Governmental Authority substituted therefore)
and is publicly available to the Administrative Agent and the Lenders.

 

Section 9.2.  Year-End Statements.

 

As soon as available and in any event within 5 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 120 days after the end of each fiscal year of the Parent), the audited
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such fiscal year and the related audited consolidated statements of income,
shareholders’ equity and cash flows of the Parent and its Subsidiaries for such
fiscal year, setting forth in comparative form the figures as at the end of and
for the previous fiscal year, all of which shall be (a) certified by the chief
financial officer or chief accounting officer of the Parent, in his or her
opinion, to present fairly, in accordance with

 

83

--------------------------------------------------------------------------------



 

GAAP and in all material respects, the consolidated financial position of the
Parent, the Borrower and its other Subsidiaries as at the date thereof and the
results of operations for such period and (b) accompanied by the report thereon
of an Approved Accounting Firm, whose certificate shall be unqualified and in
scope and substance reasonably satisfactory to the Administrative Agent and who
shall have authorized the Borrower to deliver such financial statements and
certification thereof to the Administrative Agent and the Lenders pursuant to
this Agreement; provided, however, the Parent shall not be required to deliver
an item required under this Section if such item is contained in a Form 10-K
filed by the Parent with the Securities and Exchange Commission (or any
Governmental Authority substituted therefore) and is publicly available to the
Administrative Agent and the Lenders.

 

Section 9.3.  Compliance Certificate.

 

At the time financial statements are furnished pursuant to Sections 9.1. and
9.2., and if the Requisite Lenders reasonably believe that an Event of Default
specified in any of Sections 11.1.(a), 11.1.(b), 11.1.(c)(1) resulting from
noncompliance with Section 10.1., and 11.1.(f) or a Default specified in
Section 11.1.(g) may occur, then within 10 days of the Administrative Agent’s
request with respect to any other fiscal period, a certificate substantially in
the form of Exhibit K (a “Compliance Certificate”) executed by the chief
financial officer or chief accounting officer of the Parent, among other things,
(a) setting forth in reasonable detail as of the end of such quarterly
accounting period, fiscal year, or other fiscal period, as the case may be, the
calculations required to establish whether the Borrower was in compliance with
the covenants contained in Sections 10.1. and 10.2.; and (b) stating that, to
the best of his or her knowledge, information and belief after due inquiry, no
Default, Event of Default or breach of any covenant under this Agreement exists,
or, if such is not the case, specifying such Default or Event of Default and its
nature, when it occurred, whether it is continuing and the steps being taken by
the Borrower with respect to such event, condition or failure.  Together with
the delivery of each Compliance Certificate, the Borrower shall deliver (A) a
list of all Persons that have become a Material Subsidiary or a Significant
Subsidiary since the date of the Compliance Certificate most recently delivered
by the Borrower hereunder and (B) a report of newly acquired Properties,
including each such property’s name, address, number of keys, Net Operating
Income for the period of four consecutive fiscal quarters most recently ending,
the purchase price, and the principal amount of the mortgage debt as of the date
of such Compliance Certificate, if any, since the date of the Compliance
Certificate most recently delivered by the Borrower hereunder.

 

Section 9.4.  Other Information.

 

(a)                                 Management Reports.  Promptly upon receipt
thereof, copies of all reports, if any, submitted to the Parent or its Board of
Directors by its independent public accountants, including without limitation,
any management report;

 

(b)                                 Securities Filings.  Within 5 Business Days
of the filing thereof, copies of all registration statements (excluding the
exhibits thereto (unless reasonably requested by the Administrative Agent) and
any registration statements on Form S-8 or its equivalent), reports on Forms
10-K, 10-Q and 8-K (or their equivalents) and all other periodic reports which
the Parent, the Borrower, any other Loan Party or any other Subsidiary shall
file with the Securities and Exchange Commission (or any Governmental Authority
substituted therefor) or any national securities exchange.  The materials
described in this subsection shall be deemed to have been delivered to each
Lender if same are contained in a filing by the Parent with the SEC and is
publicly available to the Administrative Agent and the Lenders, or if same are
otherwise available on Parent’s website without charge;

 

(c)                                  Shareholder Information.  Promptly upon the
mailing thereof to the shareholders of the Parent generally, copies of all
financial statements, reports and proxy statements so mailed.  The materials

 

84

--------------------------------------------------------------------------------



 

described in this subsection shall be deemed to have been delivered to each
Lender if same are contained in a filing by the Parent with the Securities and
Exchange Commission (or any Governmental Authority substituted therefor) and is
publicly available to the Administrative Agent and the Lenders, or if same are
otherwise available on Parent’s website;

 

(d)                                 Partnership Information.  To the extent not
delivered in connection with clause (c) above, promptly upon the mailing thereof
to the partners of the Borrower generally, copies of all financial statements,
reports and proxy statements so mailed;

 

(e)                                  [reserved];

 

(f)                                   Litigation.  To the extent the Parent, the
Borrower, any other Loan Party or any other Subsidiary is aware of the same,
prompt notice of the commencement of any proceeding or investigation by or
before any Governmental Authority and any action or proceeding in any court or
other tribunal or before any arbitrator against or in any other way relating
adversely to, or adversely affecting, such Person or any of its respective
properties, assets or businesses which could reasonably be expected to have a
Material Adverse Effect, and prompt notice of the receipt of notice that any
United States income tax returns of the Parent, the Borrower, any other Loan
Party or any other Subsidiary are being audited;

 

(g)                                  Change of Management or Financial
Condition.  Prompt notice of any change in the senior management of the Parent
or the Borrower and any change in the business, assets, liabilities, financial
condition or results of operations of the Parent, the Borrower, any other Loan
Party or any other Subsidiary which has had, or could reasonably be expected to
have, a Material Adverse Effect;

 

(h)                                 Default.  Notice of the occurrence of any of
the following promptly upon a Responsible Officer of the Parent obtaining
knowledge thereof:  (i) any Default or Event of Default or (ii) any event which
with the passage of time, the giving of notice, or otherwise, would permit any
party to a Material Contract to terminate such Material Contract;

 

(i)                                     Judgments.  Prompt notice of any order,
judgment or decree in excess of $7,500,000 having been entered against the
Parent, the Borrower, any other Loan Party or any other Subsidiary or any of
their respective properties or assets;

 

(j)                                    Notice of Violation of Law.  Prompt
notice if the Parent, the Borrower or any other Subsidiary shall receive any
notification from any Governmental Authority alleging a violation of any
Applicable Law or any inquiry which, in either case, could reasonably be
expected to have a Material Adverse Effect;

 

(k)                                 Material Contracts.  Promptly upon entering
into any Material Contract after the Agreement Date (other than a Material
Contract evidencing Indebtedness), a copy to the Administrative Agent of such
Material Contract unless such Material Contract is otherwise publicly available
to the Administrative Agent in a Form 10-K, 10-Q and/or 8-K (or their
equivalents) or any other periodic report which the Parent, the Borrower, or any
other Subsidiary files with the Securities and Exchange Commission; provided,
that the Borrower shall not be required to deliver to the Administrative Agent a
copy of any Material Contract that contains a confidentiality provision
prohibiting such disclosure; provided further that the Borrower shall use its
commercially reasonable efforts to obtain the other party’s consent to disclose
such Material Contract to the Administrative Agent and the Lenders;

 

(l)                                     ERISA.  If any ERISA Event shall occur
that individually, or together with any other ERISA Event that has occurred,
could reasonably be expected to result in liability to any member of the ERISA
Group aggregating in excess of $10,000,000, a certificate of the chief executive
officer or chief

 

85

--------------------------------------------------------------------------------



 

financial officer of the Parent setting forth details as to such occurrence and
the action, if any, which the Parent or applicable member of the ERISA Group is
required or proposes to take;

 

(m)                             Material/Significant Subsidiary.  Prompt notice
of any Person becoming a Material Subsidiary or a Significant Subsidiary;

 

(n)                                 Material Asset Sales.  Prompt notice of the
sale, transfer or other disposition of any assets having an undepreciated book
value of at least $45,000,000 of the Parent, the Borrower, any Subsidiary or any
other Loan Party to any Person other than the Parent, the Borrower, any
Subsidiary or any other Loan Party;

 

(o)                                 Ownership Share of Subsidiaries and
Unconsolidated Affiliates.  Promptly upon the request of the Administrative
Agent, evidence of the Parent’s calculation of the Ownership Share with respect
to a Subsidiary or an Unconsolidated Affiliate, such evidence to be in form and
detail satisfactory to the Administrative Agent;

 

(p)                                 Projections and Budgets.  Within ninety (90)
days after the end of each calendar year ending prior to the Termination Date, a
schedule summarizing the gross operating revenues, gross operating expenses, Net
Operating Income, FF&E Reserves and Adjusted NOI, along with the average daily
rate, occupancy levels and revenue per available room on an individual basis for
each Unencumbered Property;

 

(q)                                 PATRIOT Act Information.  Promptly upon the
request thereof, such other information and documentation required under
applicable “know your customer” rules and regulations, the PATRIOT Act or any
applicable Anti-Money Laundering Laws, in each case as from time to time
reasonably requested by the Administrative Agent or any Lender; and

 

(r)                                    Other Information.  From time to time and
promptly upon each request, such data, certificates, reports, statements,
opinions of counsel, documents or further information regarding any Property or
the business, assets, liabilities, financial condition, results of operations or
business prospects of the Parent, the Borrower, any other Loan Party or any
other Subsidiary as the Administrative Agent or any Lender may reasonably
request (subject to limitations imposed under confidentiality requirements and
agreements to which the Parent, Borrower or a Subsidiary is subject).

 

Section 9.5.  Electronic Delivery of Certain Information.

 

(a)                                 Documents required to be delivered pursuant
to the Loan Documents shall be delivered by electronic communication and
delivery, including, the Internet, e-mail or intranet websites to which the
Administrative Agent and each Lender have access (including a commercial,
third-party website or a website sponsored or hosted by the Administrative Agent
or the Borrower) provided that the foregoing shall not apply to (i) notices to
any Lender (or any Issuing Bank) pursuant to Article II. and (ii) any Lender
that has notified the Administrative Agent and the Borrower that it cannot or
does not want to receive electronic communications.  The Administrative Agent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic delivery pursuant to procedures
approved by it for all or particular notices or communications.  Documents or
notices delivered electronically shall be deemed to have been delivered
twenty-four (24) hours after the date and time on which the Administrative Agent
or the Borrower posts such documents or the documents become available on a
commercial website and the Administrative Agent or Borrower notifies each Lender
of said posting and provides a link thereto provided if such notice or other
communication is not sent or posted during the normal business hours of the
recipient, said posting date and time shall be deemed to have commenced as of 
9:00 a.m. Pacific time on the opening of business on the next business day for
the

 

86

--------------------------------------------------------------------------------



 

recipient.  The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents delivered
electronically, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery.  Each Lender
shall be solely responsible for requesting delivery to it of paper copies and
maintaining its paper or electronic documents.

 

(b)                                 Documents required to be delivered pursuant
to Article II. may be delivered electronically to a website provided for such
purpose by the Administrative Agent pursuant to the procedures provided to the
Borrower by the Administrative Agent.

 

Section 9.6.  Public/Private Information.

 

The Borrower shall cooperate with the Administrative Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of the Borrower.  Documents required to be delivered pursuant to the Loan
Documents shall be delivered by or on behalf of the Borrower to the
Administrative Agent and the Lenders (collectively, “Information Materials”)
pursuant to this Article and the Borrower shall designate Information Materials
(a) that are either available to the public or not material with respect to the
Borrower and its Subsidiaries or any of their respective securities for purposes
of United States federal and state securities laws, as “Public Information” and
(b) that are not Public Information as “Private Information”.

 

Section 9.7.  USA Patriot Act Notice; Compliance.

 

The Administrative Agent and each Lender hereby notifies the Borrower that
pursuant to the requirements of the PATRIOT Act, the Beneficial Ownership
Regulation or any other Anti-Money Laundering Laws, each of them is required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of each Loan Party and other
information that will allow such Lender to identify each Loan Party in
accordance with the PATRIOT Act, the Beneficial Ownership Regulation or such
Anti-Money Laundering Laws.

 

ARTICLE X. NEGATIVE COVENANTS

 

For so long as this Agreement is in effect, unless the appropriate Lenders shall
otherwise consent in the manner set forth in Section 13.6., the Parent and the
Borrower shall comply with the following covenants in accordance with their
respective terms:

 

Section 10.1.  Financial Covenants.

 

(a)                                 Maximum Leverage Ratio.  The Parent and the
Borrower shall not permit the Leverage Ratio to exceed 60.0% at any time;
provided, however, that the Borrower shall have the option, exercisable two
times, upon written notice from the Borrower to the Administrative Agent that
the Borrower is exercising such option, to elect that the Leverage Ratio may
exceed 60.0% for a period not to exceed two (2) full fiscal quarters, such
period to commence on the date set forth in such notice (such period, the
“Leverage Ratio Surge Period”), so long as (i) the Borrower has delivered a
written notice to the Administrative Agent that the Borrower is exercising its
option under this subsection (a), (ii) the Leverage Ratio does not exceed 65.0%
at any time during the Leverage Ratio Surge Period and (iii) a Leverage Surge
Period was not in effect for the fiscal quarter immediately preceding the
Borrower’s election.  The Borrower shall have the option to exercise both a
Leverage Ratio Surge Period and an Unencumbered Leverage Surge Period in the
same notice.

 

87

--------------------------------------------------------------------------------



 

(b)                                 Minimum Fixed Charge Coverage Ratio.  The
Parent and the Borrower shall not at any time permit the ratio of (i) Adjusted
EBITDA of the Parent and its Subsidiaries for the period of twelve consecutive
fiscal months most recently ending to (ii) Fixed Charges for such period, to be
less than 1.50 to 1.00.

 

(c)                                  Secured Indebtedness.  The Parent and the
Borrower shall not permit the aggregate amount of Secured Indebtedness of the
Parent and its Subsidiaries determined on a consolidated basis to exceed 45% of
Total Asset Value at any time.

 

(d)                                 Adjusted Total Asset Value.  Prior to the
Investment Grade Rating Date, the Parent and the Borrower shall not permit the
amount of Adjusted Total Asset Value attributable to assets directly owned by
the Borrower and the Guarantors to be less than 90.0% of Adjusted Total Asset
Value at any time.

 

(e)                                  Unencumbered Leverage Ratio.  The Parent
and the Borrower shall not permit the Unencumbered Leverage Ratio to exceed
60.0% at any time; provided, however, that the Borrower shall have the option,
exercisable two times, upon written notice from the Borrower to the
Administrative Agent that the Borrower is exercising such option, to elect that
the Unencumbered Leverage Ratio may exceed 60.0% for a period not to exceed two
(2) full fiscal quarters, such period to commence on the date set forth in such
notice (such period, the “Unencumbered Leverage Ratio Surge Period”), so long as
(i) the Borrower has delivered a written notice to the Administrative Agent that
the Borrower is exercising its option under this subsection (a), (ii) the
Unencumbered Leverage Ratio does not exceed 65.0% at any time during the
Unencumbered Leverage Ratio Surge Period, (iii) the Borrower completed a
Material Acquisition which resulted in such ratio (after giving effect to such
Material Acquisition) exceeding 60% at any time during the fiscal quarter in
which such Material Acquisition took place, and (iv) an Unencumbered Leverage
Surge Period was not in effect for the fiscal quarter immediately preceding the
Borrower’s election.  The Borrower shall have the option to exercise both an
Unencumbered Leverage Ratio Surge Period and a Leverage Ratio Surge Period in
the same notice.

 

(f)                                   Unencumbered Implied Debt Service Coverage
Ratio. The Parent and the Borrower shall not at any time permit the ratio of
(i) Adjusted NOI for Unencumbered Properties for the period of twelve
consecutive fiscal months most recently ending to (ii) Implied Debt Service for
the aggregate principal balance of all Indebtedness (excluding Nonrecourse
Indebtedness and Indebtedness to the extent owing among the Parent and/or any of
its Subsidiaries but including Secured Recourse Indebtedness and the aggregate
principal amount of all Loans and the aggregate amount of all Letter of Credit
Liabilities) of the Parent and the Ownership share of all such Indebtedness of
its Subsidiaries for such period, to be less than 1.20 to 1.00.

 

Notwithstanding the foregoing or Section 11.1.(c)(i), (x) the Parent and the
Borrower shall not be required to comply with the financial covenants contained
in Section 10.1.(a), Section 10.1.(b), Section 10.1.(c) or
Section 10.1.(d) during any fiscal quarter in which no Loans and no Letters of
Credit Liabilities are outstanding; provided, that the Borrower must be in
compliance with such financial covenants as a condition to the making of a Loan
or the issuance of a Letter of Credit as provided in Section 6.2.

 

For the avoidance of doubt, covenant calculations made after the Effective Date
(including with respect to the Compliance Certificate delivered for the fiscal
quarter ending June 30, 2019) shall reflect the terms of this Agreement after
giving effect to the amendment and restatement of the Existing Credit Agreement.

 

88

--------------------------------------------------------------------------------



 

Section 10.2.  Restricted Payments.

 

Subject to the following sentence, if an Event of Default exists, the Parent
shall not, and shall not permit any of its Subsidiaries to, declare or make any
Restricted Payments except that, subject to the following sentence, (x) the
Borrower may declare and make cash distributions to the Parent and other holders
of partnership interests in the Borrower, and the Parent may declare and make
cash distributions to its shareholders, each, in an aggregate amount not to
exceed the minimum amount necessary for the Parent to remain in compliance with
Section 8.12. and (y) Subsidiaries may pay Restricted Payments to the Parent,
the Borrower or any other Subsidiary.  If an Event of Default specified in
Section 11.1.(a), Section 11.1.(f) or Section 11.1.(g) shall exist, or if as a
result of the occurrence of any other Event of Default any of the Obligations
have been accelerated pursuant to Section 11.2.(a), the Parent and the Borrower
shall not, and shall not permit any Subsidiary to, make any Restricted Payments
to any Person except that Subsidiaries may pay Restricted Payments to the
Parent, the Borrower or any other Subsidiary.

 

Section 10.3.  Indebtedness.

 

The Parent and the Borrower shall not, and shall not permit any Subsidiary to,
incur, assume, or otherwise become obligated in respect of any Indebtedness
after the Agreement Date if immediately prior to the assumption, incurring or
becoming obligated in respect thereof, or immediately thereafter and after
giving effect thereto, a Default or Event of Default is or would be in
existence, including without limitation, an Event of Default resulting from a
violation of any of the covenants contained in Section 10.1.

 

Section 10.4.  Intentionally Omitted.

 

Section 10.5.  Investments Generally.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, directly or indirectly, acquire, make or purchase
any Investment, or permit any Investment of such Person to be outstanding on and
after the Agreement Date, other than the following:

 

(a)           Investments in Subsidiaries;

 

(b)           Investments to acquire Equity Interests of a Subsidiary or any
other Person who after giving effect to such acquisition would be a Subsidiary,
so long as in each case immediately prior to such Investment, and after giving
effect thereto, no Default or Event of Default is or would be in existence;

 

(c)           Investments in Unconsolidated Affiliates and other Persons that
are not Subsidiaries, Development/Redevelopment Properties, Unimproved Land and
Mortgage Receivables;

 

(d)           Investments in Cash Equivalents;

 

(e)           intercompany Indebtedness among (i) the Parent and the Borrower
and (ii) the Borrower and its Wholly Owned Subsidiaries provided that such
Indebtedness is permitted by the terms of Section 10.3.;

 

(f)            Guarantees incurred by the Borrower or any Guarantor in respect
of Unsecured Indebtedness of the Borrower, the Parent or any other Guarantor
that is otherwise permitted by Section 10.3.;

 

89

--------------------------------------------------------------------------------



 

(g)           loans and advances to employees for moving, entertainment, travel
and other similar expenses in the ordinary course of business consistent with
past practices; and

 

(h)           any other Investment as long as immediately prior to making such
Investment, and immediately thereafter and after giving effect thereto, no
Default or Event of Default is or would be in existence.

 

Section 10.6.  Negative Pledge.

 

(a)           The Parent and the Borrower shall not, and shall not permit any
other Loan Party or any other Subsidiary to, create, assume, or incur any Lien
(other than Permitted Liens and Liens on assets of an Excluded Subsidiary
securing the Indebtedness which causes such Subsidiary to be an Excluded
Subsidiary) upon any of its properties, assets, income or profits of any
character whether now owned or hereafter acquired if immediately prior to the
creation, assumption or incurring of such Lien, or immediately thereafter, a
Default or Event of Default is or would be in existence.

 

(b)           The Parent and the Borrower shall not, and shall not permit any
other Loan Party or any other Subsidiary (other than an Excluded Subsidiary) to,
enter into, assume or otherwise be bound by any Negative Pledge except for a
Negative Pledge contained in any agreement (i)(x) evidencing Indebtedness which
the Parent, the Borrower, such other Loan Party or such Subsidiary may create,
incur, assume, or permit or suffer to exist under Section 10.3., (y) which
Indebtedness is secured by a Lien permitted to exist, and (z) which prohibits
the creation of any other Lien on only the property securing such Indebtedness
as of the date such agreement was entered into; (ii) consisting of customary
provisions in leases and other contracts restricting the assignment thereof;
(iii) relating to the sale of a Subsidiary or assets pending such sale, provided
that in any such case the Negative Pledge applies only to the Subsidiary or the
assets that are the subject of such sale; or (iv) that evidences Unsecured
Indebtedness which contains restrictions on encumbering assets that are
substantially similar to, or less restrictive than, those restrictions contained
in the Loan Documents.

 

(c)           The Parent and the Borrower shall not, and shall not permit any
other Loan Party or any other Subsidiary (other than an Excluded Subsidiary) to,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary (other
than an Excluded Subsidiary) to: (i) pay dividends or make any other
distribution on any of such Subsidiary’s capital stock or other equity interests
owned by the Borrower or any Subsidiary; (ii) pay any Indebtedness owed to the
Parent, the Borrower or any other Subsidiary; (iii) make loans or advances to
the Parent, the Borrower or any other Subsidiary; or (iv) transfer any of its
property or assets to the Parent, the Borrower or any other Subsidiary, except
for any such encumbrances or restrictions, (A) contained in agreements relating
to the sale of a Subsidiary or assets pending such sale, or relating to
Indebtedness secured by a Lien on assets that the Borrower or such Subsidiary
may create, incur, assume, or permit or suffer to exist under Sections 10.3. and
10.6.(a), provided that in any such case the encumbrances and restrictions apply
only to the Subsidiary or the assets that are the subject of such sale or Lien,
as the case may be, (B) set forth in the organizational documents or other
agreements binding on or applicable to any Excluded Subsidiary or any Subsidiary
that is not a Wholly Owned Subsidiary (but only to the extent such encumbrance
or restriction covers any Equity Interest in such Subsidiary or the property or
assets of such Subsidiary), (C) contained in an agreement that governs an
Investment in an Unconsolidated Affiliate (but only to the extent such
encumbrance or restriction covers any Equity Interest in such Unconsolidated
Affiliate) or (D) in any other agreement (1) evidencing Unsecured Indebtedness
that the Borrower, any other Loan Party or any other Subsidiary may create,
incur, assume or permit or suffer to exist under this Agreement and
(2) containing encumbrances and restrictions imposed in connection with such
Unsecured Indebtedness that are either substantially similar to, or less
restrictive than, such encumbrances and restrictions set forth in the Loan
Documents.

 

90

--------------------------------------------------------------------------------



 

Section 10.7.  Merger, Consolidation, Sales of Assets and Other Arrangements.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to: (i) enter into any transaction of merger or
consolidation; (ii) liquidate, windup or dissolve itself (or suffer any
liquidation or dissolution);  or (iii) convey, sell, lease, sublease, transfer
or otherwise dispose of, in one transaction or a series of transactions, all or
any substantial part of its business or assets, or the capital stock of or other
Equity Interests in any of its Subsidiaries, whether now owned or hereafter
acquired; provided, however, that:

 

(a)           any of the actions described in the immediately preceding
clauses (i) through (iii) may be taken with respect to any Subsidiary so long as
(x) immediately prior to the taking of such action, and immediately thereafter
and after giving effect thereto, no Default or Event of Default is or would be
in existence, and (y) if such action includes the sale of all Equity Interests
in a Subsidiary that is a Guarantor owned directly or indirectly by the Parent,
such Subsidiary can and will be released from the Guaranty in accordance with
Section 8.15;

 

(b)           the Parent, the Borrower, the other Loan Parties and the other
Subsidiaries may lease and sublease their respective assets, as lessor or
sublessor (as the case may be), in the ordinary course of their business;

 

(c)           a Person may merge with a Loan Party so long as (i) the survivor
of such merger is such Loan Party or becomes a Loan Party at the time of such
merger (provided, that the foregoing shall not be construed to allow the Parent
or the Borrower to merge and not be the surviving party to such merger without
the prior written consent of the Administrative Agent and each Lender in
accordance with Section 13.5.(a)), (ii) immediately prior to such merger, and
immediately thereafter and after giving effect thereto, (x) no Default or Event
of Default is or would be in existence, including, without limitation, a Default
or Event of Default resulting from a breach of Section 10.1. and (y) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party are and
shall be true and correct in all material respects, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date) and except for
changes in factual circumstances not prohibited under the Loan Documents,
(iii) the Borrower shall have given the Administrative Agent at least 30-days’
prior written notice of such merger, such notice to include a certification as
to the matters described in the immediately preceding clause (ii) (except that
such prior notice shall not be required in the case of the merger of a
Subsidiary that does not own an Unencumbered Property with and into a Loan Party
but the Borrower shall give the Administrative Agent notice of any such merger
promptly following the effectiveness of such merger) and (iv) at the time the
Borrower gives notice pursuant to clause (i) of this subsection, the Borrower
shall have delivered to the Administrative Agent for distribution to each of the
Lenders a Compliance Certificate, calculated on a pro forma basis, evidencing
the continued compliance by the Loan Parties, as applicable, with the terms and
conditions of this Agreement and the other Loan Documents, including without
limitation, the financial covenants contained in Section 10.1., after giving
effect to such consolidation, merger, acquisition, Investment, sale, lease or
other transfer and any prepayment of Loans to be made in connection therewith;
and

 

(d)           the Parent, the Borrower and each other Subsidiary may sell,
transfer or dispose of assets among themselves.

 

91

--------------------------------------------------------------------------------



 

Further, no Loan Party nor any Subsidiary, shall enter into any sale-leaseback
transactions or other transaction by which such Person shall remain liable as
lessee (or the economic equivalent thereof) of any real or personal property
that it has sold or leased to another Person.

 

Section 10.8.  Fiscal Year.

 

The Parent shall not change its fiscal year from that in effect as of the
Agreement Date.

 

Section 10.9.  Modifications of Material Contracts.

 

The Parent and the Borrower shall not enter into, and shall not permit any
Subsidiary or other Loan Party to enter into, any amendment or modification to
any Material Contract which could reasonably be expected to have a Material
Adverse Effect.

 

Section 10.10.  Modifications of Organizational Documents.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, amend, supplement, restate or otherwise modify its
certificate or articles of incorporation or formation, by-laws, operating
agreement, declaration of trust, partnership agreement or other applicable
organizational document if such amendment, supplement, restatement or other
modification (a) is materially adverse to the interest of the Administrative
Agent, the Issuing Banks or the Lenders or (b) could reasonably be expected to
have a Material Adverse Effect.

 

Section 10.11.  Transactions with Affiliates.

 

The Parent and the Borrower shall not permit to exist or enter into, and shall
not permit any other Loan Party or any other Subsidiary to permit to exist or
enter into, any transaction (including the purchase, sale, lease or exchange of
any property or the rendering of any service) with any Affiliate (other than the
Parent, the Borrower, any other Loan Party or any Wholly Owned Subsidiary),
except transactions pursuant to the reasonable requirements of the business of
the Parent, the Borrower, such other Loan Party or such other Subsidiary and
upon fair and reasonable terms which are no less favorable to the Parent, the
Borrower, such other Loan Party or such other Subsidiary, as applicable, than
would be obtained in a comparable arm’s length transaction with a Person that is
not an Affiliate.

 

Section 10.12.  ERISA Exemptions.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, permit any of its respective assets to become or be
deemed to be “plan assets” within the meaning of ERISA, the Internal Revenue
Code and the respective regulations promulgated thereunder.  The Parent and the
Borrower shall not cause or permit to occur, and shall not permit any other
member of the ERISA Group to cause or permit to occur, any ERISA Event if such
ERISA Event could reasonably be expected to have a Material Adverse Effect.

 

Section 10.13.  Environmental Matters.

 

The Parent and the Borrower shall not, and shall not permit any other Loan
Party, any other Subsidiary or any other Person to, use, generate, discharge,
emit, manufacture, handle, process, store, release, transport, remove, dispose
of or clean up any Hazardous Materials on, under or from the Properties in
violation of any Environmental Law or in a manner that could reasonably be
expected to lead to any Environmental Claim or pose a risk to human health or
the environment which, in the case of

 

92

--------------------------------------------------------------------------------



 

any of the foregoing, could reasonably be expected to have a Material Adverse
Effect.  Nothing in this Section shall impose any obligation or liability
whatsoever on the Administrative Agent or any Lender.

 

Section 10.14.  Derivatives Contracts.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, enter into or become obligated in respect of,
Derivatives Contracts, other than Derivatives Contracts entered into by the
Parent, the Borrower, any such Loan Party or any such Subsidiary in the ordinary
course of business and which establish an effective hedge in respect of
liabilities, commitments or assets held or reasonably anticipated by the Parent,
the Borrower, such other Loan Party or such other Subsidiary.

 

ARTICLE XI. DEFAULT

 

Section 11.1.  Events of Default.

 

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

 

(a)           Default in Payment of Principal.  The Borrower shall fail to pay
when due (whether upon demand, at maturity, by reason of acceleration or
otherwise) the principal of any of the Loans, or any Reimbursement Obligation.

 

(b)           Default in Payment of Interest and Other Obligations.  The
Borrower shall fail to pay when due any interest on any of the Loans or any of
the other payment Obligations owing by the Borrower under this Agreement, any
other Loan Document or the Fee Letters or any other Loan Party shall fail to pay
when due any payment Obligation owing by such other Loan Party under any Loan
Document to which it is a party, and such failure shall continue for a period of
3 Business Days.

 

(c)           Default in Performance.

 

(i)            Any Loan Party shall fail to perform or observe any term,
covenant, condition or agreement on its part to be performed or observed and
contained in the last sentence of Section 8.8.(a), Section 8.8.(b),
Section 9.4.(h), or Article X.; or

 

(ii)           Any Loan Party shall fail to perform or observe any term,
covenant, condition or agreement contained in this Agreement or any other Loan
Document to which it is a party and not otherwise mentioned in this Section, and
in the case of this clause (ii) only, such failure shall continue for a period
of 30 days after the earlier of (x) the date upon which a Responsible Officer of
the Parent or the Borrower obtains knowledge of such failure or (y) the date
upon which the Parent or any other Loan Party has received written notice of
such failure from the Administrative Agent.

 

(d)           Misrepresentations.  Any written statement, representation or
warranty made or deemed made by or on behalf of any Loan Party under this
Agreement or under any other Loan Document, or any amendment hereto or thereto,
or in any other writing or statement at any time furnished or made or deemed
made by, or on behalf of, any Loan Party to the Administrative Agent, any
Issuing Bank or any Lender, shall at any time prove to have been incorrect or
misleading, in light of the circumstances in which made or deemed made, in any
material respect (or, to the extent qualified by materiality or Material Adverse
Effect, in any respect) when furnished or made or deemed made.

 

93

--------------------------------------------------------------------------------



 

(e)           Indebtedness Cross-Default; Derivatives Contracts.

 

(i)            The Borrower, any other Loan Party or any other Subsidiary shall
fail to pay when due and payable, within any applicable grace or cure period,
the principal of, or interest on, any Indebtedness (other than the Loans and
Reimbursement Obligations) having an aggregate outstanding principal amount (or,
in the case of any Derivatives Contract, having, without regard to the effect of
any close-out netting provision, a Derivatives Termination Value), in each case,
individually or in the aggregate with all other Indebtedness as to which such a
failure exists, of $30,000,000 or more (or $60,000,000 or more in the case of
Nonrecourse Indebtedness) (all such Indebtedness being “Material Indebtedness”);
or

 

(ii)           (x) The maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid, repurchased, redeemed or defeased prior to the stated
maturity thereof; or

 

(iii)          Any other event shall have occurred and be continuing which would
permit any holder or holders of any Material Indebtedness, any trustee or agent
acting on behalf of such holder or holders or any other Person, to accelerate
the maturity of any such Material Indebtedness or require any such Material
Indebtedness to be prepaid, repurchased, redeemed or defeased prior to its
stated maturity;

 

(iv)          There occurs an “Event of Default” under and as defined in any
Derivatives Contract as to which the Borrower, any Loan Party or any other
Subsidiary is a “Defaulting Party” (as defined therein), or there occurs an
“Early Termination Date” (as defined therein) in respect of any such Derivatives
Contract as a result of a “Termination Event” (as defined therein) as to which
the Borrower or any of its Subsidiaries is an “Affected Party” (as defined
therein), in each case, if the Derivatives Termination Value payable by the
Borrower, any other Loan Party or any other Subsidiary exceeds $15,000,000 in
the aggregate; or

 

(v)           There occurs an “Event of Default” under and as defined in the
Existing Term Loan.

 

(f)            Voluntary Bankruptcy Proceeding.  The Borrower, any other Loan
Party or any Significant Subsidiary shall:  (i) commence a voluntary case under
the Bankruptcy Code or other federal bankruptcy laws (as now or hereafter in
effect); (ii) file a petition seeking to take advantage of any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts; (iii) consent to, or fail to
contest in a timely and appropriate manner, any petition filed against it in an
involuntary case under such bankruptcy laws or other Applicable Laws or consent
to any proceeding or action described in the immediately following subsection;
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign; (v) admit in writing its inability to pay its
debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

 

(g)           Involuntary Bankruptcy Proceeding.  A case or other proceeding
shall be commenced against any Loan Party or any other Significant Subsidiary in
any court of competent jurisdiction seeking:

 

94

--------------------------------------------------------------------------------



 

(i) relief under the Bankruptcy Code or other federal bankruptcy laws (as now or
hereafter in effect) or under any other Applicable Laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding-up, or composition
or adjustment of debts; or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of such Person, or of all or any substantial
part of the assets, domestic or foreign, of such Person, and such case or
proceeding shall continue undismissed or unstayed for a period of 60 consecutive
days, or an order granting the remedy or other relief requested in such case or
proceeding against such Loan Party or such Significant Subsidiary (including,
but not limited to, an order for relief under such Bankruptcy Code or such other
federal bankruptcy laws) shall be entered.

 

(h)           Revocation of Loan Documents.  Any Loan Party shall (or shall
attempt to) disavow, revoke or terminate any Loan Document or the Fee Letters to
which it is a party or shall otherwise challenge or contest in any action, suit
or proceeding in any court or before any Governmental Authority the validity or
enforceability of any Loan Document or the Fee Letters, or any Loan Document or
the Fee Letters shall cease to be in full force and effect (except as a result
of the express terms thereof).

 

(i)            Judgment.   A judgment or order for the payment of money or for
an injunction shall be entered against the Borrower, any other Loan Party, or
any other Subsidiary by any court or other tribunal and (i) such judgment or
order shall continue for a period of 30 days without being paid, stayed or
dismissed through appropriate appellate proceedings and (ii) either (A) the
amount of such judgment or order for which insurance has not been acknowledged
in writing by the applicable insurance carrier (or the amount as to which the
insurer has denied liability) exceeds, individually or together with all other
such outstanding judgments or orders entered against any Loan Parties or any
other Subsidiary, $30,000,000  or (B) in the case of an injunction or other
non-monetary judgment, such injunction or judgment or order could reasonably be
expected to have a Material Adverse Effect.

 

(j)            Attachment.  A warrant, writ of attachment, execution or similar
process shall be issued against any property of any Loan Party or any other
Subsidiary, which exceeds, individually or together with all other such
warrants, writs, executions and processes, $30,000,000 in amount and such
warrant, writ, execution or process shall not be paid, discharged, vacated,
stayed or bonded for a period of 30 days; provided, however, that if a bond has
been issued in favor of the claimant or other Person obtaining such warrant,
writ, execution or process, the issuer of such bond shall execute a waiver or
subordination agreement in form and substance satisfactory to the Administrative
Agent pursuant to which the issuer of such bond subordinates its right of
reimbursement, contribution or subrogation to the Obligations and waives or
subordinates any Lien it may have on the assets of any Loan Party.

 

(k)           ERISA.

 

(i)            Any ERISA Event shall have occurred that results or could
reasonably be expected to result in liability to any member of the ERISA Group
aggregating in excess of $30,000,000; or

 

(ii)           The “benefit obligation” of all Plans exceeds the “fair market
value of plan assets” for such Plans by more than $30,000,000, all as
determined, and with such terms defined, in accordance with FASB ASC 715.

 

(l)            Loan Documents.  An Event of Default (as defined therein) shall
occur under any of the other Loan Documents.

 

95

--------------------------------------------------------------------------------



 

(m)          Change of Control/Change in Management.

 

(i)            Any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), is or becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person will be
deemed to have “beneficial ownership” of all securities that such Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 35% of the total
voting power of the then outstanding voting stock of the Parent;

 

(ii)           During any period of 12 consecutive months ending after the
Agreement Date, individuals who at the beginning of any such 12-month period
constituted the Board of Directors of the Parent (together with any new
directors whose election by such Board or whose nomination for election by the
shareholders of the Parent was approved by a vote of a majority of the directors
then still in office who were either directors at the beginning of such period
or whose election or nomination for election was previously so approved) cease
for any reason to constitute a majority of the Board of Directors of the Parent
then in office; or

 

(iii)          The Parent or a Wholly Owned Subsidiary of the Parent shall cease
to be the sole general partner of the Borrower or shall cease to have the sole
and exclusive power to exercise all management and control over the Borrower.

 

Section 11.2.  Remedies Upon Event of Default.

 

Upon the occurrence of an Event of Default the following provisions shall apply:

 

(a)           Acceleration; Termination of Facilities.

 

(i)            Automatic.  Upon the occurrence of an Event of Default specified
in Sections 11.1.(f) or 11.1.(g), (A)(1) the principal of, and all accrued
interest on, the Loans and the Notes at the time outstanding, (2) an amount
equal to the Stated Amount of all Letters of Credit outstanding as of the date
of the occurrence of such Event of Default for deposit into the Letter of Credit
Collateral Account pursuant to Section 11.5. and (3) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents shall become immediately and automatically due and
payable without presentment, demand, protest, or other notice of any kind, all
of which are expressly waived by the Borrower on behalf of itself and the other
Loan Parties, and (B) the Commitments, the Swingline Commitment, and the
obligation of the Issuing Banks to issue Letters of Credit hereunder, shall all
immediately and automatically terminate.

 

(ii)           Optional.  If any other Event of Default shall exist, the
Administrative Agent may, and at the direction of the Requisite Lenders shall: 
(A) declare (1) the principal of, and accrued interest on, the Loans and the
Notes at the time outstanding, (2) an amount equal to the Stated Amount of all
Letters of Credit outstanding as of the date of the occurrence of such Event of
Default for deposit into the Letter of Credit Collateral Account pursuant to
Section 11.5. and (3) all of the other Obligations, including, but not limited
to, the other amounts owed to the Lenders and the Administrative Agent under
this Agreement, the Notes or any of the other Loan Documents to be forthwith due
and payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by the Borrower on behalf of itself and the other Loan Parties,
and

 

96

--------------------------------------------------------------------------------



 

(B) terminate the Commitments and the Swingline Commitment and the obligation of
the Issuing Banks to issue Letters of Credit hereunder.

 

(b)           Loan Documents.  The Requisite Lenders may direct the
Administrative Agent to, and the Administrative Agent if so directed shall,
exercise any and all of its rights under any and all of the other Loan
Documents.

 

(c)           Applicable Law.  The Requisite Lenders may direct the
Administrative Agent to, and the Administrative Agent if so directed shall,
exercise all other rights and remedies it may have under any Applicable Law.

 

(d)           Appointment of Receiver.  To the extent permitted by Applicable
Law, the Administrative Agent and the Lenders shall be entitled to the
appointment of a receiver for the assets and properties of the Borrower and its
Subsidiaries (other than Excluded Subsidiaries), without notice of any kind
whatsoever and without regard to the adequacy of any security for the
Obligations or the solvency of any party bound for its payment, to take
possession of all or any portion of the property or the business operations of
the Borrower and its Subsidiaries (other than Excluded Subsidiaries) and to
exercise such power as the court shall confer upon such receiver.

 

(e)           Specified Derivatives Contract Remedies.  Notwithstanding any
other provision of this Agreement or other Loan Document, each Specified
Derivatives Provider shall have the right, with prompt notice to the
Administrative Agent, but without the approval or consent of or other action by
the Administrative Agent or the Lenders, and without limitation of other
remedies available to such Specified Derivatives Provider under contract or
Applicable Law, to undertake any of the following:  (a) to declare an event of
default, termination event or other similar event under any Specified
Derivatives Contract and to create an “Early Termination Date” (as defined
therein) in respect thereof, (b) to determine net termination amounts in respect
of any and all Specified Derivatives Contracts in accordance with the terms
thereof, and to set off amounts among such contracts, (c) to set off or proceed
against deposit account balances, securities account balances and other property
and amounts held by such Specified Derivatives Provider pursuant to any
Derivatives Support Document, including any “Posted Collateral” (as defined in
any credit support annex included in any such Derivatives Support Document to
which such Specified Derivatives Provider may be a party), and (d) to prosecute
any legal action against the Parent, the Borrower, any other Loan Party or any
other Subsidiary to enforce or collect net amounts owing to such Specified
Derivatives Provider pursuant to any Specified Derivatives Contract.

 

Section 11.3.  Remedies Upon Default.

 

Upon the occurrence of a Default specified in Section 11.1.(g), the Commitments,
the Swingline Commitment, and the obligation of the Issuing Banks to issue
Letters of Credit shall immediately and automatically terminate.

 

Section 11.4.  Marshaling; Payments Set Aside.

 

None of the Administrative Agent, any Issuing Bank or any Lender shall be under
any obligation to marshal any assets in favor of any Loan Party or any other
party or against or in payment of any or all of the Guaranteed Obligations.  To
the extent that any Loan Party makes a payment or payments to the Administrative
Agent, any Issuing Bank, or any Lender, or the Administrative Agent, any Issuing
Bank or any Lender enforce their security interests or exercise their rights of
setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law or equitable cause, then to the

 

97

--------------------------------------------------------------------------------



 

extent of such recovery, the Guaranteed Obligations, or part thereof originally
intended to be satisfied, and all Liens, rights and remedies therefor, shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

Section 11.5.  Allocation of Proceeds.

 

If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies permitted under
Section 13.3. under any of the Loan Documents, in respect of any principal of or
interest on the Guaranteed Obligations or any other amounts payable by the
Borrower hereunder or thereunder, shall be applied in the following order and
priority:

 

(a)                                 to payment of that portion of the Guaranteed
Obligations constituting fees, indemnities, expenses and other amounts,
including attorney fees, payable to the Administrative Agent in its capacity as
such, each applicable Issuing Bank in its capacity as such and the Swingline
Lender in its capacity as such, ratably among the Administrative Agent, the
applicable Issuing Banks and Swingline Lender in proportion to the respective
amounts described in this clause (a) payable to them;

 

(b)                                 to payment of that portion of the Guaranteed
Obligations constituting fees, indemnities and other amounts (other than
principal and interest) payable to the Lenders under the Loan Documents,
including attorney fees, ratably among the Lenders in proportion to the
respective amounts described in this clause (b) payable to them;

 

(c)                                  to payment of that portion of the
Guaranteed Obligations constituting accrued and unpaid interest on the Swingline
Loans;

 

(d)                                 to payment of that portion of the Guaranteed
Obligations constituting accrued and unpaid interest on the Loans and
Reimbursement Obligations, ratably among the Lenders and the applicable Issuing
Banks in proportion to the respective amounts described in this
clause (d) payable to them;

 

(e)                                  to payment of that portion of the
Guaranteed Obligations constituting unpaid principal of the Swingline Loans;

 

(f)                                   to payment of that portion of the
Guaranteed Obligations constituting unpaid principal of the Loans, Reimbursement
Obligations, other Letter of Credit Liabilities and payment obligations then
owing under Specified Derivatives Contracts, ratably among the Lenders, the
Issuing Banks, as applicable, and the Specified Derivatives Providers in
proportion to the respective amounts described in this clause (f) payable to
them; provided, however, to the extent that any amounts available for
distribution pursuant to this clause are attributable to the issued but undrawn
amount of an outstanding Letter of Credit, such amounts shall be paid to the
Administrative Agent for deposit into the Letter of Credit Collateral Account;
and

 

(g)                                  the balance, if any, after all of the
Guaranteed Obligations have been indefeasibly paid in full, to the Borrower or
as otherwise required by Applicable Law.

 

Notwithstanding the foregoing, Guaranteed Obligations arising under Specified
Derivatives Contracts shall be excluded from the application described above if
the Administrative Agent has not received written notice thereof, together with
such supporting documentation as the Administrative Agent may request, from the
applicable Specified Derivatives Provider, as the case may be; provided,
however, that during a Default or Event of Default trade-by-trade notices shall
be sufficient to satisfy this requirement.

 

98

--------------------------------------------------------------------------------



 

Each Specified Derivatives Provider not a party to this Agreement that has given
the notice contemplated by the preceding sentence shall, by such notice, be
deemed to have acknowledged and accepted the appointment of the Administrative
Agent pursuant to the terms of Article XII. for itself and its Affiliates as if
a “Lender” party hereto. Upon the occurrence of an Event of Default including
after any acceleration of the Obligations, each Specified Derivatives Provider
shall provide the Administrative Agent periodic updates (including updates
promptly upon the Administrative Agent’s request therefore) of the amounts due
and owing with respect to any outstanding Specified Derivatives Contracts.

 

Section 11.6.  Letter of Credit Collateral Account.

 

(a)                                 As collateral security for the prompt
payment in full when due of all Letter of Credit Liabilities and the other
Obligations, the Borrower hereby pledges and grants to the Administrative Agent,
for the ratable benefit of the Administrative Agent, the Issuing Banks and the
Lenders as provided herein, a security interest in all of its right, title and
interest in and to the Letter of Credit Collateral Account and the balances from
time to time in the Letter of Credit Collateral Account (including the
investments and reinvestments therein provided for below).  The balances from
time to time in the Letter of Credit Collateral Account shall not constitute
payment of any Letter of Credit Liabilities until applied by the applicable
Issuing Bank(s) as provided herein.  Anything in this Agreement to the contrary
notwithstanding, funds held in the Letter of Credit Collateral Account shall be
subject to withdrawal only as provided in this Section.

 

(b)                                 Amounts on deposit in the Letter of Credit
Collateral Account shall be invested and reinvested by the Administrative Agent
in such Cash Equivalents as the Administrative Agent shall determine in its sole
discretion.  All such investments and reinvestments shall be held in the name of
and be under the sole dominion and control of the Administrative Agent for the
ratable benefit of the Administrative Agent, the Issuing Banks and the Revolving
Lenders; provided, that all earnings on such investments will be credited to and
retained in the Letter of Credit Collateral Account.  The Administrative Agent
shall exercise reasonable care in the custody and preservation of any funds held
in the Letter of Credit Collateral Account and shall be deemed to have exercised
such care if such funds are accorded treatment substantially equivalent to that
which the Administrative Agent accords other funds deposited with the
Administrative Agent, it being understood that the Administrative Agent shall
not have any responsibility for taking any necessary steps to preserve rights
against any parties with respect to any funds held in the Letter of Credit
Collateral Account.

 

(c)                                  If a drawing pursuant to any Letter of
Credit occurs on or prior to the expiration date of such Letter of Credit, the
Borrower and the Lenders authorize the Administrative Agent to use the monies
deposited in the Letter of Credit Collateral Account to reimburse the applicable
Issuing Bank for the payment made by such Issuing Bank to the beneficiary with
respect to such drawing or the payee with respect to such presentment.

 

(d)                                 If an Event of Default exists, the
Administrative Agent may (and, if instructed by the Requisite Lenders, shall) in
its (or their) discretion at any time and from time to time elect to liquidate
any such investments and reinvestments and apply the proceeds thereof to the
Obligations in accordance with Section 11.5.  Notwithstanding the foregoing, the
Administrative Agent shall not be required to liquidate and release any such
amounts if such liquidation or release would result in the amount available in
the Letter of Credit Collateral Account to be less than the Stated Amount of all
Extended Letters of Credit that remain outstanding.

 

(e)                                  So long as no Default or Event of Default
exists, and to the extent amounts on deposit in or credited to the Letter of
Credit Collateral Account exceed the aggregate amount of the Letter of Credit
Liabilities then due and owing, the Administrative Agent shall, from time to
time, at the request of the

 

99

--------------------------------------------------------------------------------



 

Borrower, deliver to the Borrower within 10 Business Days after the
Administrative Agent’s receipt of such request from the Borrower, against
receipt but without any recourse, warranty or representation whatsoever, such
amount of the credit balances in the Letter of Credit Collateral Account as
exceeds the aggregate amount of Letter of Credit Liabilities at such time.  Upon
the expiration, termination or cancellation of an Extended Letter of Credit for
which the Lenders reimbursed (or funded participations in) a drawing deemed to
have occurred under the fourth sentence of Section 2.3.(b) for deposit into the
Letter of Credit Collateral Account but in respect of which the Lenders have not
otherwise received payment for the amount so reimbursed or funded, the
Administrative Agent shall promptly remit to the Lenders the amount so
reimbursed or funded for such Extended Letter of Credit that remains in the
Letter of Credit Collateral Account, pro rata in accordance with the respective
unpaid reimbursements or funded participations of the Lenders in respect of such
Extended Letter of Credit, against receipt but without any recourse, warranty or
representation whatsoever.  When all of the Obligations shall have been
indefeasibly paid in full and no Letters of Credit remain outstanding, the
Administrative Agent shall deliver to the Borrower, against receipt but without
any recourse, warranty or representation whatsoever, the balances remaining in
the Letter of Credit Collateral Account.

 

(f)                                   The Borrower shall pay to the
Administrative Agent from time to time such fees as the Administrative Agent
normally charges for similar services in connection with the Administrative
Agent’s administration of the Letter of Credit Collateral Account and
investments and reinvestments of funds therein.

 

Section 11.7.  Performance by Administrative Agent.

 

If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to the Borrower, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower or such other Loan Party after the
expiration of any cure or grace periods set forth herein.  In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid.  Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.

 

Section 11.8.  Rights Cumulative.

 

(a)                                 The rights and remedies of the
Administrative Agent, the Issuing Banks, and the Lenders under this Agreement,
each of the other Loan Documents and the Fee Letters shall be cumulative and not
exclusive of any rights or remedies which any of them may otherwise have under
Applicable Law.  In exercising their respective rights and remedies the
Administrative Agent, the Issuing Banks and the Lenders may be selective and no
failure or delay by the Administrative Agent, any Issuing Bank or any of the
Lenders in exercising any right shall operate as a waiver of it, nor shall any
single or partial exercise of any power or right preclude its other or further
exercise or the exercise of any other power or right.

 

(b)                                 Enforcement by Administrative Agent. 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Article XI. for the benefit of all the
Lenders and the Issuing Banks; provided that the foregoing shall not prohibit
(i) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its

 

100

--------------------------------------------------------------------------------



 

capacity as Administrative Agent) hereunder and under the other Loan Documents,
(ii) any Issuing Bank, the Swingline Lender or any Specified Derivatives
Provider from exercising the rights and remedies that inure to its benefit
(solely in its capacity as an Issuing Bank, Swingline Lender or Specified
Derivatives Provider, as the case may be) hereunder, under the other Loan
Documents or under any Specified Derivatives Contract, as applicable, (iii) any
Lender from exercising setoff rights in accordance with Section 13.3. (subject
to the terms of Section 3.3.), or (iv) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (x) the Requisite Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Article XI. and (y) in addition to the matters set forth in clauses (ii),
(iii) and (iv) of the preceding proviso and subject to Section 3.3., any Lender
may, with the consent of the Requisite Lenders, enforce any rights and remedies
available to it and as authorized by the Requisite Lenders.

 

ARTICLE XII. THE ADMINISTRATIVE AGENT

 

Section 12.1.  Appointment and Authorization.

 

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders.  Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders.  Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein.  Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law.  Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.  The Administrative Agent shall deliver or
otherwise make available to each Lender, promptly upon receipt thereof by the
Administrative Agent, copies of each of the financial statements, certificates,
notices and other documents delivered to the Administrative Agent pursuant to
Article IX. that the Borrower is not otherwise required to deliver directly to
the Lenders.  The Administrative Agent will furnish to any Lender, upon the
request of such Lender, a copy (or, where appropriate, an original) of any
document, instrument, agreement, certificate or notice furnished to the
Administrative Agent by the Borrower, any other Loan Party or any other
Affiliate of the Borrower, pursuant to this Agreement or any other Loan Document
not already delivered or otherwise made available to such Lender pursuant to the
terms of this Agreement or any such other Loan Document.  As to any matters not
expressly provided for by the Loan Documents (including, without limitation,
enforcement or collection of any of the Obligations), the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Requisite Lenders
(or all of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the Obligations; provided, however, that, notwithstanding
anything in this Agreement to the contrary, the Administrative Agent shall not
be required to take any action which exposes the Administrative Agent to
personal liability or which

 

101

--------------------------------------------------------------------------------



 

is contrary to this Agreement or any other Loan Document or Applicable Law.  Not
in limitation of the foregoing, the Administrative Agent may exercise any right
or remedy it or the Lenders may have under any Loan Document upon the occurrence
of a Default or an Event of Default unless the Requisite Lenders have directed
the Administrative Agent otherwise.  Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting under this
Agreement or any of the other Loan Documents in accordance with the instructions
of the Requisite Lenders, or where applicable, all the Lenders.

 

Section 12.2.  Administrative Agent’s Reliance.

 

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by it under or in connection with
this Agreement or any other Loan Document, except for its or their own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein or therein as determined by a court of competent jurisdiction in a
final non-appealable judgment.  Without limiting the generality of the
foregoing, the Administrative Agent may consult with legal counsel (including
its own counsel or counsel for the Parent, the Borrower or any other Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts. 
Neither the Administrative Agent nor any of its Related Parties: (a) makes any
warranty or representation to any Lender, any Issuing Bank or any other Person,
or shall be responsible to any Lender, any Issuing Bank or any other Person for
any statement, warranty or representation made or deemed made by the Borrower,
any other Loan Party or any other Person in or in connection with this Agreement
or any other Loan Document; (b) shall have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of this Agreement or any other Loan Document or the satisfaction of any
conditions precedent under this Agreement or any Loan Document on the part of
the Borrower or other Persons, or to inspect the property, books or records of
the Borrower or any other Person; (c) shall be responsible to any Lender or any
Issuing Bank for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other Loan Document,
any other instrument or document furnished pursuant thereto or any collateral
covered thereby or the perfection or priority of any Lien in favor of the
Administrative Agent on behalf of the Lenders and the Issuing Banks in any such
collateral; (d) shall have any liability in respect of any recitals, statements,
certifications, representations or warranties contained in any of the Loan
Documents or any other document, instrument, agreement, certificate or statement
delivered in connection therewith; and (e) shall incur any liability under or in
respect of this Agreement or any other Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telephone,
telecopy or electronic mail) believed by it to be genuine and signed, sent or
given by the proper party or parties.  The Administrative Agent may execute any
of its duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct in the selection of such agent or
attorney-in-fact as determined by a court of competent jurisdiction in a final
non-appealable judgment.  Unless set forth in writing to the contrary, the
making of its initial Loan by a Lender shall constitute a certification by such
Lender to the Administrative Agent and the other Lenders that the conditions
precedent for initial Loans set forth in Sections 6.1. and 6.2. that have not
previously been waived by the Requisite Lenders have been satisfied.

 

Section 12.3.  Notice of Events of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of

 

102

--------------------------------------------------------------------------------



 

Default and stating that such notice is a “notice of default.”  If any Lender
(excluding the Lender which is also serving as the Administrative Agent) becomes
aware of any Default or Event of Default, it shall promptly send to the
Administrative Agent such a “notice of default”; provided, a Lender’s failure to
provide such a “notice of default” to the Administrative Agent shall not result
in any liability of such Lender to any other party to any of the Loan
Documents.  Further, if the Administrative Agent receives such a “notice of
default,” the Administrative Agent shall give prompt notice thereof to the
Lenders.

 

Section 12.4.  Administrative Agent as Lender.

 

The Lender acting as Administrative Agent shall have the same rights and powers
as a Lender or a Specified Derivatives Provider, as the case may be, under this
Agreement, any other Loan Document, any Specified Derivatives Contract, as the
case may be, as any other Lender or Specified Derivatives Provider and may
exercise the same as though it were not the Administrative Agent; and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated, include the
Lender acting as Administrative Agent in each case in its individual capacity. 
Such Lender and its Affiliates may each accept deposits from, maintain deposits
or credit balances for, invest in, lend money to, act as trustee under
indentures of, serve as financial advisor to, and generally engage in any kind
of business with the Borrower, any other Loan Party or any other Affiliate
thereof as if it were any other bank and without any duty to account therefor to
the Issuing Banks, the other Lenders or any Specified Derivatives Providers. 
Further, the Administrative Agent and any Affiliate may accept fees and other
consideration from the Borrower for services in connection with this Agreement
or any Specified Derivatives Contract, or otherwise without having to account
for the same to the Issuing Banks, the other Lenders or any Specified
Derivatives Providers.  The Issuing Banks and the Lenders acknowledge that,
pursuant to such activities, the Lender acting as Administrative Agent or its
Affiliates may receive information regarding the Borrower, other Loan Parties,
other Subsidiaries and other Affiliates (including information that may be
subject to confidentiality obligations in favor of such Person) and acknowledge
that the Administrative Agent shall be under no obligation to provide such
information to them.

 

Section 12.5.  Approvals of Lenders.

 

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent or approval (a) shall be given in the form of a
written notice to such Lender, (b) shall be accompanied by a description of the
matter or issue as to which such determination, consent or approval is
requested, or shall advise such Lender where information, if any, regarding such
matter or issue may be inspected, or shall otherwise describe the matter or
issue to be resolved and (c) shall include, if reasonably requested by such
Lender and to the extent not previously provided to such Lender, written
materials provided to the Administrative Agent by the Borrower in respect of the
matter or issue to be resolved.  With respect to any action requiring the
consent of the Requite Lenders or Requisite Class Lenders (and not all Lenders
or all affected Lenders pursuant to Section 13.6), unless a Lender shall give
written notice to the Administrative Agent that it specifically objects to the
requested determination, consent or approval within 10 Business Days (or such
lesser or greater period as may be specifically required under the express terms
of the Loan Documents) of receipt of such communication, such Lender shall be
deemed to have conclusively approved such requested determination, consent or
approval.

 

Section 12.6.  Lender Credit Decision, Etc.

 

Each of the Lenders and the Issuing Banks expressly acknowledges and agrees that
neither the Administrative Agent nor any of its Related Parties has made any
representations or warranties to such Issuing Bank or such Lender and that no
act by the Administrative Agent hereafter taken, including any review of the
affairs of the Parent, the Borrower, any other Loan Party or any other
Subsidiary or Affiliate, shall be deemed to constitute any such representation
or warranty by the Administrative Agent

 

103

--------------------------------------------------------------------------------



 

to any Issuing Bank or any Lender.  Each of the Lenders and the Issuing Banks
acknowledges that it has made its own credit and legal analysis and decision to
enter into this Agreement and the transactions contemplated hereby,
independently and without reliance upon the Administrative Agent, any other
Lender or counsel to the Administrative Agent, or any of their respective
Related Parties, and based on the financial statements of the Parent, the
Borrower, the other Loan Parties, the other Subsidiaries and other Affiliate
thereof, and inquiries of such Persons, its independent due diligence of the
business and affairs of the Parent, the Borrower, the other Loan Parties, the
other Subsidiaries and other Persons, its review of the Loan Documents, the
legal opinions required to be delivered to it hereunder, the advice of its own
counsel and such other documents and information as it has deemed appropriate. 
Each of the Lenders and the Issuing Banks also acknowledges that it will,
independently and without reliance upon the Administrative Agent, any other
Lender or counsel to the Administrative Agent or any of their respective Related
Parties, and based on such review, advice, documents and information as it shall
deem appropriate at the time, continue to make its own decisions in taking or
not taking action under the Loan Documents.  The Administrative Agent shall not
be required to keep itself informed as to the performance or observance by the
Parent, the Borrower or any other Loan Party of the Loan Documents or any other
document referred to or provided for therein or to inspect the properties or
books of, or make any other investigation of, the Parent, the Borrower, any
other Loan Party or any other Subsidiary.  Except for notices, reports and other
documents and information expressly required to be furnished to the Lenders and
the Issuing Banks by the Administrative Agent under this Agreement or any of the
other Loan Documents, the Administrative Agent shall have no duty or
responsibility to provide any Lender or the any Issuing Bank with any credit or
other information concerning the business, operations, property, financial and
other condition or creditworthiness of the Parent, the Borrower, any other Loan
Party or any other Affiliate thereof which may come into possession of the
Administrative Agent or any of its Related Parties.  Each of the Lenders and the
Issuing Banks acknowledges that the Administrative Agent’s legal counsel in
connection with the transactions contemplated by this Agreement is only acting
as counsel to the Administrative Agent and is not acting as counsel to any
Lender or any Issuing Bank.

 

Section 12.7.  Indemnification of Administrative Agent.

 

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, reasonable out-of-pocket
costs and expenses of any kind or nature whatsoever which may at any time be
imposed on, incurred by, or asserted against the Administrative Agent (in its
capacity as Administrative Agent but not as a Lender) in any way relating to or
arising out of the Loan Documents, any transaction contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent under the
Loan Documents (collectively, “Indemnifiable Amounts”); provided, however, that
no Lender shall be liable for any portion of such Indemnifiable Amounts to the
extent resulting from the Administrative Agent’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment; provided, however, that no action taken in accordance
with the directions of the Requisite Lenders (or all of the Lenders, if
expressly required hereunder) shall be deemed to constitute gross negligence or
willful misconduct for purposes of this Section.  Without limiting the
generality of the foregoing, each Lender agrees to reimburse the Administrative
Agent (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) promptly upon demand for its Pro Rata Share
(determined as of the time that the applicable reimbursement is sought) of any
out-of-pocket expenses (including the reasonable fees and expenses of the
counsel to the Administrative Agent) incurred by the Administrative Agent in
connection with the preparation, negotiation, execution, administration, or
enforcement (whether through negotiations, legal proceedings, or otherwise) of,
or legal advice with respect to the rights or responsibilities of the parties
under, the Loan Documents, any suit or action brought by the

 

104

--------------------------------------------------------------------------------



 

Administrative Agent to enforce the terms of the Loan Documents and/or collect
any Obligations, any “lender liability” suit or claim brought against the
Administrative Agent and/or the Lenders, and any claim or suit brought against
the Administrative Agent and/or the Lenders arising under any Environmental
Laws.  Such out-of-pocket expenses (including counsel fees) shall be advanced by
the Lenders on the request of the Administrative Agent notwithstanding any claim
or assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to indemnification.  The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder or
under the other Loan Documents and the termination of this Agreement.  If the
Borrower shall reimburse the Administrative Agent for any Indemnifiable Amount
following payment by any Lender to the Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.

 

Section 12.8.  Successor Administrative Agent.

 

(a)                                 The Administrative Agent may (i) resign at
any time as Administrative Agent under the Loan Documents by giving written
notice thereof to the Lenders and the Borrower or (ii) be removed as
Administrative Agent under the Loan Documents for gross negligence or willful
misconduct, as determined by a court of competent jurisdiction in a final,
non-appealable judgment, upon 30 days’ prior written notice by all Lenders
(other than the Lender then acting as Administrative Agent).  Upon any such
resignation or removal, the Requisite Lenders shall have the right to appoint a
successor Administrative Agent which appointment shall, provided no Default or
Event of Default exists, be subject to the Borrower’s approval, which approval
shall not be unreasonably withheld or delayed (except that the Borrower shall,
in all events, be deemed to have approved each Lender and any of its Affiliates
as a successor Administrative Agent).  If no successor Administrative Agent
shall have been so appointed in accordance with the immediately preceding
sentence, and shall have accepted such appointment, within 30 days after the
resigning Administrative Agent’s giving of notice of resignation or the giving
of notice of removal of the Administrative Agent, then the current
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent, which shall be a Lender, if any Lender
shall be willing to serve, or otherwise shall be a financial institution having
total combined assets of at least $50,000,000,000 and an Eligible Assignee or
another Person acceptable to the Requisite Lenders.

 

(b)                                 The Administrative Agent may be removed as
Administrative Agent under the Loan Documents, with or without cause, upon 15
days’ prior written notice from the Borrower to the Administrative Agent and all
the Lenders; provided that upon such removal Bank of America, N.A. is appointed
as successor Administrative Agent (in such capacity, “Successor Agent”) and
accepts such appointment thereof.  Wells Fargo, as the retiring Administrative
Agent, shall, at the sole cost and expense of the Borrower, take such actions
and furnish such information, documents, instruments and agreements as are
customary in its business practices and may be reasonably requested from time to
time by Successor Agent in order to facilitate and complete the transfer of the
administrative agency function to the Successor Agent.

 

(c)                                  If the Administrative Agent shall notify
the Borrower and the Lenders that no Lender has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made to each Lender and each applicable
Issuing Bank directly, until such time as a successor Administrative Agent has
been

 

105

--------------------------------------------------------------------------------



 

appointed as provided for above in this Section; provided, further that such
Lenders and such Issuing Bank so acting directly shall be and be deemed to be
protected by all indemnities and other provisions herein for the benefit and
protection of the Administrative Agent as if each such Lender or such Issuing
Bank were itself the Administrative Agent.  Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent pursuant to the terms of clause (a) or (b) above, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the current Administrative Agent, and
the current Administrative Agent shall be discharged from its duties and
obligations under the Loan Documents.  Any resignation by an Administrative
Agent shall also constitute the resignation as an Issuing Bank and as the
Swingline Lender by the Lender then acting as Administrative Agent (the
“Resigning Lender”).  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder (i) the Resigning Lender shall be discharged from
all duties and obligations of an Issuing Bank and the Swingline Lender hereunder
and under the other Loan Documents and (ii) any successor Issuing Bank shall
issue letters of credit in substitution for all Letters of Credit issued by the
Resigning Lender as an Issuing Bank outstanding at the time of such succession
(which letters of credit issued in substitutions shall be deemed to be Letters
of Credit issued hereunder) or make other arrangements satisfactory to the
Resigning Lender to effectively assume the obligations of the Resigning Lender
with respect to such Letters of Credit.  After any Administrative Agent’s
resignation or removal hereunder as Administrative Agent pursuant to the terms
of clause (a) or (b) above, the provisions of this Article XII. shall continue
to inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent under the Loan Documents.  Notwithstanding
anything contained herein to the contrary, the Administrative Agent may assign
its rights and duties under the Loan Documents to any of its Affiliates by
giving the Borrower and each Lender prior written notice.

 

Section 12.9.  Titled Agents.

 

Each of the Lead Arrangers, the Syndication Agents and the Documentation Agent
(each a “Titled Agent”) in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders.  The titles given to the Titled Agents are
solely honorific and imply no fiduciary responsibility on the part of the Titled
Agents to the Administrative Agent, any Issuing Bank, any Lender, the Parent,
the Borrower or any other Loan Party and the use of such titles does not impose
on the Titled Agents any duties or obligations greater than those of any other
Lender or entitle the Titled Agents to any rights other than those to which any
other Lender is entitled.

 

ARTICLE XIII. MISCELLANEOUS

 

Section 13.1.  Notices.

 

Unless otherwise provided herein (including without limitation as provided in
Section 9.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:

 

If to the Borrower and/or the Parent:

 

DiamondRock Hospitality Limited Partnership

2 Bethesda Metro Center, Suite 1400

Bethesda, Maryland 20814

Attn:  Chief Financial Officer and General Counsel

Telephone:                                   240-744-1190

Telecopy:                                          240-744-1199

 

106

--------------------------------------------------------------------------------



 

with a copy to:

 

Willkie Farr & Gallagher LLP

787 Seventh Ave.

New York, New York 10019

Attn:  David Drewes

Telephone:                                   212-728-8653

Telecopy:                                          212-728-9653

 

If to the Administrative Agent under Article II:

 

Wells Fargo Bank, National Association

Minneapolis Loan Center

600 South 4th Street, 9th Floor

Minneapolis, Minnesota 55415

Attn:  Marsha Rouch

Telecopier:                                    866-968-5589

Telephone:                                   612-667-1098

 

If to the Administrative Agent:

 

Wells Fargo Bank, National Association

1750 H Street, NW, #550

Washington, D.C. 20006

Attention:  Mark F. Monahan

Telecopier:                                    202-429-2589

Telephone:                                   202-303-3017

 

with a copy to:

 

Wells Fargo Bank, National Association

301 S. College Street, 4th Floor

Charlotte, NC  28202

MAC D1053-04N

Attention:  Lisa Rossin

Telecopier:                                    704-715-1468

Telephone:                                   704-715-4858

 

If to an Issuing Bank:

 

To the address(es) of such Issuing Bank set forth on Schedule 13.1. hereto.

 

If to any other Lender:

 

To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire.

 

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or an Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the Borrower. 
All such notices and other communications shall be effective (i) if mailed or
sent by overnight courier, upon

 

107

--------------------------------------------------------------------------------



 

the first to occur of receipt or the expiration of 3 days after the deposit in
the United States Postal Service mail, postage prepaid and addressed to the
address of the Parent or the Borrower or the Administrative Agent, the Issuing
Banks and Lenders at the addresses specified; (ii) if telecopied, when
transmitted; (iii) if hand delivered, when delivered; or (iv) if delivered in
accordance with Section 9.5. to the extent applicable; provided, however, that,
in the case of the immediately preceding clauses (i), (ii) and (iii),
non-receipt of any communication as of the result of any change of address of
which the sending party was not notified or as the result of a refusal to accept
delivery shall be deemed receipt of such communication.  Notwithstanding the
immediately preceding sentence, all notices or communications to the
Administrative Agent, any Issuing Bank or any Lender under Article II. shall be
effective only when actually received.  None of the Administrative Agent, any
Issuing Bank or any Lender shall incur any liability to any Loan Party (nor
shall the Administrative Agent incur any liability to the Issuing Banks or the
Lenders) for acting upon any telephonic notice referred to in this Agreement
which the Administrative Agent, such Issuing Bank or such Lender, as the case
may be, believes in good faith to have been given by a Person authorized to
deliver such notice or for otherwise acting in good faith hereunder.  Failure of
a Person designated to get a copy of a notice to receive such copy shall not
affect the validity of notice properly given to another Person.

 

Section 13.2.  Expenses.

 

The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents (including due diligence expenses and
reasonable travel expenses related to closing), and the consummation of the
transactions contemplated hereby and thereby, including the reasonable and
documented fees and disbursements of counsel to the Administrative Agent and all
costs and expenses of the Administrative Agent in connection with the use of
IntraLinks, SyndTrak or other similar information transmission systems in
connection with the Loan Documents, (b) to pay or reimburse the Administrative
Agent, the Issuing Banks and the Lenders for all their reasonable costs and
expenses incurred in connection with the enforcement or preservation of any
rights under the Loan Documents and the Fee Letters, including the reasonable
and documented fees and disbursements of their respective counsel (including the
allocated fees and expenses of in-house counsel) and any payments in
indemnification or otherwise payable by the Lenders to the Administrative Agent
pursuant to the Loan Documents, (c) to pay, and indemnify and hold harmless the
Administrative Agent, the Issuing Banks and the Lenders from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any failure to pay or delay in paying, documentary, stamp, excise
and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of any of the Loan
Documents, or consummation of any amendment, supplement or modification of, or
any waiver or consent under or in respect of, any Loan Document and (d) to the
extent not already covered by any of the preceding subsections, to pay or
reimburse the documented fees and disbursements of counsel to the Administrative
Agent, any Issuing Bank and any Lender incurred in connection with the
representation of the Administrative Agent, such Issuing Bank or such Lender in
any matter relating to or arising out of any bankruptcy or other proceeding of
the type described in Sections 11.1.(f) or 11.1.(g), including, without
limitation (i) any motion for relief from any stay or similar order, (ii) the
negotiation, preparation, execution and delivery of any document relating to the
Obligations and (iii) the negotiation and preparation of any
debtor-in-possession financing or any plan of reorganization of the Borrower or
any other Loan Party, whether proposed by the Borrower, such Loan Party, the
Lenders or any other Person, and whether such fees and expenses are incurred
prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding.  If the Borrower shall fail
to pay any amounts required to be paid by it pursuant to this Section, the
Administrative Agent and/or the Lenders may pay such amounts on behalf of the
Borrower and such amounts shall be deemed to be Obligations owing hereunder.

 

108

--------------------------------------------------------------------------------



 

Section 13.3.  Setoff.

 

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, each Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, any Issuing Bank or any
Lender, and each Participant (but not Affiliates of a Participant), at any time
or from time to time, to the fullest extent permitted by Applicable Law, while
an Event of Default exists, without notice to the Borrower or to any other
Person, any such notice being hereby expressly waived, but in the case of an
Issuing Bank, a Lender, an Affiliate of an Issuing Bank or a Lender, or a
Participant, subject to receipt of the prior written consent of the Requisite
Lenders exercised in their sole discretion, to set off and to appropriate and to
apply any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness at any time held or owing by the Administrative
Agent, such Issuing Bank, such Lender, any Affiliate of the Administrative
Agent, such Issuing Bank or such Lender, or such Participant, to or for the
credit or the account of the Borrower against and on account of any of the
Obligations, irrespective of whether or not any or all of the Loans and all
other Obligations have been declared to be, or have otherwise become, due and
payable as permitted by Section 11.2., and although such Obligations shall be
contingent or unmatured.  Notwithstanding anything to the contrary in this
Section, if any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 3.9.
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Banks and the Lenders and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  Each Lender and the Issuing Banks agree to make
reasonable efforts to notify the Borrower promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

Section 13.4.  Litigation; Jurisdiction; Other Matters; Waivers.

 

(a)                                 EACH PARTY HERETO ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN OR AMONG THE PARENT, THE BORROWER, THE
ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY OF THE LENDERS WOULD BE BASED ON
DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND
EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT, THE ISSUING BANKS, THE PARENT AND
THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION
MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT,
THE NOTES, ANY OTHER LOAN DOCUMENT OR THE FEE LETTERS OR BY REASON OF ANY OTHER
SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE PARENT, THE
BORROWER, THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY OF THE LENDERS OF
ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

 

(b)                                 EACH OF THE PARENT, THE BORROWER, THE
ADMINISTRATIVE AGENT, EACH ISSUING BANK AND EACH LENDER HEREBY AGREES THAT THE
FEDERAL DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK AND ANY STATE COURT
LOCATED IN THE BOROUGH OF MANHATTAN OF NEW YORK, NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES

 

109

--------------------------------------------------------------------------------



 

BETWEEN OR AMONG THE PARENT, THE BORROWER, THE ADMINISTRATIVE AGENT, ANY ISSUING
BANK OR ANY OF THE LENDERS, ARISING OUT OF THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR THE FEE LETTERS OR IN CONNECTION WITH  OR BY REASON OF ANY OTHER
SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE PARENT, THE
BORROWER, THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY OF THE LENDERS OF
ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.  THE PARENT, THE
BORROWER, EACH ISSUING BANK AND EACH OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT
IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH
COURTS.  EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT
SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES
NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS
SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE
ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER REGARDING THE ENFORCEMENT
BY THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER OF ANY JUDGMENT
OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

 

(c)                                  THE PROVISIONS OF THIS SECTION HAVE BEEN
CONSIDERED BY EACH PARTY WITH THE ADVICE OF COUNSEL AND WITH A FULL
UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT
OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN
DOCUMENTS, THE TERMINATION OR EXPIRATION OF ALL LETTERS OF CREDIT AND THE
TERMINATION OF THIS AGREEMENT.

 

Section 13.5.  Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Parent or the Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of the immediately following
subsection (b), (ii) by way of participation in accordance with the provisions
of the immediately following subsection (d) or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of the immediately
following subsection (e) (and, subject to the last sentence of the immediately
following subsection (b), any other attempted assignment or transfer by any
party hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in the immediately following subsection (d) and, to the
extent expressly contemplated hereby, the Related Parties of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

 

110

--------------------------------------------------------------------------------



 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of an assigning Revolving Lender’s Revolving Commitment and the
Revolving Loans at the time owing to it, or, if applicable, in the case of an
assignment of the entire remaining amount of an assigning Term Loan Lender’s
Term Loans, or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in the immediately
preceding subsection (A), the aggregate amount of a specific Class of
Commitments (which for this purpose includes Loans outstanding thereunder) or,
if the applicable Class of Commitment is not then in effect, the principal
outstanding balance of the applicable Class of Loans of the assigning Lender
subject to each such assignment (in each case, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000 in the case
of any assignment of a Commitment or Loans, unless each of the Administrative
Agent and, so long as no Default or Event of Default shall exist, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that if, after giving effect to such assignment,
the amount of the Commitments of a specific Class held by such assigning Lender
or, if the applicable Commitment is not then in effect,  the outstanding
principal balance of the Loans of such Class of such assigning Lender, as
applicable, would be less than $5,000,000, then such assigning Lender shall
assign the entire amount of its Commitment and the Loans of such Class at the
time owing to it.

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Commitment assigned, except that this clause (ii) shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Classes of Commitments or Loans on a non-pro rata
basis.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by clause (i)(B) of
this subsection (b) and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (x) a Default
or Event of Default shall exist at the time of such assignment or (y) such
assignment is to a Lender of the same Class of Commitments or Loans, to an
Affiliate of such Lender or an Approved Fund in respect of such Lender; provided
that the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within 10 Business Days after having received notice thereof;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (x) a Commitment if such assignment is to a Person
that is not already a Lender of the same Class of Commitments, an Affiliate of
such a Lender or an Approved Fund in respect of such a Lender with respect to
such Lender or (y) any Term Loan or, if the Revolving Commitments have been
terminated, any Revolving Loan to a Person who is not a Lender, an Affiliate of
a Lender or an Approved Fund; and

 

111

--------------------------------------------------------------------------------



 

(C) the consent of the Issuing Banks and the Swingline Lender (such consent not
to be unreasonably withheld or delayed), as applicable, shall be required for
any assignment in respect of a Revolving Commitment; provided, however, that no
such consent is required if such assignment is to a Person that is already a
Revolving Lender with a Revolving Commitment, an Affiliate of such Revolving
Lender or an Approved Fund with respect to such Revolving Lender.

 

(iv)                              Assignment and Assumption; Notes.  The parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$4,500 for each assignment (which fee the Administrative Agent may, in its sole
discretion, elect to waive), and the assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.  If
requested by the transferor Lender or the assignee, upon the consummation of any
assignment, the transferor Lender, the Administrative Agent and the Borrower
shall make appropriate arrangements so that new Notes are issued to the assignee
and such transferor Lender, as appropriate.

 

(v)                                 No Assignment to Certain Person.  No such
assignment shall be made to (A) the Borrower or any of the Borrower’s Affiliates
or Subsidiaries or (B) to any Defaulting Lender or any of its Subsidiaries, or
to any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B).

 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural person.

 

(vii)                           Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Banks, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Revolving Commitment
Percentage and such that all Term Loans are held by the Term Loan Lenders pro
rata as if there had been no Defaulting Lenders that are Term Loan Lenders. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such

 

112

--------------------------------------------------------------------------------



 

Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 5.4., 13.2. and 13.9. and the other provisions of this
Agreement and the other Loan Documents as provided in Section 13.10. with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender
having been a Defaulting Lender.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
at the Principal Office a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and stated interest) of the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Parent, the Borrower or the
Administrative Agent, sell participations to any Person (other than a natural
person or the Borrower or any of their respective Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Parent, the Borrower, the Administrative Agent, the Issuing Banks
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any  provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to
(w) increase such Lender’s Commitment, (x) extend the date fixed for the payment
of principal on the Loans or portions thereof owing to such Lender, (y) reduce
the rate at which interest is payable thereon or (z) release any Guarantor from
its Obligations under the Guaranty except as contemplated by Section 8.13.(b),
in each case, as applicable to that portion of such Lender’s rights and/or
obligations that are subject to the participation.  The Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.10., 5.1., 5.4.
(subject to the requirements and limitations therein, including the requirements
under Section 3.10.(g) (it being understood that the documentation required
under Section 3.10.(g) shall be delivered to the participating Lender)) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 5.8. as if it were an
assignee under subsection (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Sections 5.1. or 3.10., with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Regulatory Change that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 5.8. with respect to any
Participant.  To the extent permitted by Applicable Law, each Participant also
shall be entitled to the benefits of Section 13.3. as though it were a Lender,
provided such Participant agrees to be subject to Section 3.3. as though it were
a Lender.  Each Lender that sells a participation

 

113

--------------------------------------------------------------------------------



 

shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(f)                                   No Registration.  Each Lender agrees that,
without the prior written consent of the Borrower and the Administrative Agent,
it will not make any assignment hereunder in any manner or under any
circumstances that would require registration or qualification of, or filings in
respect of, any Loan or Note under the Securities Act or any other securities
laws of the United States of America or of any other jurisdiction.

 

Section 13.6.  Amendments and Waivers.

 

(a)                                 Generally.  Except as otherwise expressly
provided in this Agreement, (i) any consent or approval required or permitted by
this Agreement or in any other Loan Document to be given by the Lenders may be
given, (ii) any term of this Agreement or of any other Loan Document may be
amended, (iii) the performance or observance by the Parent, the Borrower, any
other Loan Party or any other Subsidiary of any terms of this Agreement or such
other Loan Document may be waived, and (iv) the continuance of any Default or
Event of Default may be waived (either generally or in a particular instance and
either retroactively or prospectively) with, but only with, the written consent
of the Requisite Lenders (or the Administrative Agent at the written direction
of the Requisite Lenders), and, in the case of an amendment to any Loan
Document, the written consent of each Loan Party which is party thereto.  Any
term of this Agreement or of any other Loan Document relating solely to the
rights or obligations of the Lenders of a particular Class, and not Lenders of
any other Class, may be amended, and the performance or observance by the
Borrower or any other Loan Party or any Subsidiary of any such terms may be
waived (either generally or in a particular instance and either retroactively or
prospectively) with, and only with, the written consent of the Requisite
Class Lenders for such Class of Lenders (and, in the case of an amendment to any
Loan Document, the written consent of each Loan Party which is a party
thereto).  Notwithstanding anything to the contrary contained in this Section,
each Fee Letter may only be amended, and the performance or observance by any
Loan Party thereunder may only be waived, in a writing executed by the parties
thereto.  Notwithstanding anything to the contrary contained in this Section,
the Administrative Agent and the Borrower may, without the consent of any
Lender, enter into amendments or modifications to this Agreement or any of the
other Loan Documents or enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to implement any
Benchmark Replacement, Benchmark Replacement Adjustment or Benchmark

 

114

--------------------------------------------------------------------------------



 

Conforming Changes or otherwise effectuate the terms of Section 5.2. in
accordance with the terms of Section 5.2.

 

(b)                                 Additional Lender Consents.  In addition to
the foregoing requirements, no amendment, waiver or consent shall:

 

(i)                                     increase (or reinstate) the Commitment
of a Lender or subject a Lender to any additional obligations without the
written consent of such Lender;

 

(ii)                                  reduce the principal of, or interest that
has accrued or the rates of interest that will be charged on the outstanding
principal amount of, any Loans or other Obligations without the written consent
of each Lender directly affected thereby; provided, however, only the written
consent of the Requisite Lenders shall be required for the waiver of interest
payable at the Post-Default Rate, retraction of the imposition of interest at
the Post-Default Rate and amendment of the definition of “Post-Default Rate”;

 

(iii)                               reduce the amount of any Fees payable to a
Lender hereunder or postpone any date fixed for payment thereof without the
written consent of such Lender;

 

(iv)                              modify the definitions of “Revolving
Commitment Percentage” without the written consent of each Revolving Lender;

 

(v)                                 modify the definition of “Revolving
Termination Date” or clause (a) of the definition of “Termination Date” (in each
case, except in accordance with Section 2.13.) or otherwise postpone any date
fixed for any payment of principal of, or interest on, any Revolving Loans or
for the payment of Fees or any other Obligations (including the waiver of any
Default or Event of Default as a result of the nonpayment of any such
Obligations as and when due) owing to the Revolving Lenders, or extend the
expiration date of any Letter of Credit beyond the Revolving Termination Date
(except in accordance with Section 2.2(b)), in each case, without the written
consent of each Revolving Lender;

 

(vi)                              modify the definitions of “Term Loan Maturity
Date” or clause (b) of the definition of “Termination Date” or otherwise
postpone any date fixed for, or forgive any payment of principal of, or interest
on, any Term Loans or for the payment of Fees or any other Obligations owing to
the Term Loan Lenders, in each case, without the written consent of each Term
Loan Lender directly affected thereby;

 

(vii)                           while any Term Loans are outstanding, amend,
modify or waive (A) Section 6.2. or any other provision of this Agreement if the
effect of such amendment, modification or waiver is to require the Revolving
Lenders to make Revolving Loans when such Lenders would not otherwise be
required to do so, (B) the amount of the Swingline Commitment or (C) the L/C
Commitment Amount, in each case, without the prior written consent of the
Requisite Class Lenders of the Revolving Lenders;

 

(viii)                        modify the definition of “Pro Rata Share” or amend
or otherwise modify the provisions of Section 3.2., in each case, without the
written consent of each affected Lender;

 

(ix)                              amend this Section or amend the definitions of
the terms used in this Agreement or the other Loan Documents insofar as such
definitions affect the substance of this Section, in each case, without the
written consent of each Lender;

 

115

--------------------------------------------------------------------------------



 

(x)                                 modify the definition of the term “Requisite
Lenders” or, except as otherwise provided in the immediately following clause
(xi), modify in any other manner the number or percentage of the Lenders
required to make any determinations or waive any rights hereunder or to modify
any provision hereof, in each case, without the written consent of each Lender;

 

(xi)                              modify the definition of the term “Requisite
Class Lenders” as it relates to a particular Class of Lenders or modify in any
other manner the number or percentage of a Class of Lenders required to make any
determination or waive any rights hereunder or to modify any provision hereof,
in each case, solely with respect to such Class of Lenders, without the written
consent of each Lender in such Class;

 

(xii)                           release the Parent as a Guarantor or any other
Guarantor from its obligations under the Guaranty except as contemplated by
Section 8.15., without the written consent of each Lender;

 

(xiii)                        waive a Default or Event of Default under Section
11.1.(a) or Section 11.1.(b), in each case, without the written consent of each
Lender directly affected thereby; or

 

(xiv)                       amend, or waive the Borrower’s compliance with,
Section 2.15., in each case, without the written consent of each Revolving
Lender.

 

(c)                                  Amendment of Administrative Agent’s Duties,
Etc.  No amendment, waiver or consent unless in writing and signed by the
Administrative Agent, in addition to the Lenders required hereinabove to take
such action, shall affect the rights or duties of the Administrative Agent under
this Agreement or any of the other Loan Documents.  Any amendment, waiver or
consent relating to Section 2.3. or the obligations of the Issuing Banks under
this Agreement or any other Loan Document shall, in addition to the Lenders
required hereinabove to take such action, require the written consent of the
Issuing Banks.  Any amendment, waiver or consent relating to Section 2.4. or the
obligations of the Swingline Lender under this Agreement or any other Loan
Document shall, in addition to the Lenders required hereinabove to take such
action, require the written consent of the Swingline Lender. No waiver shall
extend to or affect any obligation not expressly waived or impair any right
consequent thereon and any amendment, waiver or consent shall be effective only
in the specific instance and for the specific purpose set forth therein. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitments of any Defaulting Lender may not be increased, reinstated or
extended without the written consent of such Defaulting Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the written consent of such Defaulting
Lender.  Except as otherwise provided in Section 12.5., no course of dealing or
delay or omission on the part of the Administrative Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto.  Any Event of Default occurring hereunder shall continue to
exist until such time as such Event of Default is waived in writing in
accordance with the terms of this Section, notwithstanding any attempted cure or
other action by the Borrower, any other Loan Party or any other Person
subsequent to the occurrence of such Event of Default.  Except as otherwise
explicitly provided for herein or in any other Loan Document, no notice to or
demand upon any Loan Party shall entitle such Loan Party to other or further
notice or demand in similar or other circumstances.

 

(d)                                 Technical Amendments.  Notwithstanding
anything to the contrary in this Section 13.6., if the Administrative Agent and
the Borrower have jointly identified an ambiguity, omission, mistake or

 

116

--------------------------------------------------------------------------------



 

defect in any provision of this Agreement or an inconsistency between provisions
of this Agreement, the Administrative Agent and the Borrower shall be permitted
to amend such provision or provisions to cure such ambiguity, omission, mistake,
defect or inconsistency so long as to do so would not adversely affect the
interests of the Lenders and the Issuing Banks.  Any such amendment shall become
effective without any further action or consent of any other party to this
Agreement.

 

Section 13.7.  Nonliability of Administrative Agent and Lenders.

 

The relationship between the Borrower, on the one hand, and the Lenders, the
Issuing Banks and the Administrative Agent, on the other hand, shall be solely
that of borrower and lender.  None of the Administrative Agent, any Issuing Bank
or any Lender shall have any fiduciary responsibilities to the Borrower or the
Parent and no provision in this Agreement or in any of the other Loan Documents,
and no course of dealing between or among any of the parties hereto, shall be
deemed to create any fiduciary duty owing by the Administrative Agent, any
Issuing Bank or any Lender to any Lender, the Borrower, any Subsidiary or any
other Loan Party.  None of the Administrative Agent, any Issuing Bank or any
Lender undertakes any responsibility to the Borrower or the Parent to review or
inform the Borrower or the Parent of any matter in connection with any phase of
the business or operations of the Borrower or the Parent.

 

Section 13.8.  Confidentiality.

 

The Administrative Agent, each Issuing Bank and each Lender shall maintain the
confidentiality of all Information (as defined below) but in any event may make
disclosure: (a) to its Affiliates and to its and its Affiliates’ other
respective Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any actual or proposed assignee, Participant or other transferee
in connection with a potential transfer of any Commitment or participation
therein as permitted hereunder, or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Borrower
and its obligations; (c) as required or requested by any Governmental Authority
or representative thereof or pursuant to legal process or in connection with any
legal proceedings, or as otherwise required by Applicable Law; (d) to the
Administrative Agent’s, such Issuing Bank’s or such Lender’s independent
auditors and other professional advisors (provided they shall be notified of the
confidential nature of the information); (e) in connection with the exercise of
any remedies under any Loan Document (or any Specified Derivatives Contract) or
any action or proceeding relating to any Loan Document (or any Specified
Derivatives Contract) or the enforcement of rights hereunder or thereunder; (f)
to the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section actually known by the Administrative Agent,
such Issuing Bank or such Lender to be a breach of this Section or (ii) becomes
available to the Administrative Agent, any Issuing Bank, any Lender or any
Affiliate of the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis from a source other than the Borrower or any Affiliate of
the Borrower; (g) to the extent requested by, or required to be disclosed to,
any nationally recognized rating agency or regulatory or similar authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners) having or purporting to have jurisdiction over it; (h)
to bank trade publications, such information to consist of deal terms and other
information customarily found in such publications; (i) to any other party
hereto; (j) on a confidential basis to the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the Loan Documents; and (k) with the consent of the Borrower. 
Notwithstanding the foregoing, the Administrative Agent, each Issuing Bank and
each Lender may disclose any such confidential information, without notice to
the Borrower or any other Loan Party, to Governmental Authorities in connection
with any regulatory examination of the Administrative Agent, such Issuing Bank
or such Lender or in accordance with the regulatory compliance

 

117

--------------------------------------------------------------------------------



 

policy of the Administrative Agent, such Issuing Bank or such Lender.  As used
in this Section, the term “Information” means all information received from the
Borrower, any other Loan Party, any other Subsidiary or Affiliate relating to
any Loan Party or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower, any
other Loan Party, any other Subsidiary or any Affiliate, provided that, in the
case of any such information received from the Borrower, any other Loan Party,
any other Subsidiary or any Affiliate after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Section 13.9.  Indemnification.

 

(a)                                 The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Issuing Banks, each Lender
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnified Party”) against, and hold each Indemnified Party harmless
from, and shall pay or reimburse any such Indemnified Party for, any and all
losses, claims (including without limitation, Environmental Claims), damages,
liabilities and related expenses (including without limitation, the fees,
charges and disbursements of any counsel for any Indemnified Party (which
counsel may be employees of any Indemnified Party)), incurred by any Indemnified
Party or asserted against any Indemnified Party by any Person (including the
Borrower, any other Loan Party or any other Subsidiary) other than such
Indemnified Party and its Related Parties, arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto or thereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by an Issuing Bank to honor a
demand for payment under a Letter of Credit issued by it if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower,
any other Loan Party or any other Subsidiary, or any Environmental Claim related
in any way to the Borrower, any other Loan Party or any other Subsidiary, (iv)
any actual or prospective claim, litigation, investigation or proceeding (an
“Indemnity Proceeding”) relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower, any other Loan Party or any other Subsidiary, and regardless of
whether any Indemnified Party is a party thereto, or (v) any claim (including
without limitation, any Environmental Claims), investigation, litigation or
other proceeding (whether or not the Administrative Agent, any Issuing Bank or
any Lender is a party thereto) and the prosecution and defense thereof, arising
out of or in any way connected with the Loans, this Agreement, any other Loan
Document, or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby, including without limitation,
reasonable attorneys and consultant’s fees; provided, however, that such
indemnity shall not, as to any Indemnified Party, be available to the extent
that such losses, claims, damages, liabilities or related expenses (i) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnified Party or (ii) resulted from any dispute solely
between and among Indemnified Parties that does not arise from an act or
omission by any Loan Party or any of its Affiliates (other than with respect to
a claim against an Indemnified Party acting in its capacity as Administrative
Agent or arranger or similar role under the Loan Documents); provided, that this
Section 13.9.(a) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising under any non-Tax claim.

 

118

--------------------------------------------------------------------------------



 

(b)                                 If and to the extent that the obligations of
the Borrower under this Section are unenforceable for any reason, the Borrower
hereby agrees to make the maximum contribution to the payment and satisfaction
of such obligations which is permissible under Applicable Law.

 

(c)                                  The Borrower’s obligations under this
Section shall survive any termination of this Agreement and the other Loan
Documents and the payment in full in cash of the Obligations, and are in
addition to, and not in substitution of, any of the other obligations set forth
in this Agreement or any other Loan Document to which it is a party.

 

References in this Section 13.9. to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.

 

Section 13.10.  Termination; Survival.

 

This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated or expired or been
canceled (other than Extended Letters of Credit in respect of which the Borrower
has satisfied the requirements to provide Cash Collateral as required by Section
2.3.(b)), (c) none of the Lenders is obligated any longer under this Agreement
to make any Loans and no Issuing Bank is obligated any longer under this
Agreement to issue Letters of Credit and (d) all Obligations (other than
obligations which survive as provided in the following sentence) have been paid
and satisfied in full. The indemnities to which the Administrative Agent, the
Issuing Banks and the Lenders are entitled under the provisions of Sections
3.10., 5.1., 5.4., 12.7., 13.2. and 13.9. and any other provision of this
Agreement and the other Loan Documents, and the provisions of Section 13.4.,
shall continue in full force and effect and shall protect the Administrative
Agent, the Issuing Banks and the Lenders (i) notwithstanding any termination of
this Agreement, or of the other Loan Documents, against events arising after
such termination as well as before and (ii) at all times after any such party
ceases to be a party to this Agreement with respect to all matters and events
existing on or prior to the date such party ceased to be a party to this
Agreement.  The Administrative Agent agrees to furnish to the Borrower, upon the
Borrower’s request and at the Borrower’s sole cost and expense, any release,
termination, or other agreement or document evidencing the foregoing
termination.  The provisions of Section 13.9 shall survive termination of this
Agreement for a period of one year.

 

Section 13.11.  Severability of Provisions.

 

If any provision under this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

 

Section 13.12.  GOVERNING LAW.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

Section 13.13.  Counterparts.

 

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic

 

119

--------------------------------------------------------------------------------



 

means).  It shall not be necessary that the signature of, or on behalf of, each
party, or that the signature of all persons required to bind any party, appear
on each counterpart.  All counterparts shall collectively constitute a single
document.  It shall not be necessary in making proof of this document to produce
or account for more than a single counterpart containing the respective
signatures of, or on behalf of, each of the parties hereto.

 

Section 13.14.  Obligations with Respect to Loan Parties.

 

The obligations of the Parent or the Borrower to direct or prohibit the taking
of certain actions by the other Loan Parties as specified herein shall be
absolute and not subject to any defense the Parent or the Borrower may have that
the Parent or the Borrower does not control such Loan Parties.

 

Section 13.15.  Independence of Covenants.

 

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

 

Section 13.16.  Limitation of Liability.

 

None of the Administrative Agent, any Issuing Bank or any Lender, or any Related
Party shall have any liability with respect to, and each of the Parent and the
Borrower hereby waives, releases, and agrees not to sue any of them upon, any
claim for any special, indirect, incidental, or consequential damages suffered
or incurred by the Borrower in connection with, arising out of, or in any way
related to, this Agreement, any of the other Loan Documents or the Fee Letters,
or any of the transactions contemplated by this Agreement or any of the other
Loan Documents.  Each of the Parent and the Borrower hereby waives, releases,
and agrees not to sue the Administrative Agent, any Issuing Bank or any Lender
or any of the Administrative Agent’s, any Issuing Bank’s or any Lender’s
affiliates, officers, directors, employees, attorneys, or agents for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this Agreement, any of the other Loan Documents, the Fee
Letters, or any of the transactions contemplated by this Agreement or financed
hereby.  No Indemnified Party referred to in Section 13.9. shall be liable for
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby, except
to the extent resulting from such Indemnified Party’s gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final, non-appealable judgment).

 

Section 13.17.  Entire Agreement.

 

This Agreement, the Notes, the other Loan Documents and the Fee Letters embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior, contemporaneous, or subsequent
oral agreements or discussions of the parties hereto.  There are no oral
agreements among the parties hereto.  To the extent any term of this Agreement
is inconsistent with a term of any other Loan Document to which the parties of
this Agreement are party, the term of this Agreement shall control to the extent
of such inconsistency.

 

120

--------------------------------------------------------------------------------



 

Section 13.18.  Construction.

 

The Administrative Agent, each Issuing Bank, the Parent, the Borrower and each
Lender acknowledge that each of them has had the benefit of legal counsel of its
own choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, each Issuing Bank, the Parent, the Borrower and each
Lender.

 

Section 13.19.  Headings.

 

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

 

Section 13.20.  No Novation.

 

THE PARTIES HERETO HAVE ENTERED INTO THIS AGREEMENT SOLELY TO AMEND AND RESTATE
THE TERMS OF THE EXISTING CREDIT AGREEMENT.  THE PARTIES DO NOT INTEND THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF
ANY OF THE OBLIGATIONS OWING BY THE BORROWER UNDER OR IN CONNECTION WITH THE
EXISTING CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (AS DEFINED IN THE
EXISTING CREDIT AGREEMENT).

 

Section 13.21.  New York Mortgages.

 

(a)                                 Generally.  The parties hereto acknowledge
and agree that as an accommodation to the Parent and the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders may, from time to time,
in their sole discretion, accept the benefits of Mortgages encumbering real
property located in the State of New York assigned from time to time pursuant to
the terms of this Section to the Administrative Agent, for its benefit and the
benefit of the Issuing Banks and the Lenders (any such Mortgage a “New York
Mortgage”).  Any Lender’s agreement to accept the benefit of a New York Mortgage
in its sole discretion will be subject to, among other things, such Lender’s
determination that the real property subject to such Mortgage is not in a
special flood hazard area.

 

(b)                                 Assignment of New York Mortgages.  In
connection with the acceptance of the benefits of a New York Mortgage by the
Administrative Agent, the Issuing Banks and the Lenders, the Borrower shall
cause to be delivered to the Administrative Agent each of the following, in form
and substance satisfactory to the Administrative Agent:

 

(i)                                     the originals (or if not available,
copies) of each outstanding promissory note evidencing the Indebtedness secured
by such New York Mortgage, duly endorsed (by allonge or otherwise) to the order
of the Administrative Agent (collectively, “Existing New York Notes”);

 

(ii)                                  an amended and restated promissory note
(each a “Restated New York Note”) which amends, restates and, if applicable,
consolidates the applicable Existing New York Notes, which (x) shall be payable
to the order of the Administrative Agent for the benefit of itself, the Issuing
Banks and the Lenders, (y) shall be in an initial aggregate principal amount
equal to the principal amount of Loans advanced hereunder in connection with the
transfer of such Existing New York Notes to the Administrative Agent for the
benefit of itself, the Issuing Banks and the

 

121

--------------------------------------------------------------------------------



 

Lenders and (z) shall incorporate by reference all of the applicable terms and
conditions of this Agreement and the other Loan Documents;

 

(iii)                               a copy of such New York Mortgage, including
all amendments thereto, showing all recording information thereon certified to
the knowledge of an authorized officer of the Borrower as being true, correct
and complete;

 

(iv)                              an assignment of such New York Mortgage, in
recordable form, executed by each holder of the Indebtedness secured by such New
York Mortgage (or an authorized agent acting on behalf of each such holder);

 

(v)                                 a modification to such New York Mortgage
executed by the applicable Loan Parties, such modification, among other things,
to modify such New York Mortgage (x) to provide that it secures the applicable
Restated New York Note, (y) to provide that the maximum principal sum of
Obligations secured by such New York Mortgage at execution or in the future
shall not exceed the initial principal amount of the applicable Restated New
York Note and (z) to include language reasonably satisfactory to the
Administrative Agent to the effect that payments in respect of the Obligations
shall not be deemed to reduce the amount of the Obligations secured by such New
York Mortgage until such time as the outstanding principal amount of the
Obligations shall have been reduced to the initial principal amount of the
applicable Restated New York Note;

 

(vi)                              terminations of, or assignments and
modifications to, any assignment of leases and rents, financing statements and
any other document, instrument or agreement securing the Indebtedness secured by
such New York Mortgage, as the Administrative Agent may reasonably request;

 

(vii)                           a copy of any Phase I or II Environmental Site
Assessment report on the Property subject to such New York Mortgage available to
the Borrower, and if reasonably requested by the Administrative Agent, reliance
letters from the environmental engineering firms performing such assessments
addressed to the Administrative Agent, the Issuing Banks and the Lenders;
provided, however, if such a reliance letter is not provided, the Administrative
Agent, the Issuing Banks and the Lenders shall have no obligation to accept an
assignment of such New York Mortgage;

 

(viii)                        an environmental indemnity agreement executed by
the Borrower, the Parent and any other Loan Party that owns or leases the
Property encumbered by such New York Mortgage in favor of the Administrative
Agent for its benefit and the benefit of the Issuing Banks and the Lenders and
in a form reasonably acceptable to the Administrative Agent; and

 

(ix)                              such other documents, agreements and
instruments as the Administrative Agent on behalf of the Issuing Banks and the
Lenders may reasonably request.

 

(c)                                  Release of New York Mortgages.
Notwithstanding any other provision of this Agreement or any other Loan Document
to the contrary, including without limitation, Section 13.7., (i) upon the
Borrower’s written request and at the Borrower’s sole cost and expense, the
Administrative Agent shall release any or all of the New York Mortgages or
assign any or all of the New York Mortgages to any Person requested by the
Borrower (any such assignment to be without recourse or warranty whatsoever) and
(ii) the Administrative Agent may in its discretion, and shall at the direction
of the Requisite Lenders, release any or all of the New York Mortgages if the
Administrative Agent has, or the Requisite Lenders have, reasonably determined
that holding any of such New York Mortgages could be detrimental to the
Administrative Agent or the Lenders, and so long as the Administrative Agent
shall have given the

 

122

--------------------------------------------------------------------------------



 

Borrower written notice at least 5 days prior to any such release; provided,
however, the Administrative Agent shall not be required to give any such prior
notice to the Borrower if the Administrative Agent, in its sole discretion, has
determined that delay of such release would be detrimental to the Administrative
Agent or the Lenders.

 

(d)                                 Indemnity. Not in limitation of any of the
Borrower’s obligations under Section 13.2. or 13.10., the Borrower shall and
hereby agrees to indemnify, defend and hold harmless the Administrative Agent,
each Issuing Bank, each Lender and each other Indemnified Party from and against
any and all losses, costs, claims, damages, liabilities, deficiencies, judgments
or expenses of every kind and nature (including, without limitation, amounts
paid in settlement, court costs and the fees and disbursements of counsel
incurred in connection with any litigation, investigation, claim or proceeding
or any advice rendered in connection therewith) incurred by an Indemnified Party
in connection with, arising out of, or by reason of, any Indemnity Proceeding
which is in any way related directly or indirectly to (i) the failure of any
Person to pay any recording tax payable pursuant to N.Y. Tax Law, Ch. 60, Art.
11, Sec. 253 et seq. or other Applicable Laws of the State of New York or any
political subdivision of such State or (ii) any New York Mortgage.

 

(e)                                  The Borrower represents and warrants that
no Property encumbered by a New York Mortgage is located in an area determined
by the Federal Emergency Management Agency to have special flood hazards.  If at
any time in the future the Borrower becomes aware that any portion of a Property
encumbered by a New York Mortgage is located in an area determined by the
Federal Emergency Management Agency as special flood hazard area, then the
Borrower will promptly notify the Administrative Agent.  Unless (i) the Borrower
promptly obtains flood insurance coverage required pursuant to the Flood
Insurance Laws and takes such other measures relating to such special flood
hazard area reasonably requested by the Administrative Agent and each Lender and
(ii) the Borrower, the Administrative Agent and each affected Lender otherwise
agree that the New York Mortgage can continue to be provided under this Section
13.21, the New York Mortgage relating to such Property which is in a special
flood hazard area will be released pursuant to clause (c) above.

 

Section 13.22.  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

123

--------------------------------------------------------------------------------



 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

Section 13.23.  Acknowledgement Regarding Any Supported QFCs.

 

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for  a Derivatives Contract or any other agreement or instrument that
is a QFC (such support, “QFC Credit Support” and each such QFC a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States):

 

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

 

Section 13.24.  New Lenders; Exiting Lenders.

 

The Administrative Agent, the Borrower and each Lender agree that upon the
Effective Date, the outstanding Revolving Loans and the participation interests
of the Revolving Lenders in any outstanding Letters of Credit and Swingline
Loans under the Existing Credit Agreement shall be allocated among the Revolving
Lenders in accordance with their respective Revolving Commitment Percentages
calculated based on the Revolving Commitments of the Revolving Lenders set forth
on Schedule I attached hereto (the “Post-Amendment Revolving Commitment
Percentage”).  To effect such allocations, each Revolving Lender whose
Post-Amendment Revolving Commitment Percentage exceeds the amount of such
Revolving Lender’s Revolving Commitment Percentage immediately prior to the
effectiveness of this Amendment and any New Lender (as defined below) providing
a new Revolving Commitment shall make a Revolving Loan in such amount as is
necessary so that the aggregate principal amount of Revolving Loans held by such
Lender shall equal such Revolving Lender’s Post-Amendment Revolving Commitment
Percentage of the aggregate outstanding principal amount of the Revolving Loans
as of the Effective Date.  The Administrative Agent shall make such amounts of
the proceeds of such Revolving Loans available (a) to each Revolving Lender
whose Post-Amendment Revolving Commitment Percentage is less than the amount of
such Revolving Lender’s Revolving Commitment Percentage immediately prior to the
effectiveness of this Amendment as is necessary so that the aggregate principal
amount of Revolving Loans held by such Revolving Lender shall equal such
Lender’s Post-Amendment

 

124

--------------------------------------------------------------------------------



 

Revolving Commitment Percentage of the aggregate outstanding principal amount of
the Revolving Loans as of the Effective Date and (b) to the Exiting Lenders (as
defined below) as is necessary to repay in full the Revolving Loans owing to
such Exiting Lenders.

 

Each new Lender identified in its signature page hereto as a “New Lender” under
the Credit Agreement on the Effective Date (each, a “New Lender”) hereby agrees
to provide a new Revolving Commitment and/or Term Loan Commitment, as the case
may be, in the amount set forth opposite such New Lender’s name on Schedule I
attached hereto.  On the Effective Date, each New Lender agrees to become and
shall be deemed a Lender for all purposes of the Credit Agreement, and each
reference to the Lenders in the Credit Agreement shall be deemed to include each
New Lender.  Each New Lender hereby appoints Wells Fargo Bank, National
Association as the Administrative Agent and authorizes the Administrative Agent
to take such action on its behalf and to exercise such powers under the Credit
Agreement and other Loan Documents as are delegated to the Administrative Agent
by the terms thereof.

 

On the Effective Date, the Revolving Commitments of each Revolving Lender
identified in its signature page hereto as an “Exiting Lender” under the Credit
Agreement on the Effective Date (each, an “Exiting Lender”) shall be terminated,
all outstanding amounts due under the Credit Agreement and the other Loan
Documents to the Exiting Lenders on the Effective Date shall be paid in full,
and each Exiting Lender shall cease to be a Lender under the Credit Agreement;
provided that obligations of the Loan Parties under the Loan Documents that are
intended to survive any Lender ceasing to be a Lender or a party to any Loan
Document shall survive in accordance with their respective terms for the benefit
of such Lender.

 

The Administrative Agent, the Borrower and each Lender confirms as of the date
hereof the amount of each such Lender’s Commitment as set forth opposite such
Lender’s name on Schedule I attached hereto.

 

[Signatures on Following Pages]

 

125

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amended and
Restated Credit Agreement to be executed by their authorized officers all as of
the day and year first above written.

 

 

BORROWER:

 

 

 

DiamondRock Hospitality Limited Partnership

 

 

 

By:

DiamondRock Hospitality Company, its sole General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

PARENT:

 

 

 

DIAMONDROCK HOSPITALITY COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------



 

[Signature Page to Fifth Amended and Restated Credit Agreement
with DiamondRock Hospitality Limited Partnership]

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender

 

 

 

 

 

By:

 

 

 

Name: Mark F. Monahan

 

 

Title: Senior Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------



 

[Signature Page to Fifth Amended and Restated Credit Agreement
with DiamondRock Hospitality Limited Partnership]

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------



 

[Signature Page to Fifth Amended and Restated Credit Agreement
with DiamondRock Hospitality Limited Partnership]

 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------



 

[Signature Page to Fifth Amended and Restated Credit Agreement
with DiamondRock Hospitality Limited Partnership]

 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------



 

[Signature Page to Fifth Amended and Restated Credit Agreement
with DiamondRock Hospitality Limited Partnership]

 

 

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------



 

[Signature Page to Fifth Amended and Restated Credit Agreement
with DiamondRock Hospitality Limited Partnership]

 

 

 

REGIONS BANK, as a Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------



 

[Signature Page to Fifth Amended and Restated Credit Agreement
with DiamondRock Hospitality Limited Partnership]

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------



 

[Signature Page to Fifth Amended and Restated Credit Agreement
with DiamondRock Hospitality Limited Partnership]

 

 

 

T.D. BANK, N.A., as a Lender

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------



 

[Signature Page to Fifth Amended and Restated Credit Agreement
with DiamondRock Hospitality Limited Partnership]

 

 

 

[            ], as a Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signatures Continued on Next Page] / [End Signatures]

 

--------------------------------------------------------------------------------



 

SCHEDULE I

 

Commitments

 

Lender

 

Revolving Commitment
Amount

 

Term Loan Commitment
Amount

 

Wells Fargo Bank, National Association

 

$

50,000,000.00

 

$

40,000,000.00

 

Bank of America, N.A.

 

$

50,000,000.00

 

$

40,000,000.00

 

Citibank, N.A.

 

$

40,000,000.00

 

$

40,000,000.00

 

U.S. Bank National Association

 

$

40,000,000.00

 

$

40,000,000.00

 

KeyBank National Association

 

$

30,000,000.00

 

$

35,000,000.00

 

Regions Bank

 

$

30,000,000.00

 

$

35,000,000.00

 

PNC Bank, National Association

 

$

30,000,000.00

 

$

35,000,000.00

 

T.D. Bank, N.A.

 

$

30,000,000.00

 

$

35,000,000.00

 

BMO Harris Bank, N.A.

 

$

25,000,000.00

 

$

25,000,000.00

 

Deutsche Bank AG New York Branch

 

$

25,000,000.00

 

—

 

Barclays Bank PLC

 

$

25,000,000.00

 

—

 

Branch Banking and Trust Company

 

$

12,500,000.00

 

$

12,500,000.00

 

SunTrust Bank

 

$

12,500,000.00

 

$

12,500,000.00

 

TOTAL

 

$

400,000,000.00

 

$

350,000,000

 

 

--------------------------------------------------------------------------------



 

SCHEDULE 13.1

 

Address for Notices to Issuing Banks

 

If to Wells Fargo, in its capacity as an Issuing Bank:

 

Wells Fargo Bank, National Association

1750 H Street, NW, #550

Washington, D.C. 20006

Attention:  Mark F. Monahan

Telecopier:                                    202-429-2589

Telephone:                                   202-303-3017

 

with a copy to:

 

Wells Fargo Bank, National Association

301 S. College Street, 4th Floor

Charlotte, NC  28202

MAC D1053-04N

Attention:  Lisa Rossin

Telecopier:                                    704-715-1468

Telephone:                                   704-715-4858

 

with a copy to:

 

Wells Fargo Bank, N.A.

U.S. Trade Services - Standby Letter of Credit

794 Davis Street, 2nd Floor

San Leandro, CA 94577-6922

Telephone:                                   800-798-2815, Option 1

Telecopier:                                    415-296-890

 

If to Bank of America, N.A., in its capacity as an Issuing Bank:

 

Bank of America, N.A.

One Fleet Way, 2nd Floor

Mail Code PA6-580-02-30

Scranton, PA 18507

Attention: Global Trade Operations

Phone: 1.800.370.7519 and choose Trade product

opt. #1

Fax: 1. 800.755.8743

Email: scranton_standby_lc@bankofamerica.com

 

with a copy to:

 

Bank of America, N.A.

901 Main Street

Mail Code: TX1-492-64-01

Dallas, TX 75202-3714

Attention: Karenda Milburn

 

--------------------------------------------------------------------------------



 

Phone: (214) 209-3755

Fax: (214) 530-3226

Email: Karenda.milburn@baml.com

 

If to Citibank, N.A., in its capacity as an Issuing Bank:

 

Wei Ke

388 Greenwich Street, 6th Fl.

New York, NY 10013

Phone: (212) 816-7306

Fax: (646) 291-5499

Wei.Ke@citi.com

 

with a copy to:

 

Anthony Surico

388 Greenwich St., 8th Fl.

New York, NY 10013

Phone: (212) 816-1286

Fax: (646) 291-1301

anthony.surico@Citi.com

 

If to U.S. Bank National Association, in its capacity as an Issuing Bank:

 

Syndicated Services Team

800 Nicollet Mall

Minneapolis, MN

Phone: (920) 237-7601

Fax: (920) 237-7993

cLSSyndicationServicesTeam@usbank.com

 

with a copy to:

 

Dyana Gums

Loan Administration Closer

1650 Tysons Blvd., Suite 250

McLean, Virginia 22102

Phone: (703) 442-5489

Fax: (703) 422-5495

dyana.gums@usbank.com

 

--------------------------------------------------------------------------------